Exhibit 10.1

 

 

 

$100,000,000

 

AMENDED AND RESTATED

 

CREDIT AGREEMENT

 

Dated as of May 26, 2006

 

Among

 

GLADSTONE BUSINESS LOAN, LLC

 

as the Borrower

 

GLADSTONE MANAGEMENT CORPORATION

 

as the Servicer

 

THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY HERETO

 

as Committed Lenders

 

THE COMMERCIAL PAPER LENDERS FROM TIME TO TIME PARTY HERETO

 

as CP Lenders

 

THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY HERETO

 

as Managing Agents

 

and

 

DEUTSCHE BANK AG, NEW YORK BRANCH

 

as the Administrative Agent

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

1

Section 1.1

Certain Defined Terms

1

Section 1.2

Other Terms

27

Section 1.3

Computation of Time Periods

27

Section 1.4

Interpretation

27

 

 

 

ARTICLE II ADVANCES

28

Section 2.1

Advances

28

Section 2.2

Procedures for Advances

29

Section 2.3

Optional Changes in Facility Amount; Prepayments

30

Section 2.4

Principal Repayments

31

Section 2.5

The Notes

31

Section 2.6

Interest Payments

32

Section 2.7

Fees

33

Section 2.8

Settlement Procedures

33

Section 2.9

Collections and Allocations

35

Section 2.10

Payments, Computations, Etc.

35

Section 2.11

Breakage Costs

35

Section 2.12

Increased Costs; Capital Adequacy; Illegality

36

Section 2.13

Taxes

37

Section 2.14

Revolver Loan Funding

39

 

 

 

ARTICLE III CONDITIONS OF EFFECTIVENESS AND ADVANCES

40

Section 3.1

Conditions to Effectiveness and Advances

40

Section 3.2

Additional Conditions Precedent to All Advances

41

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

42

Section 4.1

Representations and Warranties of the Borrower

42

 

 

 

ARTICLE V GENERAL COVENANTS OF THE BORROWER

45

Section 5.1

Covenants of the Borrower

45

Section 5.2

Hedging Agreement

50

 

 

 

ARTICLE VI SECURITY INTEREST

50

Section 6.1

Security Interest

50

Section 6.2

Remedies

51

Section 6.3

Release of Liens

51

Section 6.4

Assignment of the Purchase Agreement

52

 

 

 

ARTICLE VII ADMINISTRATION AND SERVICING OF LOANS

53

Section 7.1

Appointment of the Servicer

53

Section 7.2

Duties and Responsibilities of the Servicer

53

Section 7.3

Authorization of the Servicer

54

 

i

--------------------------------------------------------------------------------


 

Section 7.4

Collection of Payments

55

Section 7.5

Servicer Advances

56

Section 7.6

Realization Upon Defaulted Loans or Charged-Off Loans

57

Section 7.7

Optional Repurchase of Transferred Loans

57

Section 7.8

Representations and Warranties of the Servicer

58

Section 7.9

Covenants of the Servicer

59

Section 7.10

Payment of Certain Expenses by Servicer

61

Section 7.11

Reports

61

Section 7.12

Annual Statement as to Compliance

61

Section 7.13

Limitation on Liability of the Servicer and Others

62

Section 7.14

The Servicer Not to Resign

62

Section 7.15

Access to Certain Documentation and Information Regarding the Loans

62

Section 7.16

Merger or Consolidation of the Servicer

63

Section 7.17

Identification of Records

63

Section 7.18

Servicer Termination Events

64

Section 7.19

Appointment of Successor Servicer

65

Section 7.20

Market Servicing Fee

66

 

 

 

ARTICLE VIII EARLY TERMINATION EVENTS

66

Section 8.1

Early Termination Events

66

 

 

 

ARTICLE IX INDEMNIFICATION

68

Section 9.1

Indemnities by the Borrower

68

Section 9.2

Indemnities by the Servicer

70

 

 

 

ARTICLE X THE ADMINISTRATIVE AGENT AND THE MANAGING AGENTS

71

Section 10.1

Authorization and Action

71

Section 10.2

Delegation of Duties

72

Section 10.3

Exculpatory Provisions

72

Section 10.4

Reliance

73

Section 10.5

Non-Reliance on Administrative Agent, Managing Agents and Other Lenders

74

Section 10.6

Reimbursement and Indemnification

74

Section 10.7

Administrative Agent and Managing Agents in their Individual Capacities

75

Section 10.8

Successor Administrative Agent or Managing Agent

75

 

 

 

ARTICLE XI ASSIGNMENTS; PARTICIPATIONS

76

Section 11.1

Assignments and Participations

76

Section 11.2

Additional Lender Groups

78

 

 

 

ARTICLE XII MISCELLANEOUS

79

Section 12.1

Amendments and Waivers

79

Section 12.2

Notices, Etc.

80

Section 12.3

No Waiver, Rights and Remedies

80

Section 12.4

Binding Effect

80

 

ii

--------------------------------------------------------------------------------


 

Section 12.5

Term of this Agreement

80

Section 12.6

GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF OBJECTION TO VENUE

81

Section 12.7

WAIVER OF JURY TRIAL

81

Section 12.8

Costs, Expenses and Taxes

81

Section 12.9

No Proceedings

82

Section 12.10

Recourse Against Certain Parties

82

Section 12.11

Protection of Security Interest; Appointment of Administrative Agent as
Attorney-in-Fact

83

Section 12.12

Confidentiality

84

Section 12.13

Execution in Counterparts; Severability; Integration

85

 

EXHIBITS

 

EXHIBIT A

 

Form of Borrower Notice

EXHIBIT B

 

Form of Note

EXHIBIT C

 

Form of Assignment and Acceptance

EXHIBIT D

 

Form of Joinder Agreement

EXHIBIT E

 

Form of Monthly Report

EXHIBIT F

 

Form of Servicer’s Certificate

EXHIBIT G

 

[Reserved]

EXHIBIT H

 

Form of Primary Document Trust Receipt

EXHIBIT I

 

Form of Assignment of Mortgage

EXHIBIT J

 

[Reserved]

EXHIBIT K

 

[Reserved]

EXHIBIT L

 

Form of Lock-Box Agreement

EXHIBIT M

 

Credit Report and Transaction Summary

 

 

 

EXHIBIT N

 

Moody’s Industry Classifications

 

SCHEDULES

 

SCHEDULE I

 

Schedule of Documents

SCHEDULE II

 

List of Lock-Box Banks, Lock-Box Accounts, Collection Account and Securities
Accounts

SCHEDULE III

 

Loan List

SCHEDULE IV

 

Form of Loans

 

iii

--------------------------------------------------------------------------------


 

THIS AMENDED AND RESTATED CREDIT AGREEMENT is made as of May 26, 2006, among:

 

(1)                                  GLADSTONE BUSINESS LOAN, LLC, a Delaware
limited liability company, as borrower (the “Borrower”);

 

(2)                                  GLADSTONE MANAGEMENT CORPORATION, a
Delaware corporation, as servicer (the “Servicer”);

 

(3)                                  Each financial institution from time to
time party hereto as a “Committed Lender” and their respective successors and
assigns (collectively, the “Committed Lenders”);

 

(4)                                  Each commercial paper issuer from time to
time party hereto as a “CP Lender” and their respective successors and assigns
(collectively, the “CP Lenders”);

 

(5)                                  Each financial institution from time to
time party hereto as a “Managing Agent” and their respective successors and
assigns (collectively, the “Managing Agents”); and

 

(6)                                  DEUTSCHE BANK AG, NEW YORK BRANCH, as
“Administrative Agent” and its respective successors and assigns (the
“Administrative Agent”).

 

IT IS AGREED as follows:

 


ARTICLE I


 


DEFINITIONS


 


SECTION 1.1                                   CERTAIN DEFINED TERMS.


 


(A)                                  CERTAIN CAPITALIZED TERMS USED THROUGHOUT
THIS AGREEMENT ARE DEFINED ABOVE OR IN THIS SECTION 1.1.


 


(B)                                 AS USED IN THIS AGREEMENT AND ITS EXHIBITS,
THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING MEANINGS (SUCH MEANINGS TO BE
EQUALLY APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED).


 

Additional Amount:  Defined in Section 2.13.

 

Adjusted Eurodollar Rate:  For any Settlement Period, an interest rate per annum
equal to the quotient, expressed as a percentage and rounded upwards (if
necessary), to the nearest 1/100 of 1%, (i) the numerator of which is equal to
the LIBO Rate for such Settlement Period and (ii) the denominator of which is
equal to 100% minus the Eurodollar Reserve Percentage for such Settlement
Period.

 

Administrative Agent:  Defined in the preamble hereto.

 

Advance:  Defined in Section 2.1(a).

 

--------------------------------------------------------------------------------


 

Advances Outstanding:  On any day, the aggregate principal amount of Advances
outstanding on such day, after giving effect to all repayments of Advances and
makings of new Advances on such day.

 

Adverse Claim:  A lien, security interest, pledge, charge, encumbrance or other
right or claim of any Person.

 

Affected Committed Lender:  Defined in Section 11.1(c).

 

Affected Party:  Defined in Section 2.12(a).

 

Affiliate:  With respect to a Person means any other Person controlling,
controlled by or under common control with such Person. For purposes of this
definition, “control” when used with respect to any specified Person means the
power to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise; and the terms “controlling” or “controlled” have meanings correlative
to the foregoing.

 

Agent’s Account:  Account number 10-554121-0008 at Deutsche Bank AG, New York
Branch.

 

Aggregate Outstanding Loan Balance:  On any day, the sum of the Outstanding Loan
Balances of all Eligible Loans included as part of the Collateral on such date.

 

Aggregate Purchased Loan Balance:  On any day, (a) the sum of the Purchased Loan
Balances of all Eligible Loans included as part of the Collateral on such date
minus (b) the Excess Concentration Amount as of such date.

 

Agreement or Credit Agreement:  This Amended and Restated Credit Agreement,
dated as of May 26, 2006, as hereafter amended, modified, supplemented or
restated from time to time.

 

Alternative Rate:  An interest rate per annum equal to the Adjusted Eurodollar
Rate; provided, however, that the Alternative Rate shall be the Base Rate if a
Eurodollar Disruption Event occurs; and, provided, further, that the Alternative
Rate for the first two (2) Business Days following any Advance made by a
Committed Lender shall be the Base Rate unless such Committed Lender has
received at least two (2) Business Days’ prior notice of such Advance.

 

Amortization Period:  The period beginning on the Termination Date and ending on
the Collection Date.

 

Applicable Law:  For any Person, all existing and future applicable laws, rules,
regulations (including proposed, temporary and final income tax regulations),
statutes, treaties, codes, ordinances, permits, certificates, orders and
licenses of and interpretations by any Governmental Authority (including,
without limitation, usury laws, the Federal Truth in Lending Act, and Regulation
Z, Regulation W and Regulation B of the Federal Reserve Board), and applicable
judgments, decrees, injunctions, writs, orders, or line action of any court,
arbitrator or other administrative, judicial, or quasi-judicial tribunal or
agency of competent jurisdiction.

 

2

--------------------------------------------------------------------------------


 

Assignment and Acceptance:  Defined in Section 11.1(b).

 

Assignment of Mortgage:  As to each Loan secured by an interest in real
property, one or more assignments, notices of transfer or equivalent
instruments, each in recordable form and sufficient under the laws of the
relevant jurisdiction to reflect the transfer of the related mortgage, deed of
trust, security deed or similar security instrument and all other documents
related to such Loan and to the Borrower and to grant a perfected lien thereon
by the Borrower in favor of the Administrative Agent on behalf of the Secured
Parties, each such Assignment of Mortgage to be substantially in the form of
Exhibit I hereto.

 

Availability:  On any day, the lesser of (i) the amount by which the Borrowing
Base exceeds the sum of (A) Advances Outstanding and (B) the aggregate
outstanding unfunded commitments under the Revolver Loans on such day and (ii)
the amount by which the Facility Amount exceeds the sum of (A) Advances
Outstanding and (B) the aggregate outstanding unfunded commitments under the
Revolver Loans on such day; provided, however, during the Amortization Period,
the Availability shall be zero.

 

Available Collections:  Defined in Section 2.8(a).

 

Backup Servicer:  The Bank of New York, in its capacity as Backup Servicer under
the Backup Servicing Agreement, together with its successors and assigns.

 

Backup Servicer Expenses:  The out-of-pocket expenses to be paid to the Backup
Servicer under the Backup Servicing Agreement.

 

Backup Servicer Fee:  The fee to be paid to the Backup Servicer as set forth in
the Backup Servicing Agreement.

 

Backup Servicing Agreement:  The Backup Servicing Agreement, dated as of the
date hereof among the Borrower, the Servicer, the Administrative Agent and the
Backup Servicer, as the same may from time to time be amended, supplemented,
waived or modified.

 

Bankruptcy Code:  The United States Bankruptcy Reform Act of 1978 (11 U.S.C. §§
101, et seq.), as amended from time to time.

 

Base Rate:  On any date, a fluctuating rate of interest per annum equal to the
higher of (a) the Prime Rate or (b) the Federal Funds Rate plus 1.0%.

 

Benefit Plan:  Any employee benefit plan as defined in Section 3(3) of ERISA in
respect of which the Borrower or any ERISA Affiliate of the Borrower is, or at
any time during the immediately preceding six years was, an “employer” as
defined in Section 3(5) of ERISA.

 

Borrower:  Gladstone Business Loan, LLC, a Delaware limited liability company,
or any permitted successor thereto.

 

Borrowing Base:  On any date of determination, the lesser of (a) (i) the
Aggregate Purchased Loan Balance minus (ii) the Required Equity Investment or
(b) an amount equal to 50% of the Aggregate Purchased Loan Balance.

 

3

--------------------------------------------------------------------------------


 

Borrowing Base Test:  As of any date, a determination that the Borrowing Base
shall be equal to or greater than the Advances Outstanding.

 

Borrower Notice:  A written notice, in the form of Exhibit A, to be used for
each borrowing, repayment of each Advance or termination or reduction of the
Facility Amount or Prepayments of Advances.

 

Breakage Costs:  Defined in Section 2.11.

 

Business Day:  Any day of the year other than a Saturday or a Sunday on which
(a) (i) banks are not required or authorized to be closed in New York, New York,
and Virginia or (ii) which is not a day on which the Bond Market Association
recommends a closed day for the U.S. Bond Market, and (b) if the term “Business
Day” is used in connection with the Adjusted Eurodollar Rate, means the
foregoing only if such day is also a day of year on which dealings in United
States dollar deposits are carried on in the London interbank market.

 

Change-in-Control:  With respect to any entity, the date on which (i) any Person
or “group” acquires any “beneficial ownership” (as such terms are defined under
Rule 13d-3 of, and Regulation 13D under, the Securities Exchange Act of 1934, as
amended), either directly or indirectly, of membership interests or other equity
interests or any interest convertible into any such interest in such entity
having more than fifty percent (50%) of the voting power for the election of
managers of such entity, if any, under ordinary circumstances, or (ii) (except
in connection with any Securitization) an entity sells, transfers, conveys,
assigns or otherwise disposes of all or substantially all of the assets of such
entity.

 

Charged-Off Loan:  Any Loan (i) that is 120 days past due with respect to any
interest or principal payment, (ii) for which an Insolvency Event has occurred
with respect to the related Obligor or (iii) that is or should be written off as
uncollectible by the Servicer in accordance with the Credit and Collection
Policy.

 

Charged-Off Ratio:  With respect to any Settlement Period, the percentage
equivalent of a fraction, calculated as of the Determination Date for such
Settlement Period, (i) the numerator of which is equal to the aggregate
Outstanding Loan Balance of all Loans that became Charged-Off Loans during such
Settlement Period and (ii) the denominator of which is equal to the sum of (A)
the Aggregate Outstanding Loan Balance as of the first day of such Settlement
Period and (B) the Aggregate Outstanding Loan Balance as of the last day of such
Settlement Period divided by 2.

 

Closing Date:  May 19, 2003.

 

Code:  The Internal Revenue Code of 1986, as amended.

 

Collateral:  All right, title and interest, whether now owned or hereafter
acquired or arising, and wherever located, of the Borrower in, to and under any
and all of the following:

 

(i)                                     the Transferred Loans, and all monies
due or to become due in payment of such Loans on and after the related Purchase
Date;

 

4

--------------------------------------------------------------------------------


 

(ii)                                  any Related Property securing the
Transferred Loans including all proceeds from any sale or other disposition of
such Related Property;

 

(iii)                               the Loan Documents relating to the
Transferred Loans;

 

(iv)                              all Supplemental Interests related to any
Transferred Loans;

 

(v)                                 the Collection Account, all funds held in
such account, and all certificates and instruments, if any, from time to time
representing or evidencing the Collection Account or such funds;

 

(vi)                              all Collections and all other payments made or
to be made in the future with respect to the Transferred Loans, including such
payments under any guarantee or similar credit enhancement with respect to such
Loans;

 

(vii)                           all Hedge Collateral;

 

(viii)                        all income and Proceeds of the foregoing;

 

Collateral Custodian:  BNY Midwest Trust Company, in its capacity as Collateral
Custodian under the Custody Agreement, together with its successors and assigns.

 

Collateral Custodian Expenses:  The out-of-pocket expenses to be paid to the
Collateral Custodian under the Custody Agreement.

 

Collateral Custodian Fee:  The fee to be paid to the Collateral Custodian as set
forth in the Custody Agreement.

 

Collection Account:  Defined in Section 7.4(e).

 

Collection Date:  The date following the Termination Date on which all Advances
Outstanding have been reduced to zero, the Lenders have received all accrued
Interest, fees, and all other amounts owing to them under this Agreement and the
Hedging Agreement, the Hedge Counterparties have received all amounts due and
owing hereunder and under the Hedge Transactions, and each of the Backup
Servicer, the Collateral Custodian, the Administrative Agent and the Managing
Agents have each received all amounts due to them in connection with the
Transaction Documents.

 

Collections:  (a) All cash collections or other cash proceeds of a Transferred
Loan received by or on behalf of the Borrower by the Servicer or Originator from
or on behalf of any Obligor in payment of any amounts owed in respect of such
Transferred Loan, including, without limitation, Interest Collections, Principal
Collections, Deemed Collections, Insurance Proceeds, and all Recoveries, (b) all
amounts received by the Buyer in connection with the repurchase of an Ineligible
Loan pursuant to Section 6.1 of the Purchase Agreement, (c) all amounts received
by the Administrative Agent in connection with the purchase of a Transferred
Loan pursuant to Section 7.7, (d) all payments received pursuant to any Hedging
Agreement or Hedge Transaction, and (e) interest earnings in the Collection
Account.

 

5

--------------------------------------------------------------------------------


 

Commercial Paper Notes:  On any day, any short-term promissory notes issued by
any CP Lender with respect to financing any Advance hereunder that are
allocated, in whole or in part, by such CP Lender to fund or maintain the
Advances Outstanding.

 

Commitment:  (a) For each Committed Lender, the commitment of such Committed
Lender to fund any Advance to the Borrower in an amount not to exceed the amount
set forth opposite such Committed Lender’s name on the signature pages of this
Agreement, as such amount may be modified in accordance with the terms hereof
and (b) with respect to any Person who becomes a Committed Lender pursuant to an
Assignment and Acceptance or a Joinder Agreement, the commitment of such Person
to fund any Advance to the Borrower in an amount not to exceed the amount set
forth in such Assignment and Acceptance or Joinder Agreement, as such amount may
be modified in accordance with the terms hereof.

 

Commitment Termination Date:  May 25, 2007, or such later date to which the
Commitment Termination Date may be extended (if extended) in the sole discretion
of the Lenders in accordance with the terms of Section 2.1(b).

 

Committed Lenders:  Defined in the preamble hereto.

 

Contractual Obligation:  With respect to any Person, means any provision of any
securities issued by such Person or any indenture, mortgage, deed of trust,
contract, undertaking, agreement, instrument or other document to which such
Person is a party or by which it or any of its property is bound or is subject.

 

CP Lenders:  Defined in the preamble hereto.

 

CP Rate:  For any Settlement Period for any Advances made by a CP Lender, the
per annum rate equivalent to the weighted average of the per annum rates paid or
payable by such CP Lender from time to time as interest on or otherwise (by
means of interest rate hedges or otherwise taking into consideration any
incremental carrying costs associated with short-term promissory notes issued by
such CP Lender maturing on dates other than those certain dates on which such CP
Lender is to receive funds) in respect of the Commercial Paper Notes issued by
such CP Lender during such period, as determined by such CP Lender and reported
to the Borrower and the Servicer, which rates shall reflect and give effect to
the commissions of placement agents and dealers in respect of such promissory
notes, to the extent such commissions are allocated, in whole or in part, to
such promissory notes by such CP Lender, provided, however, that if any
component of such rate is a discount rate, in calculating the CP Rate, such CP
Lender shall for such component use the rate resulting from converting such
discount rate to an interest bearing equivalent rate per annum.

 

Credit and Collection Policy:  Those credit, collection, customer relation and
service policies (i) determined by the Borrower, the Originator and the initial
Servicer as of the date hereof relating to the Transferred Loans and related
Loan Documents, as on file with the Administrative Agent and as the same may be
amended or modified from time to time in accordance with Sections 5.1(r) and
7.9(g); and (ii) with respect to any Successor Servicer, the collection
procedures and policies of such person (as approved by the Administrative Agent)
at the time such Person becomes Successor Servicer.

 

6

--------------------------------------------------------------------------------


 

Current Pay Loan:  Any Transferred Loan (a) in respect of which the Servicer or
Originator shall have taken any of the following actions: charging a default
rate of interest, restricting Obligor’s right to make subordinated payments
(other than payments in respect of owner’s debts and seller financings),
acceleration of the Transferred Loan, foreclosure on collateral for the Loan,
increasing its representation on the Obligor’s Board of Directors or similar
governing body, or increasing the frequency of its inspection rights to permit
inspection on demand, (b) that is not more than thirty (30) days past due with
respect to any interest or principal payments and (c) in respect of which the
Servicer shall have certified (which certification may be in the form of an
e-mail or other written electronic communication) to the Administrative Agent
that the Servicer does not believe, in its reasonable judgment, that a failure
to pay interest or ultimate principal will occur. A Transferred Loan shall cease
to be a Current Pay Loan if it (i) becomes a Defaulted Loan through failure to
satisfy the requirements set forth in this definition or (ii) becomes an
Eligible Loan, which shall occur upon receipt of a certification from the
Servicer (which certification may be in the form of an e-mail or other written
electronic communication) to the Administrative Agent that, as of the date of
the certification (x) the applicable circumstances enumerated in clause (a)
above which caused the Loan to be a Current Pay Loan shall no longer exist and
(y) such Loan is an Eligible Loan.

 

Custody Agreement:  The Custodial Agreement, dated as of the date hereof among
the Borrower, the Servicer, the Originator, the Administrative Agent and the
Collateral Custodian, as the same may from time to time be amended,
supplemented, waived or modified.

 

DB:  Deutsche Bank AG, New York Branch, in its individual capacity, and its
successors or assigns.

 

Deemed Collections:  On any day, the aggregate of all amounts Borrower shall
have been deemed to have received as a Collection of a Transferred Loan.
Borrower shall be deemed to have received a Collection in an amount equal to the
unpaid balance (including any accrued interest thereon) of a Transferred Loan if
at any time the Outstanding Loan Balance of any such Loan is either (i) reduced
as a result of any discount or any adjustment or otherwise by Borrower (other
than receipt of cash Collections) or (ii) reduced or canceled as a result of a
setoff in respect of any claim by any Person (whether such claim arises out of
the same or a related transaction or an unrelated transaction).

 

Defaulted Loan:  Any Transferred Loan (i) that is 60 days past due with respect
to any interest or principal payments or (ii) in respect of which the Servicer
or Originator shall have taken any of the following actions: charging a default
rate of interest, restricting Obligor’s right to make subordinated payments
(other than payments in respect of owner’s debts and seller financings),
acceleration of the Transferred Loan, foreclosure on collateral for the Loan,
increasing its representation on the Obligor’s Board of Directors or similar
governing body, or increasing the frequency of its inspection rights to permit
inspection on demand and is not a Current Pay Loan.

 

Default Ratio:  With respect to any Settlement Period, the percentage equivalent
of a fraction, calculated as of the Determination Date for such Settlement
Period, (a) the numerator of which is equal to the aggregate Outstanding Loan
Balance of all Transferred Loans (excluding Charged-Off Loans) included as part
of the Collateral that became Defaulted Loans during such

 

7

--------------------------------------------------------------------------------


 

Settlement Period and (b) the denominator of which is equal to (i) the sum of
(x) the Aggregate Outstanding Loan Balance as of the first day of such
Settlement Period and (y) the Aggregate Outstanding Loan Balance as of the last
day of such Settlement Period divided by (ii) two.

 

Derivatives:  Any exchange-traded or over-the-counter (i) forward, future,
option, swap, cap, collar, floor, foreign exchange contract, any combination
thereof, whether for physical delivery or cash settlement, relating to any
interest rate, interest rate index, currency, currency exchange rate, currency
exchange rate index, debt instrument, debt price, debt index, depository
instrument, depository price, depository index, equity instrument, equity price,
equity index, commodity, commodity price or commodity index, (ii) any similar
transaction, contract, instrument, undertaking or security, or (iii) any
transaction, contract, instrument, undertaking or security containing any of the
foregoing.

 

Determination Date:  The last day of each Settlement Period.

 

Early Termination Event:  Defined in Section 8.1.

 

Effective Date:  May 26, 2006.

 

Eligible Assignee:  A Person (a) whose short-term rating is at least A-1 from
S&P and P-1 from Moody’s, or whose obligations under this Agreement are
guaranteed by a Person whose short-term rating is at least A-1 from S&P and P-1
from Moody’s and (b) who is approved by the Administrative Agent (such approval
not to be unreasonably withheld) and, if such Person will become a Liquidity
Bank for a CP Lender, by such CP Lender.

 

Eligible Loan:  On any date of determination, each Loan which satisfies each of
the following requirements:

 

(i)                                     the Loan is evidenced by a promissory
note that has been duly authorized and that, together with the related Loan
Documents, is in full force and effect and constitutes the legal, valid and
binding obligation of the Obligor of such Loan to pay the stated amount of the
Loan and interest thereon, and the related Loan Documents are enforceable
against such Obligor in accordance with their respective terms;

 

(ii)                                  the Loan was originated in accordance with
the terms of the Credit and Collection Policy and arose in the ordinary course
of the Originator’s business from the lending of money to the Obligor thereof;

 

(iii)                               the Loan is not a Defaulted Loan;

 

(iv)                              the Obligor of such Loan has executed all
appropriate documentation required by the Originator;

 

(v)                                 the Loan, together with the Loan Documents
related thereto, is a “general intangible”, an “instrument”, an “account”, or
“chattel paper” within the meaning of the UCC of all jurisdictions that govern
the perfection of the security interest granted therein;

 

8

--------------------------------------------------------------------------------


 

(vi)                              all material consents, licenses, approvals or
authorizations of, or registrations or declarations with, any Governmental
Authority required to be obtained, effected or given in connection with the
making of such Loan have been duly obtained, effected or given and are in full
force and effect;

 

(vii)                           the Loan is denominated and payable only in
United States dollars in the United States;

 

(viii)                        the Loan bears interest, which is due and payable
no less frequently than quarterly, except for (i) Loans which bear interest
which is due and payable no less frequently than semi-annually, provided that
the aggregate Outstanding Loan Balances of such Loans do not exceed 10% of the
Aggregate Outstanding Loan Balance and (ii) PIK Loans;

 

(ix)                                the Loan, together with the Loan Documents
related thereto, does not contravene in any material respect any Applicable Laws
(including, without limitation, laws, rules and regulations relating to usury,
truth in lending, fair credit billing, fair credit reporting, equal credit
opportunity, fair debt collection practices and privacy) and with respect to
which no party to the Loan Documents related thereto is in material violation of
any such Applicable Laws;

 

(x)                                   the Loan, together with the related Loan
Documents, is fully assignable, (and if such Loan is secured by an interest in
real property, an Assignment of Mortgage executed in blank has been delivered to
the Collateral Custodian);

 

(xi)                                the Loan was documented and closed in
accordance with the Credit and Collection Policy, including the relevant
opinions and assignments, and there is only one current original promissory
note;

 

(xii)                             the Loan and all Related Property are free of
any Liens except for Permitted Liens;

 

(xiii)                          the Loan has an original term to maturity of no
more than 120 months;

 

(xiv)                         no right of rescission, set off, counterclaim,
defense or other material dispute has been asserted with respect to such Loan;

 

(xv)                            any Related Property with respect to such Loan
is insured in accordance with the Credit and Collection Policy;

 

(xvi)                         the Obligor with respect to such Loan is an
Eligible Obligor;

 

(xvii)                      if such Loan is a PIK Loan, such Loan shall pay a
minimum of five percent (5.0%) per annum current interest, on at least a
quarterly basis;

 

(xviii)                   the addition of which to the Transferred Loans will
not cause (A) the remaining weighted average life of the Transferred Loans to
exceed 66 months, (B) the weighted average interest rate in respect of
Transferred Loans which accrue interest at a

 

9

--------------------------------------------------------------------------------


 

fixed rate to be less than 8.0%, (C) the weighted average interest rate in
respect of Transferred Loans which accrue interest at a floating rate to be less
than the higher of (x) the sum of the LIBO Rate plus 3.00% or (y) 6.0% or (D)
the weighted average risk rating of the portfolio to be less than 4 (or the
equivalent of B-/B3 by S&P and Moody’s respectively), as determined by the
Servicer’s risk rating model;

 

(xix)                           the Loan is not a loan or extension of credit
made by the Originator or one of its subsidiaries to an Obligor for the purpose
of making any principal, interest or other payment on such Loan necessary in
order to keep such Loan from becoming delinquent;

 

(xx)                              the Loan has not been amended to (A) reduce
the amount (other than by reason of the repayment thereof) or extend the time
for payment of principal or (B) reduce the rate or extend the time of payment of
interest (or any component thereof), in each case without the consent of the
Required Committed Lenders;

 

(xxi)                           if such Loan is a Qualifying Syndicated Loan,
(a) the Borrower has purchased an interest in such Loan from a financial
institution which (A) has a short-term debt rating equal to at least A-1 from
S&P and P-1 from Moody’s or (B) has been approved in writing by the Required
Committed Lenders prior to the related Funding Date and (b) such Loan closed not
more than thirty (30) days previously;

 

(xxii)                        if such Loan is a Revolver Loan, it shall be
secured by a first priority, perfected security interest on certain assets of
the Obligor which shall include, without limitation, accounts receivable and
inventory;

 

(xxiii)                     if such Loan is a Revolver Loan, the revolving
credit commitment of the Borrower to the applicable Obligor thereunder (A) is
between $500,000 and $5,000,000 and (B) shall have a term to maturity of three
years or less.; and

 

(xxiv)  if such Loan is (i) a Senior Syndicated Loan, the interest rate charged
on such Loan shall be equal to or greater than the LIBO Rate plus 1.75%, (ii) a
Senior Debt Loan which is not a Senior Syndicated Loan, the interest rate
charged on such Loan shall be equal to or greater than the LIBO Rate plus 3.00%,
(iii) a Qualifying Syndicated Loan which is not a Senior Syndicated Loan, the
interest rate charged on such Loan shall be equal to or greater than the LIBO
Rate plus 2.50% and (iv) any other Loan of a type not enumerated above, the
interest rate charged on such Loan shall be equal to or greater than the LIBO
Rate plus 4.00%.

 

Eligible Obligor: On any day, any Obligor that satisfies each of the following
requirements:

 

(i)                                     such Obligor’s principal office and any
Related Property are located in the United States or any territory of the United
States

 

(ii)                                  no other Loan of such Obligor is a
Defaulted Loan;

 

(iii)                               such Obligor is not the subject of any
Insolvency Event;

 

10

--------------------------------------------------------------------------------


 

(iv)                              such Obligor is not a Governmental Authority;
and

 

(v)                                 such Obligor is in material compliance with
all material terms and conditions of its Loan Documents.

 

ERISA:  The U.S. Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

ERISA Affiliate:  (a) Any corporation that is a member of the same controlled
group of corporations (within the meaning of Section 414(b) of the Code) as the
Borrower; (b) a trade or business (whether or not incorporated) under common
control (within the meaning of Section 414(c) of the Code) with the Borrower or
(c) a member of the same affiliated service group (within the meaning of Section
414(m) of the Code) as the Borrower, any corporation described in clause (a)
above or any trade or business described in clause (b) above.

 

Eurodollar Disruption Event:  With respect to any Advance as to which Interest
accrues or is to accrue at a rate based upon the Adjusted Eurodollar Rate, any
of the following:  (a) a determination by a Lender that it would be contrary to
law or to the directive of any central bank or other governmental authority
(whether or not having the force of law) to obtain United States dollars in the
London interbank market to make, fund or maintain any Advance; (b) the inability
of any Lender to obtain timely information for purposes of determining the
Adjusted Eurodollar Rate; (c) a determination by a Lender that the rate at which
deposits of United States dollars are being offered to such Lender in the London
interbank market does not accurately reflect the cost to such Lender of making,
funding or maintaining any Advance; or (d) the inability of a Lender to obtain
United States dollars in the London interbank market to make, fund or maintain
any Advance.

 

Eurodollar Reserve Percentage:  On any day, the then applicable percentage
(expressed as a decimal) prescribed by the Federal Reserve Board (or any
successor) for determining reserve requirements applicable to “Eurocurrency
Liabilities” pursuant to Regulation D or any other then applicable regulation of
the Federal Reserve Board (or any successor) that prescribes reserve
requirements applicable to “Eurocurrency Liabilities” as presently defined in
Regulation D.

 

Excess Concentration Amount: On any date of determination, the sum of, without
duplication, (a) the aggregate amount by which the Outstanding Loan Balances of
Eligible Loans included as part of the Collateral, the Obligors of which are
residents of any one state, exceeds 40% of the Aggregate Outstanding Loan
Balance, (b) the aggregate amount by which the Outstanding Loan Balances of
Eligible Loans included as part of the Collateral, the Obligors of which are in
the same Industry, exceeds 25% of the Aggregate Outstanding Loan Balance, (c)
the aggregate amount by which the Outstanding Loan Balance of each Eligible Loan
included as part of the Collateral exceeds the Large Loan Limit applicable to
such Eligible Loan, (d) the aggregate amount by which the Outstanding Loan
Balances of all Eligible Loans included as part of the Collateral whose interest
payments are due and payable less frequently than monthly exceeds 66 2/3% of the
Aggregate Outstanding Loan Balance, (e) the aggregate amount by which the
Outstanding Loan Balances of all Eligible Loans included as part of the
Collateral which are PIK Loans exceeds 40% of the Aggregate Outstanding Loan
Balance, (f) the aggregate amount by which the Outstanding Loan Balances of all
Eligible Loans included as part of the

 

11

--------------------------------------------------------------------------------


 

Collateral which are PIK Loans having a PIK accrual component greater than 3.0%
exceeds 25% of the Aggregate Outstanding Loan Balance, (g) the aggregate amount
by which the Outstanding Loan Balances of all Eligible Loans that have original
terms to maturity greater than 84 months exceeds 15% of the Aggregate
Outstanding Loan Balance, (h) the aggregate amount by which the Outstanding Loan
Balances of Qualifying Syndicated Loans included as part of the Collateral, for
which no Subsequent Delivery Trust Receipt (as defined in the Custody Agreement)
has been received exceeds $30,000,000, (i) the aggregate Outstanding Loan
Balances of all Loans which (A) do not have a long-term credit rating from
either S&P or Moody’s and (B) are not priced by Standard & Poor’s Securities
Evaluations, Inc. on a quarterly basis and have not been so priced by Standard &
Poor’s Securities Evaluations, Inc. for a period in excess of 135 days from the
date such Loan becomes a Transferred Loan, (j) the aggregate amount by which the
Outstanding Loan Balances of all Eligible Loans included as part of the
Collateral which are Revolver Loans exceeds 25% of the Facility Amount, (k) the
aggregate amount by which the Outstanding Loan Balances of all Eligible Loans
that are unsecured exceeds 10% of the Aggregate Outstanding Loan Balance, (l)
the aggregate amount by which the Outstanding Loan Balances of all Fixed Rate
Loans which are not subject to a Hedge Transaction exceeds 10% of the Aggregate
Outstanding Loan Balance and (m) the aggregate amount by which the Outstanding
Loan Balances of all Eligible Loans that are Current Pay Loans exceeds 10% of
the Aggregate Outstanding Loan Balance.

 

Facility Amount:  At any time, $100,000,000; provided, however, that on or after
the Termination Date, the Facility Amount shall be equal to the amount of
Advances outstanding.

 

Fair Market Value:  With respect to each Eligible Loan, (1) to the extent that
such Eligible Loan does not have a long term credit rating from S&P or Moody’s,
the least of (a) to the extent priced by Standard & Poor’s Securities
Evaluations, Inc., the product of (x) the remaining principal amount of the
Eligible Loan and (y) the pricing as determined by Standard & Poor’s Securities
Evaluations, Inc. in its most recent quarterly pricing, (b) the remaining
principal amount of such Eligible Loan and (c) if such Eligible Loan has been
reduced in value below the remaining principal amount thereof (other than as a
result of the allocation of a portion of the remaining principal amount to
warrants), the value of such Eligible Loan as required by, and in accordance
with, the 1940 Act, as amended, and any orders of the SEC issued to the
Originator, to be determined by the Board of Directors of the Originator and
reviewed by its auditors and (2) otherwise, the least of (a) (x) the remaining
principal amount of such Eligible Loan times (y) the price quoted to the
Borrower on such Eligible Loan from a financial institution rated at least
A-1/P-1 that makes a market in such Eligible Loan or from a pricing service
otherwise acceptable to the Managing Agents, (b) the remaining principal amount
of such Eligible Loan and (c) if such Eligible Loan has been reduced in value
below the remaining principal amount thereof (other than as a result of the
allocation of a portion of the remaining principal amount to warrants), the
value of such Eligible Loan as required by, and in accordance with, the 1940
Act, as amended, and any orders of the SEC issued to the Originator, to be
determined by the Board of Directors of the Originator and reviewed by its
auditors.

 

FASB:  Defined in Section 2.12(a).

 

Federal Funds Rate:  For any period, a fluctuating interest rate per annum for
each day during such period equal to (a) the weighted average of the rates on
overnight federal funds

 

12

--------------------------------------------------------------------------------


 

transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the preceding Business Day) by the Federal Reserve Bank of New York; or (b)
if such rate is not so published for any day which is a Business Day, the
average of the quotations at approximately 10:30 a.m. (New York City time) for
such day on such transactions received by DB from three federal funds brokers of
recognized standing selected by it.

 

Federal Reserve Board:  The Board of Governors of the Federal Reserve System.

 

Fee Letter:  Any letter agreement in respect of fees among the Borrower, the
Originator and the Administrative Agent or any Managing Agent, as it may be
amended or modified and in effect from time to time.

 

Fixed Rate Loans:  Defined in Section 5.2.

 

Funding Date:  Any day on which an Advance is made in accordance with and
subject to the terms and conditions of this Agreement.

 

Funding Request:  A Borrower Notice requesting an Advance and including the
items required by Section 2.2.

 

GAAP:  Generally accepted accounting principles as in effect from time to time
in the United States.

 

Governmental Authority:  With respect to any Person, any nation or government,
any state or other political subdivision thereof, any central bank (or similar
monetary or regulatory authority) thereof, any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government and any court or arbitrator having jurisdiction over such Person.

 

Group Advance Limit:  For each Lender Group, the sum of the Commitments of the
Committed Lenders in such Lender Group.

 

Guarantor Event of Default:  The occurrence of any “Event of Default” under and
as defined in the Performance Guaranty.

 

Hedge Breakage Costs:  For any Hedge Transaction, any amount payable by the
Borrower for the early termination of that Hedge Transaction or any portion
thereof.

 

Hedge Collateral:  Defined in Section 5.2(b).

 

Hedge Counterparty:  DB or any entity that (a) on the date of entering into any
Hedge Transaction (i) is an interest rate swap dealer that is either a Lender or
an Affiliate of a Lender, or has been approved in writing by the Administrative
Agent (which approval shall not be unreasonably withheld), and (ii) has a
short-term unsecured debt rating of not less than A-1 by S&P and not less than
P-1 by Moody’s, and (b) in a Hedging Agreement (i) consents to the assignment of
the Borrower’s rights under the Hedging Agreement to the Administrative Agent
pursuant to Section 5.2(b) and (ii) agrees that in the event that S&P or Moody’s
reduces its short-

 

13

--------------------------------------------------------------------------------


 

term unsecured debt rating below A-1 or P-1, respectively, it shall transfer its
rights and obligations under each Hedging Transaction to another entity that
meets the requirements of clause (a) and (b) hereof or make other arrangements
acceptable to the Administrative Agent and the Rating Agencies.

 

Hedge Notional Amount:  The aggregate notional amount in effect on any day under
all Hedge Transactions entered into pursuant to Section 5.2 which have not
matured, been terminated or cancelled.

 

Hedge Transaction:  Each interest rate cap transaction between the Borrower and
a Hedge Counterparty that is entered into pursuant to Section 5.2 and is
governed by a Hedging Agreement.

 

Hedging Agreement:  Each agreement between the Borrower and a Hedge Counterparty
that governs one or more Hedge Transactions entered into pursuant to Section
5.2, which agreement shall consist of a “Master Agreement” in a form published
by the International Swaps and Derivatives Association, Inc., together with a
“Schedule” thereto substantially in a form as the Administrative Agent shall
approve in writing, and each “Confirmation” thereunder confirming the specific
terms of each such Hedge Transaction.

 

Increased Costs:  Any amounts required to be paid by the Borrower to an Affected
Party pursuant to Section 2.12.

 

Indebtedness:  With respect to the Borrower or the initial Servicer at any date,
(a) all indebtedness of such Person for borrowed money or for the deferred
purchase price of property or services (other than current liabilities incurred
in the ordinary course of business and payable in accordance with customary
trade practices) or that is evidenced by a note, bond, debenture or similar
instrument, (b) all obligations of such Person under capital leases, (c) all
obligations of such Person in respect of acceptances issued or created for the
account of such Person, (d) all liabilities secured by any Adverse Claims on any
property owned by such Person even though such Person has not assumed or
otherwise become liable for the payment thereof, and (e) all indebtedness,
obligations or liabilities of that Person in respect of Derivatives, and (f)
obligations under direct or indirect guaranties in respect of obligations
(contingent or otherwise) to purchase or otherwise acquire, or to otherwise
assure a creditor against loss in respect of, clauses (a) through (e) above.

 

Indemnified Amounts:  Defined in Section 9.1.

 

Indemnified Party:  Defined in Section 9.1.

 

Industry:  The industry of an Obligor as determined by reference to the Moody’s
Industry Classifications.

 

Ineligible Loan:  Defined in the Purchase Agreement.

 

Insolvency Event:  With respect to a specified Person, (a) the filing of a
decree or order for relief by a court having jurisdiction in the premises in
respect of such Person or any substantial part of its property in an involuntary
case under any applicable Insolvency Law now

 

14

--------------------------------------------------------------------------------


 

or hereafter in effect, or appointing a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official for such Person or for any
substantial part of its property, or ordering the winding-up or liquidation of
such Person’s affairs, and such decree or order shall remain unstayed and in
effect for a period of 60 consecutive days; or (b) the commencement by such
Person of a voluntary case under any applicable Insolvency Law now or hereafter
in effect, or the consent by such Person to the entry of an order for relief in
an involuntary case under any such law, or the consent by such Person to the
appointment of or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official for such Person or for any
substantial part of its property, or the making by such Person of any general
assignment for the benefit of creditors, or the failure by such Person generally
to pay its debts as such debts become due, or the taking of action by such
Person in furtherance of any of the foregoing.

 

Insolvency Laws:  The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments, or similar debtor relief
laws from time to time in effect affecting the rights of creditors generally.

 

Insolvency Proceeding:  Any case, action or proceeding before any court or
Governmental Authority relating to an Insolvency Event.

 

Insurance Policy:  With respect to any Loan included in the Collateral, an
insurance policy covering physical damage to or loss to any assets or Related
Property of the Obligor securing such Loan.

 

Insurance Proceeds:  Any amounts payable or any payments made, to the Borrower
or to the Servicer on its behalf under any Insurance Policy.

 

Interest:  For each Settlement Period and each Advance outstanding during such
Settlement Period, the product of:

 

IR x P x

 

AD

 

 

360

 

where

 

IR

 

=

 

the Interest Rate applicable to such Advance;

 

 

 

 

 

P

 

=

 

the principal amount of such Advance on the first day of such Settlement Period,
or if such Advance was first made during such Settlement Period, the principal
amount of such Advance on the day such Advance is made; and

 

 

 

 

 

AD

 

=

 

the actual number of days in such Settlement Period, or if such Advance was
first made during such Settlement Period, the actual number of days beginning on
the day such Advance was first made through the end of such Settlement Period;

 

15

--------------------------------------------------------------------------------


 

provided, however, that (i) no provision of this Agreement shall require or
permit the collection of Interest in excess of the maximum permitted by
Applicable Law and (ii) Interest shall not be considered paid by any
distribution if at any time such distribution is rescinded or must otherwise be
returned for any reason.

 

Interest Collections:  Any and all amounts received in respect of any interest,
fees or other similar charges on a Transferred Loan from or on behalf of any
Obligors that are deposited into the Collection Account, or received by the
Borrower or on behalf of the Borrower by the Servicer or Originator in respect
of the Transferred Loans, in the form of cash, checks, wire transfers,
electronic transfers or any other form of cash payment (net of any payment owed
by the Borrower to, and including any receipts from, any Hedge Counterparties)
and, solely for purposes of calculating the Portfolio Rate, any and all amounts
accrued in respect of any fees and interest (but only to the extent such fees or
interest were not received during the applicable Settlement Period) owed by any
Obligor in respect of any Transferred Loan.

 

Interest Coverage Ratio:  With respect to any Settlement Period, the percentage
equivalent of a fraction, calculated as of the Determination Date for such
Settlement Period, (a) the numerator of which is equal to the aggregate Interest
Collections for such Settlement Period and (b) the denominator of which is equal
to the sum of (x) the aggregate amount payable pursuant to Section 2.8(i),
(iii), (iv) and (vi) hereunder and (y) an amount equal to the sum of the
products, for each day during the related Settlement Period, of (i) the Advances
Outstanding, (ii) the weighted average of the Servicing Fee Rates used to
compute the Servicing Fee for such Settlement Period, and (iii) a fraction, the
numerator of which is 1 and the denominator of which is 360.

 

Interest Rate:  For any Settlement Period:

 

(a)                                  to the extent the Lender is a CP Lender
that is funding the applicable Advance or portion thereof through the issuance
of Commercial Paper Notes, a rate equal to the CP Rate for such Settlement
Period on such portion; or

 

(b)                                 to the extent the relevant Lender is not
funding the applicable Advance or portion thereof through the issuance of
Commercial Paper Notes, a rate equal to the Alternative Rate on such portion.

 

Investment:  With respect to any Person, any direct or indirect loan, advance or
investment by such Person in any other Person, whether by means of share
purchase, capital contribution, loan or otherwise, excluding the acquisition of
assets pursuant to the Purchase Agreement and excluding commission, travel and
similar advances to officers, employees and directors made in the ordinary
course of business.

 

Joinder Agreement:  A joinder agreement substantially in the form set forth in
Exhibit D hereto pursuant to which a new Lender Group becomes party to this
Agreement.

 

Key Man Event: Any two of (i) David Gladstone, (ii) Terry Brubaker and (iii)
George Stelljes shall cease to be employed by the Originator in the capacity as
executive officers thereof.

 

16

--------------------------------------------------------------------------------


 

Large Loan Limit:  For the Eligible Loans of the six Obligors with the largest
Outstanding Loan Balances, $15,000,000, and for the Eligible Loans of each other
Obligor, $10,000,000.

 

Lender Group:  Any CP Lender, its related Committed Lenders and their related
Managing Agent.

 

Lenders:  Collectively, the CP Lenders, the Committed Lenders and any other
Person that agrees, pursuant to the pertinent Joinder Agreement or Assignment
and Acceptance, as applicable, to fund Advances pursuant to this Agreement.

 

LIBO Rate:  For any Settlement Period and any Advance, an interest rate per
annum equal to:

 

(i)                                     the posted rate for 30-day deposits in
United States dollars appearing on Telerate page 3750 as of 11:00 a.m. (London
time) on the Business Day that is the second Business Day immediately preceding
the applicable Funding Date (with respect to the initial Settlement Period for
such Advance) and as of the second Business Day immediately preceding the first
day of the applicable Settlement Period (with respect to all subsequent
Settlement Periods for such Advance); or

 

(ii)                                  if no rate appears on Telerate page 3750
at such time and day, then the LIBO Rate shall be determined by DB at its
principal office in New York, New York as its rate (each such determination,
absent manifest error, to be conclusive and binding on all parties hereto and
their assignees) at which 30-day deposits in United States dollars are being,
have been, or would be offered or quoted by DB to major banks in the applicable
interbank market for Eurodollar deposits at or about 11:00 a.m. (New York City
time) on such day.

 

Lien:  With respect to any Collateral, (a) any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such Collateral, or
(b) the interest of a vendor or lessor under any conditional sale agreement,
financing loan or other title retention agreement relating to such Collateral.

 

Liquidation Expenses:  With respect to any Defaulted Loan or Charged-Off Loan,
the aggregate amount of out-of-pocket expenses reasonably incurred by the
Borrower or on behalf of the Borrower by the Servicer (including amounts paid to
any subservicer) in connection with the repossession, refurbishing and
disposition of any related assets securing such Loan including the attempted
collection of any amount owing pursuant to such Loan.

 

Liquidity Agreement:  A liquidity agreement entered into by a CP Lender with a
group of financial institutions in connection with this Agreement.

 

Liquidity Bank:  Each financial institution that is a party to a Liquidity
Agreement.

 

Liquidity Commitment Fee:  Defined in each Fee Letter.

 

17

--------------------------------------------------------------------------------


 

Loan:  Any senior or subordinate loan arising from the extension of credit to an
Obligor by the Originator in the ordinary course of the Originator’s business.

 

Loan Documents:  With respect to any Loan, the related promissory note and any
related loan agreement, security agreement, mortgage, assignment of Loans, all
guarantees, and UCC financing statements and continuation statements (including
amendments or modifications thereof) executed by the Obligor thereof or by
another Person on the Obligor’s behalf in respect of such Loan and related
promissory note, including, without limitation, general or limited guaranties
and, for each Loan secured by real property an Assignment of Mortgage.

 

Loan File:  With respect to any Loan, each of the Loan Documents related
thereto.

 

Loan List:  The Loan List provided by the Borrower to the Administrative Agent
and the Collateral Custodian, as set forth in Schedule III hereto (which shall
include the specific documents that should be included in each Loan File), as
the same may be changed from time to time in accordance with the provisions
hereof.

 

Lock-Box:  A post office box to which Collections are remitted for retrieval by
a Lock-Box Bank and deposited by such Lock-Box Bank into a Lock-Box Account.

 

Lock-Box Account:  An account, subject to a Lock-Box Agreement, maintained in
the name of the Borrower for the purpose of receiving Collections at a Lock-Box
Bank.

 

Lock-Box Agreement:  A letter agreement, substantially in the form of Exhibit L,
among the Borrower, the Administrative Agent and a Lock-Box Bank.

 

Lock-Box Bank:  Any of the banks or other financial institutions holding one or
more Lock-Box Accounts.

 

Managing Agent: As to any CP Lender, the financial institution identified as
such on the signature pages hereof or in the applicable Assignment and
Acceptance or Joinder Agreement.

 

Mandatory Prepayment:  Defined in Section 2.4(a).

 

Market Servicing Fee:  Defined in Section 7.20.

 

Market Servicing Fee Differential:  On any date of determination, an amount
equal to the positive difference between the Market Servicing Fee and Servicing
Fee.

 

Material Adverse Change:  With respect to any Person, any material adverse
change in the business, condition (financial or otherwise), operations,
performance, properties or prospects of such Person.

 

Material Adverse Effect:  With respect to any event or circumstance, means a
material adverse effect on (a) the business, condition (financial or otherwise),
operations, performance, properties or prospects of the Servicer or the
Borrower, (b) the validity, enforceability or collectibility of this Agreement
or any other Transaction Document or any Liquidity Agreement or the validity,
enforceability or collectibility of the Loans, (c) the rights and remedies of
the

 

18

--------------------------------------------------------------------------------


 

Administrative Agent or any Secured Party under this Agreement or any
Transaction Document or any Liquidity Agreement or (d) the ability of the
Borrower or the Servicer to perform its obligations under this Agreement or any
other Transaction Document, or (e) the status, existence, perfection, priority,
or enforceability of the Administrative Agent’s or Secured Parties’ interest in
the Collateral.

 

Maximum Lawful Rate:  Defined in Section 2.6(d).

 

Monthly Report:  Defined in Section 7.11(a).

 

Moody’s:  Moody’s Investors Service, Inc., and any successor thereto.

 

Moody’s Industry Classifications:  The classifications as set forth in Exhibit
N.

 

Multiemployer Plan:  A “multiemployer plan” as defined in Section 4001(a)(3) of
ERISA that is or was at any time during the current year or the immediately
preceding five years contributed to by the Borrower or any ERISA Affiliate on
behalf of its employees.

 

1940 Act:  Defined in Section 4.1(x).

 

Non-Syndicated Loan:  Each Loan which is not a Qualifying Syndicated Loan.

 

Notes:  Defined in Section 2.5(a).

 

Obligations:  All loans, advances, debts, liabilities and obligations, for
monetary amounts owing by the Borrower to the Lenders, the Administrative Agent,
the Managing Agents or any of their assigns, as the case may be, whether due or
to become due, matured or unmatured, liquidated or unliquidated, contingent or
non-contingent, and all covenants and duties regarding such amounts, of any kind
or nature, present or future, arising under or in respect of any of this
Agreement, any other Transaction Document or any Fee Letter delivered in
connection with the transactions contemplated by this Agreement, or any Hedging
Agreement, as amended or supplemented from time to time, whether or not
evidenced by any separate note, agreement or other instrument. This term
includes, without limitation, all principal, interest (including interest that
accrues after the commencement against the Borrower of any action under the
Bankruptcy Code), Breakage Costs, Hedge Breakage Costs, fees, including, without
limitation, any and all arrangement fees, loan fees, facility fees, and any and
all other fees, expenses, costs or other sums (including attorney costs)
chargeable to the Borrower under any of the Transaction Documents or under any
Hedging Agreement.

 

Obligor:  With respect to any Loan, the Person or Persons obligated to make
payments pursuant to such Loan, including any guarantor thereof. For purposes of
calculating the Excess Concentration Amount, all Loans included in the
Collateral or to become part of the Collateral the Obligor of which is an
Affiliate of another Obligor shall be aggregated with all Loans of such other
Obligor.

 

Officer’s Certificate:  A certificate signed by any officer of the Borrower or
the Servicer, as the case may be, and delivered to the Administrative Agent.

 

19

--------------------------------------------------------------------------------


 

Opinion of Counsel:  A written opinion of counsel, who may be counsel for the
Borrower or the Servicer, as the case may be, and who shall be reasonably
acceptable to the Administrative Agent.

 

Originator:  Gladstone Capital Corporation, a Maryland corporation.

 

Outstanding Loan Balance: With respect to any Loan, the then outstanding
principal balance thereof, provided, however, that with respect to Current Pay
Loans, the “Outstanding Loan Balance” of such Loans shall be equal to 70% of the
outstanding principal balance thereof.

 

Participant:  Defined in Section 11.1(g).

 

Payment Date:  The seventh (7th) day of each calendar month or, if such day is
not a Business Day, the next succeeding Business Day; provided that for purposes
of distributions required pursuant to Section 2.8(a)(vii) only, “Payment Date”
shall mean any Business Day.

 

Performance Guarantor:  Defined in the Performance Guaranty.

 

Performance Guaranty:  The Performance Guaranty dated as of the date hereof, by
the Originator in favor of the Borrower and the Administrative Agent, as
amended, modified, supplemented or restated from time to time.

 

Permitted Investments:  Any one or more of the following types of investments:

 

(a)                                  marketable obligations of the United
States, the full and timely payment of which are backed by the full faith and
credit of the United States and that have a maturity of not more than 270 days
from the date of acquisition;

 

(b)                                 marketable obligations, the full and timely
payment of which are directly and fully guaranteed by the full faith and credit
of the United States and that have a maturity of not more than 270 days from the
date of acquisition;

 

(c)                                  bankers’ acceptances and certificates of
deposit and other interest-bearing obligations (in each case having a maturity
of not more than 270 days from the date of acquisition) denominated in dollars
and issued by any bank with capital, surplus and undivided profits aggregating
at least $100,000,000, the short-term obligations of which are rated A-1 by S&P
and P-1 by Moody’s;

 

(d)                                 repurchase obligations with a term of not
more than ten days for underlying securities of the types described in clauses
(a), (b) and (c) above entered into with any bank of the type described in
clause (c) above;

 

(e)                                  commercial paper rated at least A-1 by S&P
and P-1 by Moody’s; and

 

(f)                                    demand deposits, time deposits or
certificates of deposit (having original maturities of no more than 365 days) of
depository institutions or trust companies incorporated under the laws of the
United States or any state thereof (or domestic branches of any foreign bank)
and subject to supervision and examination by federal or state banking or
depository

 

20

--------------------------------------------------------------------------------


 

institution authorities; provided, however that at the time such investment, or
the commitment to make such investment, is entered into, the short-term debt
rating of such depository institution or trust company shall be at least A-1 by
S&P and P-1 by Moody’s.

 

Permitted Liens:  Liens created pursuant to the Transaction Documents in favor
of the Administrative Agent, as agent for the Secured Parties.

 

Person:  An individual, partnership, corporation (including a statutory trust),
limited liability company, joint stock company, trust, unincorporated
association, sole proprietorship, joint venture, government (or any agency or
political subdivision thereof) or other entity.

 

PIK Loan:  A Loan to an Obligor, which provides for a portion of the interest
that accrues thereon to be added to the principal amount of such Loan for some
period of the time prior to such Loan requiring the cash payment of interest on
a monthly or quarterly basis.

 

Portfolio Rate:  On any day, with respect to any Settlement Period, the
annualized percentage equivalent of a fraction, the numerator of which is equal
to all Interest Collections for such Settlement Period, and the denominator of
which is equal to the Advances Outstanding on the last day of such Settlement
Period.

 

Portfolio Yield:  On any day, the excess, if any, of (a) the Portfolio Rate on
such day over (b) the Interest Rate plus the Program Fee Rate on such day.

 

Post-Termination Revolver Loan Fundings: An advance by the Committed Lenders,
made on or following the Revolver Loan Funding Date, which may be used for the
sole purpose of funding advances requested by Obligors under the Revolver Loans.

 

Prime Rate:  The rate publicly announced by DB from time to time on Reuters
telerate page 3750 as its prime rate in the United States, such rate to change
as and when such designated rate changes. The Prime Rate is not intended to be
the lowest rate of interest charged by DB in connection with extensions of
credit to debtors.

 

Principal Collections:  Any and all amounts received in respect of any principal
due and payable under any Transferred Loan from or on behalf of Obligors that
are deposited into the Collection Account, or received by the Borrower or on
behalf of the Borrower by the Servicer or Originator in respect of the
Transferred Loans, in the form of cash, checks, wire transfers, electronic
transfers or any other form of cash payment.

 

Proceeds:  With respect to any Collateral, whatever is receivable or received
when such Collateral is sold, collected, liquidated, foreclosed, exchanged, or
otherwise disposed of, whether such disposition is voluntary or involuntary,
including all rights to payment with respect to any insurance relating to such
Collateral.

 

Program Fee:  For each Settlement Period and each Advance Outstanding during
such Settlement Period, the product of:

 

PFR x P x AD/360

 

21

--------------------------------------------------------------------------------


 

where

 

PFR

 

=

 

the Program Fee Rate;

 

 

 

 

 

P

 

=

 

the principal amount of such Advance on the first day of such Settlement Period,
or if such Advance was first made during such Settlement Period, the principal
amount of such Advance on the day such Advance is made; and

 

 

 

 

 

AD

 

=

 

the actual days comprising such Settlement Period, or if such Advance was first
made during such Settlement Period, the actual number of days beginning on the
day such Advance was first made through the end of such Settlement Period.

 

Program Fee Rate:  Defined in each Fee Letter.

 

Pro-Rata Share:  With respect to any Committed Lender on any day, the percentage
equivalent of a fraction the numerator of which is such Committed Lender’s
Commitment and the denominator of which is the Group Advance Limit of the
related CP Lender’s Lender Group.

 

Purchase Agreement:  The Purchase and Sale Agreement dated as of the date
hereof, between the Originator and the Borrower, as amended, modified,
supplemented or restated from time to time.

 

Purchase Date:  Defined in the Purchase Agreement.

 

Purchased Loan Balance:  As of any date of determination and any Transferred
Loan, the lesser of (i) the Outstanding Loan Balance of such Loan as of such
date, (ii) the Fair Market Value of such Loan, and (iii) the Outstanding Loan
Balance of such Loan as of the Purchase Date for such Loan.

 

Purchasing Committed Lender:  Defined in Section 11.1(b).

 

Qualified Institution:  Defined in Section 7.4(e).

 

Qualifying Syndicated Loan:  Any Loan designated by the Borrower as such in the
Loan List.

 

Rating Agency: Any rating agency that has been requested to issue a rating with
respect to the Commercial Paper Notes issued by a CP Lender.

 

Records:  With respect to any Transferred Loans, all documents, books, records
and other information (including without limitation, computer programs, tapes,
disks, punch cards, data processing software and related property and rights)
maintained with respect to any item of Collateral and the related Obligors,
other than the Loan Documents.

 

Recoveries:  With respect to any Defaulted Loan or Charged-Off Loan, proceeds of
the sale of any Related Property, proceeds of any related Insurance Policy, and
any other recoveries

 

22

--------------------------------------------------------------------------------


 

with respect to such Loan and Related Property, and amounts representing late
fees and penalties, net of Liquidation Expenses and amounts, if any, received
that are required to be refunded to the Obligor on such Loan.

 

Reference Bank:  Any bank that furnishes information for purposes of determining
the Adjusted Eurodollar Rate.

 

Register:  Defined in Section 11.1(e).

 

Regulatory Change:  Defined in Section 2.12(a).

 

Related Property:  With respect to a Loan, any property or other assets of the
Obligor thereunder pledged as collateral to the Originator to secure the
repayment of such Loan.

 

Reporting Date:  The date that is two (2) Business Days prior to each Payment
Date.

 

Repurchase Price:  For any Transferred Loan purchased by the Servicer pursuant
to Section 7.7, an amount equal to the outstanding principal balance of such
Loan as of the date of purchase, plus all accrued and unpaid interest on such
Loan.

 

Required Committed Lenders:  At a particular time, Committed Lenders with
Commitments in excess of 66 2/3 % of the Facility Amount.

 

Required Equity Investment:  The minimum amount of equity investment in the
Borrower which shall be maintained by the Originator, in the form of Eligible
Loans and/or cash having an outstanding principal balance on the Effective Date
and at all times prior to the Termination Date of an amount equal to the greater
of (i) $50,000,000 or (ii) the sum of the Outstanding Loan Balances of the five
largest Eligible Loans included as part of the Collateral.

 

Required Ratings:  With respect to any Committed Lender, the short term ratings
from S&P and Moody’s equal to or greater than the ratings required in order to
maintain the rating of the commercial paper issued by the related CP Lender.

 

Required Reports:  Collectively, the Monthly Report, the Servicer’s Certificate
and the annual and quarterly financial statements of the Originator required to
be delivered to the Borrower, the Managing Agents, the Administrative Agent and
the Backup Servicer pursuant to Section 7.11 hereof.

 

Responsible Officer:  As to the Borrower, David Gladstone, Terry Brubaker,
George Stelljes, Harry Brill, Donya Kolcio or Gary Gerson, and as to any other
Person, any officer of such Person with direct responsibility for the
administration of this Agreement and also, with respect to a particular matter,
any other officer to whom such matter is referred because of such officer’s
knowledge of and familiarity with the particular subject. The Borrower may
designate other Responsible Officers from time to time by notice to the
Administrative Agent.

 

Revolver Loan:  Each Loan with respect to which the Borrower has a revolving
credit commitment to advance amounts to the applicable Obligor during a
specified term.

 

23

--------------------------------------------------------------------------------


 

Revolver Loan Funding:  Defined in Section 2.14.

 

Revolver Loan Funding Account: Defined in Section 2.14.

 

Revolver Loan Funding Account Shortfall: On any date, the amount, if any, by
which the Revolver Loan Funding Amount at such time exceeds the aggregate amount
on deposit in the Revolver Loan Funding Accounts.

 

Revolver Loan Funding Account Surplus:  On any date, the amount, if any, by
which the amount on deposit in the Revolver Loan Funding Accounts exceeds the
Revolver Loan Funding Amount at such time.

 

Revolver Loan Funding Amount: Defined in Section 2.14.

 

Revolver Loan Funding Date:  The Termination Date, if Revolver Loans are
outstanding on such date.

 

Revolving Period:  The period commencing on the Closing Date and ending on the
day immediately preceding the Termination Date.

 

Rolling Three-Month Charged-Off Ratio:  For any day, beginning after the end of
the third Settlement Period following the Closing Date, the rolling three period
average Charged-Off Ratio for the three immediately preceding Settlement
Periods.

 

Rolling Three-Month Default Ratio:  For any day, beginning after the end of the
third Settlement Period following the Closing Date, the rolling three period
average Default Ratio for the three immediately preceding Settlement Periods.

 

S&P:  Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

Scheduled Payment:  On any Determination Date, with respect to any Loan, each
monthly payment (whether principal, interest or principal and interest)
scheduled to be made by the Obligor thereof after such Determination Date under
the terms of such Loan.

 

Secured Party:  (i) Each Lender, (ii) each Managing Agent, (iii) each Liquidity
Bank and (iv) each Hedge Counterparty that is either a Lender or an Affiliate of
a Lender if that Affiliate executes a counterpart of this Agreement agreeing to
be bound by the terms of this Agreement applicable to a Secured Party.

 

Securitization:  A disposition of Transferred Loans in one or a series of
structured finance securitization transactions.

 

Senior Debt Loan:  A Loan which (a) has a risk rating equal to or greater than
5.5 (or the equivalent of a rating greater than B/B2 by S&P and Moody’s
respectively), as determined by the Servicer’s risk rating model and (b) is not
subordinated to any other indebtedness of the applicable Obligor.

 

24

--------------------------------------------------------------------------------


 

Senior Syndicated Loan:  Any Senior Debt Loan which is a Qualifying Syndicated
Loan.

 

Servicer:  Gladstone Management Corporation, a Delaware corporation, and its
permitted successors and assigns.

 

Servicer Advance:  An advance of Scheduled Payments made by the Servicer
pursuant to Section 7.5.

 

Servicer Termination Event:  Defined in Section 7.18.

 

Servicer’s Certificate:  Defined in Section 7.11(b).

 

Servicing Duties:  Those duties of the Servicer which are enumerated in Section
7.2.

 

Servicing Fee:  For each Payment Date, an amount equal to the sum of the
products, for each day during the related Settlement Period, of (i) the
Outstanding Loan Balance of each Loan as of the preceding Determination Date,
(ii) the applicable Servicing Fee Rate, and (iii) a fraction, the numerator of
which is 1 and the denominator of which is 360.

 

Servicing Fee Limit Amount:  For each Payment Date, an amount equal to 50% of
the Servicing Fee for the related Settlement Period.

 

Servicing Fee Rate:  With respect to each Senior Syndicated Loan, a rate equal
to 0.5% per annum, and with respect to all other Loans, a rate equal to 1.5% per
annum.

 

Servicing Records:  All documents, books, records and other information
(including, without limitation, computer programs, tapes, disks, data processing
software and related property rights) prepared and maintained by the Servicer
with respect to the Transferred Loans and the related Obligors.

 

Settlement Period:  Each period from and including a Payment Date to but
excluding the following Payment Date.

 

Solvent:  As to any Person at any time, having a state of affairs such that all
of the following conditions are met:  (a) the fair value of the property owned
by such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated for purposes of Section 101(32) of the
Bankruptcy Code; (b) the present fair salable value of the property owned by
such Person in an orderly liquidation of such Person is not less than the amount
that will be required to pay the probable liability of such Person on its debts
as they become absolute and matured; (c) such Person is able to realize upon its
property and pay its debts and other liabilities (including disputed, contingent
and unliquidated liabilities) as they mature in the normal course of business;
(d) such Person does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature; and (e) such Person is not engaged in business or a
transaction, and is not about to engage in a business or a transaction, for
which such Person’s property would constitute unreasonably small capital.

 

Successor Servicer:  Defined in Section 7.19(a).

 

25

--------------------------------------------------------------------------------


 

Supplemental Interests:  With respect to any Transferred Loan, any warrants,
equity or other equity interests or interests convertible into or exchangeable
for any such interests received by the Originator from the Obligor in connection
with such Transferred Loan.

 

Swap Breakage and Indemnity Amounts:  Any early termination payments, taxes,
indemnification payments and any other amounts owed to a Hedge Counterparty
under a Hedging Agreement that do not constitute monthly payments.

 

Taxes:  Any present or future taxes, levies, imposts, duties, charges,
assessments or fees of any nature (including interest, penalties, and additions
thereto) that are imposed by any Government Authority.

 

Termination Date:  The earliest to occur of (a) the date declared by the
Administrative Agent or occurring automatically in respect of the occurrence of
an Early Termination Event pursuant to Section 8.1, (b) a date selected by the
Borrower upon at least 30 days’ prior written notice to the Administrative Agent
and each Managing Agent, (c) the Commitment Termination Date and (d) the date
designated by the Administrative Agent following the occurrence of a Key Man
Event.

 

Termination Notice:  Defined in Section 7.18.

 

Transaction Documents:  This Agreement, the Purchase Agreement, all Hedging
Agreements, the Custody Agreement, the Backup Servicing Agreement, the
Performance Guaranty and any additional document, letter, fee letter,
certificate, opinion, agreement or writing the execution of which is necessary
or incidental to carrying out the terms of the foregoing documents.

 

Transferred Loans:  Each Loan that is acquired by the Borrower under the
Purchase Agreement and all Loans received by the Borrower in respect of the
Required Equity Investment. Any Transferred Loan that is (i) repurchased or
reacquired by the Originator pursuant to the terms of Section 6.1 of the
Purchase Agreement, (ii) purchased by the Servicer pursuant to the terms of
Section 7.7 or (iii) otherwise released from the lien of this Agreement pursuant
to Section 6.3 shall not be treated as a Transferred Loan for purposes of this
Agreement (provided, that the purchase or repurchase of any Defaulted Loan or
Charged-Off Loan shall not alter such Transferred Loan’s status as a Defaulted
Loan or Charged-Off Loan for purposes of calculating ratios for periods
occurring prior to the purchase or repurchase of such Transferred Loan).

 

Transition Costs:  The reasonable costs and expenses incurred by the Backup
Servicer in transitioning to Servicer; provided, however, that the
Administrative Agent’s consent shall be required if such Transition Costs exceed
$50,000.00 in the aggregate.

 

UCC:  The Uniform Commercial Code as from time to time in effect in the
specified jurisdiction or, if no jurisdiction is specified, the State of New
York.

 

United States:  The United States of America.

 

Unmatured Termination Event:  An event that, with the giving of notice or lapse
of time, or both, would become an Early Termination Event.

 

26

--------------------------------------------------------------------------------


 

Unreimbursed Servicer Advances:  At any time, the amount of all previous
Servicer Advances (or portions thereof) as to which the Servicer has not been
reimbursed as of such time pursuant to Section 2.8 and that the Servicer has
determined in its sole discretion will not be recoverable from Collections with
respect to the related Transferred Loan.

 

Williams Mullen Opinion:  The “non-consolidation” opinion letter of Williams
Mullen delivered on the Closing Date, as such opinion letter may be modified,
supplemented or replaced in any subsequent opinion letter covering such subject
matter delivered to the Administrative Agent.

 


SECTION 1.2                                   OTHER TERMS.


 

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of New
York, and not specifically defined herein, are used herein as defined in such
Article 9.

 


SECTION 1.3                                   COMPUTATION OF TIME PERIODS.


 

Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”

 


SECTION 1.4                                   INTERPRETATION.


 

In each Transaction Document, unless a contrary intention appears:

 

(I)                                     THE SINGULAR NUMBER INCLUDES THE PLURAL
NUMBER AND VICE VERSA;

 

(II)                                  REFERENCE TO ANY PERSON INCLUDES SUCH
PERSON’S SUCCESSORS AND ASSIGNS BUT, IF APPLICABLE, ONLY IF SUCH SUCCESSORS AND
ASSIGNS ARE PERMITTED BY THE TRANSACTION DOCUMENT;

 

(III)                               REFERENCE TO ANY GENDER INCLUDES EACH OTHER
GENDER;

 

(IV)                              REFERENCE TO ANY AGREEMENT (INCLUDING ANY
TRANSACTION DOCUMENT), DOCUMENT OR INSTRUMENT MEANS SUCH AGREEMENT, DOCUMENT OR
INSTRUMENT AS AMENDED, SUPPLEMENTED OR MODIFIED AND IN EFFECT FROM TIME TO TIME
IN ACCORDANCE WITH THE TERMS THEREOF AND, IF APPLICABLE, THE TERMS OF THE OTHER
TRANSACTION DOCUMENTS AND REFERENCE TO ANY PROMISSORY NOTE INCLUDES ANY
PROMISSORY NOTE THAT IS AN EXTENSION OR RENEWAL THEREOF OR A SUBSTITUTE OR
REPLACEMENT THEREFOR; AND

 

(V)                                 REFERENCE TO ANY APPLICABLE LAW MEANS SUCH
APPLICABLE LAW AS AMENDED, MODIFIED, CODIFIED, REPLACED OR REENACTED, IN WHOLE
OR IN PART, AND IN EFFECT FROM TIME TO TIME, INCLUDING RULES AND REGULATIONS
PROMULGATED THEREUNDER AND REFERENCE TO ANY SECTION OR OTHER PROVISION OF ANY
APPLICABLE LAW MEANS THAT PROVISION OF SUCH APPLICABLE LAW FROM TIME TO TIME IN
EFFECT AND CONSTITUTING THE SUBSTANTIVE AMENDMENT, MODIFICATION, CODIFICATION,
REPLACEMENT OR REENACTMENT OF SUCH SECTION OR OTHER PROVISION.

 

27

--------------------------------------------------------------------------------


 


ARTICLE II


 


ADVANCES


 


SECTION 2.1                                   ADVANCES.


 


(A)                                  ON THE TERMS AND CONDITIONS HEREINAFTER SET
FORTH, THE BORROWER MAY, BY DELIVERY OF A FUNDING REQUEST TO THE ADMINISTRATIVE
AGENT, FROM TIME TO TIME ON ANY BUSINESS DAY DURING THE REVOLVING PERIOD, AT ITS
OPTION, REQUEST THAT THE LENDERS MAKE ADVANCES (EACH, AN “ADVANCE”) TO IT IN AN
AMOUNT WHICH, AT ANY TIME, SHALL NOT EXCEED THE AVAILABILITY IN EFFECT ON THE
RELATED FUNDING DATE. SUCH FUNDING REQUEST SHALL BE DELIVERED NOT LATER THAN
10:00 A.M. (NEW YORK CITY TIME) ON THE DATE WHICH IS ONE (1) BUSINESS DAY PRIOR
TO THE REQUESTED FUNDING DATE. FOLLOWING RECEIPT BY THE ADMINISTRATIVE AGENT OF
A FUNDING REQUEST, THE ADMINISTRATIVE AGENT SHALL FORWARD SUCH FUNDING REQUEST
TO EACH MANAGING AGENT NOT LATER THAN 11:00 A.M. (NEW YORK CITY TIME) THAT DAY.
UPON RECEIPT OF SUCH FUNDING REQUEST, EACH MANAGING AGENT SHALL REQUEST THE CP
LENDER IN ITS LENDER GROUP TO MAKE THE ADVANCE, AND SUCH CP LENDER MAY FROM TIME
TO TIME DURING THE REVOLVING PERIOD, IN ITS SOLE DISCRETION, AGREE OR DECLINE TO
MAKE THE ADVANCE. IF ANY CP LENDER DECLINES TO MAKE ALL OR ANY PART OF A
PROPOSED ADVANCE, IT SHALL SO NOTIFY THE COMMITTED LENDERS AND THE APPLICABLE
PORTION OF THE ADVANCE WILL BE MADE BY THE COMMITTED LENDERS IN SUCH CP LENDER’S
LENDER GROUP IN ACCORDANCE WITH THEIR PRO-RATA SHARES. NOTWITHSTANDING ANYTHING
CONTAINED IN THIS SECTION 2.1 OR ELSEWHERE IN THIS AGREEMENT TO THE CONTRARY, NO
COMMITTED LENDER SHALL BE OBLIGATED TO MAKE ANY ADVANCE IN AN AMOUNT THAT WOULD
RESULT IN THE AGGREGATE ADVANCES THEN FUNDED BY SUCH COMMITTED LENDER EXCEEDING
ITS COMMITMENT THEN IN EFFECT (MINUS THE UNRECOVERED PRINCIPAL AMOUNT OF SUCH
COMMITTED LENDER’S ADVANCES MADE, DOWNGRADE DRAWS FUNDED OR PURCHASE PRICES PAID
PURSUANT TO ANY APPLICABLE LIQUIDITY AGREEMENT TO WHICH IT IS A PARTY). THE
OBLIGATION OF EACH COMMITTED LENDER TO REMIT ITS PRO-RATA SHARE OF ANY SUCH
INVESTMENT SHALL BE SEVERAL FROM THAT OF EACH OTHER COMMITTED LENDER, AND THE
FAILURE OF ANY COMMITTED LENDER TO SO MAKE SUCH AMOUNT AVAILABLE TO THE BORROWER
SHALL NOT RELIEVE ANY OTHER COMMITTED LENDER OF ITS OBLIGATION HEREUNDER. EACH
ADVANCE TO BE MADE HEREUNDER SHALL BE MADE RATABLY AMONG THE LENDER GROUPS IN
ACCORDANCE WITH THEIR GROUP ADVANCE LIMITS.


 


(B)                                 THE BORROWER MAY, WITHIN 60 DAYS, BUT NO
LATER THAN 45 DAYS, PRIOR TO THE THEN CURRENT COMMITMENT TERMINATION DATE, BY
WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT, MAKE WRITTEN REQUESTS FOR THE
LENDERS TO EXTEND THE COMMITMENT TERMINATION DATE FOR AN ADDITIONAL REVOLVING
PERIOD OF 364 DAYS. THE ADMINISTRATIVE AGENT WILL GIVE PROMPT NOTICE TO EACH
MANAGING AGENT OF ITS RECEIPT OF SUCH REQUEST, AND EACH MANAGING AGENT SHALL
GIVE PROMPT NOTICE TO EACH OF THE LENDERS IN ITS RELATED LENDER GROUP OF ITS
RECEIPT OF SUCH REQUEST FOR EXTENSION OF THE COMMITMENT TERMINATION DATE. EACH
LENDER SHALL MAKE A DETERMINATION, IN ITS SOLE DISCRETION AND AFTER A FULL
CREDIT REVIEW, NOT LESS THAN FIFTEEN (15) DAYS PRIOR TO THE THEN APPLICABLE
COMMITMENT TERMINATION DATE AS TO WHETHER OR NOT IT WILL AGREE TO EXTEND THE
COMMITMENT TERMINATION DATE; PROVIDED, HOWEVER, THAT THE FAILURE OF ANY LENDER
TO MAKE A TIMELY RESPONSE TO THE BORROWER’S REQUEST FOR EXTENSION OF THE
COMMITMENT TERMINATION DATE SHALL BE DEEMED TO CONSTITUTE A REFUSAL BY SUCH
LENDER TO EXTEND THE COMMITMENT TERMINATION DATE. IN THE EVENT THAT AT LEAST ONE
COMMITTED LENDER AGREES TO EXTEND THE COMMITMENT TERMINATION DATE, THE BORROWER,
THE SERVICER, THE ADMINISTRATIVE AGENT AND THE EXTENDING COMMITTED LENDERS AND,
IF SUCH EXTENSION IS APPROVED BY A CP LENDER IN ITS SOLE DISCRETION, SUCH

 

28

--------------------------------------------------------------------------------


 


CP LENDER SHALL ENTER INTO SUCH DOCUMENTS AS SUCH EXTENDING COMMITTED LENDERS
AND CP LENDERS MAY DEEM NECESSARY OR APPROPRIATE TO REFLECT SUCH EXTENSION, AND
ALL REASONABLE COSTS AND EXPENSES INCURRED BY SUCH CP LENDERS, SUCH COMMITTED
LENDERS AND THE ADMINISTRATIVE AGENT (INCLUDING REASONABLE ATTORNEYS’ FEES)
SHALL BE PAID BY THE BORROWER. IN THE EVENT THAT ANY COMMITTED LENDER DECLINES
THE REQUEST TO EXTEND THE COMMITMENT TERMINATION DATE (EACH SUCH COMMITTED
LENDER BEING REFERRED TO HEREIN AS A “NON-RENEWING COMMITTED LENDER”), AND THE
COMMITMENT OF SUCH NON-RENEWING COMMITTED LENDER IS NOT ASSIGNED TO ANOTHER
PERSON IN ACCORDANCE WITH THE TERMS OF ARTICLE XI PRIOR TO THE THEN CURRENT
COMMITMENT TERMINATION DATE, (I) THE FACILITY AMOUNT SHALL BE REDUCED BY AN
AMOUNT EQUAL TO EACH SUCH NON-RENEWING COMMITTED LENDER’S COMMITMENT ON THE THEN
CURRENT COMMITMENT TERMINATION DATE, AND (II) THE GROUP ADVANCE LIMITS OF THE
APPLICABLE LENDER GROUPS SHALL BE REDUCED BY AN AMOUNT EQUAL TO THE APPLICABLE
NON-RENEWING COMMITTED LENDER’S COMMITMENT ON THE THEN CURRENT COMMITMENT
TERMINATION DATE.


 


SECTION 2.2                                   PROCEDURES FOR ADVANCES.


 


(A)                                  IN THE CASE OF THE MAKING OF ANY ADVANCE,
THE REPAYMENT OF ANY ADVANCE, OR ANY TERMINATION, INCREASE OR REDUCTION OF THE
FACILITY AMOUNT AND PREPAYMENTS OF ADVANCES, THE BORROWER SHALL GIVE THE
ADMINISTRATIVE AGENT A BORROWER NOTICE. EACH BORROWER NOTICE SHALL SPECIFY THE
AMOUNT (SUBJECT TO SECTION 2.1 HEREOF) OF ADVANCES TO BE BORROWED OR REPAID AND
THE FUNDING DATE OR REPAYMENT DATE (WHICH, IN ALL CASES, SHALL BE A BUSINESS
DAY).


 


(B)                                 SUBJECT TO THE CONDITIONS DESCRIBED IN
SECTION 2.1, THE BORROWER MAY REQUEST AN ADVANCE FROM THE LENDERS BY DELIVERING
TO THE ADMINISTRATIVE AGENT AT CERTAIN TIMES THE INFORMATION AND DOCUMENTS SET
FORTH IN THIS SECTION 2.2.


 


(C)                                  NO LATER THAN 10:00 A.M. (NEW YORK CITY
TIME) FIVE (5) BUSINESS DAYS PRIOR TO THE PROPOSED FUNDING DATE (OR SUCH SHORTER
PERIOD OF TIME OR LATER DATE AS MAY BE AGREED TO BY THE REQUIRED COMMITTED
LENDERS), THE BORROWER SHALL NOTIFY (I) THE COLLATERAL CUSTODIAN BY DELIVERY TO
THE COLLATERAL CUSTODIAN OF WRITTEN NOTICE OF SUCH PROPOSED FUNDING DATE, AND
(II) THE ADMINISTRATIVE AGENT BY DELIVERY TO THE ADMINISTRATIVE AGENT OF A
CREDIT REPORT AND TRANSACTION SUMMARY FOR EACH LOAN THAT IS THE SUBJECT OF THE
PROPOSED ADVANCE SETTING FORTH THE CREDIT UNDERWRITING BY THE ORIGINATOR OF SUCH
LOAN, INCLUDING WITHOUT LIMITATION A DESCRIPTION OF THE OBLIGOR AND THE PROPOSED
LOAN TRANSACTION IN THE FORM OF EXHIBIT M HERETO; PROVIDED THAT THE REQUIREMENTS
OF THIS SECTION 2.2(C) SHALL APPLY ONLY WITH RESPECT TO THE FIRST ADVANCE TO BE
MADE WITH RESPECT TO A REVOLVER LOAN. BY 5:00 P.M. (NEW YORK CITY TIME) ON THE
NEXT BUSINESS DAY, THE ADMINISTRATIVE AGENT SHALL USE ITS BEST EFFORTS TO
CONFIRM TO THE BORROWER THE RECEIPT OF SUCH ITEMS AND WHETHER IT HAS REVIEWED
SUCH ITEMS AND FOUND THEM TO BE COMPLETE AND IN PROPER FORM. IF THE
ADMINISTRATIVE AGENT MAKES A DETERMINATION THAT THE ITEMS ARE INCOMPLETE OR NOT
IN PROPER FORM, IT WILL COMMUNICATE SUCH DETERMINATION TO THE BORROWER. FAILURE
BY THE ADMINISTRATIVE AGENT TO RESPOND TO THE BORROWER BY 5:00 ON THE DAY THE
RELATED FUNDING REQUEST IS DELIVERED BY THE BORROWER SHALL CONSTITUTE AN IMPLIED
DETERMINATION THAT THE ITEMS ARE INCOMPLETE OR NOT IN PROPER FORM. THE BORROWER
WILL TAKE SUCH STEPS REQUESTED BY THE ADMINISTRATIVE AGENT TO CORRECT THE
PROBLEM(S). IN THE EVENT OF A DELAY IN THE ACTUAL FUNDING DATE DUE TO THE NEED
TO CORRECT ANY SUCH PROBLEMS, THE FUNDING DATE SHALL BE NO EARLIER THAN THREE
(3) BUSINESS DAYS AFTER THE DAY ON WHICH THE ADMINISTRATIVE AGENT CONFIRMS TO
THE BORROWER THAT THE PROBLEMS HAVE BEEN CORRECTED.

 

29

--------------------------------------------------------------------------------


 


(D)                                 NO LATER THAN 11:00 A.M. (NEW YORK CITY
TIME) ONE (1) BUSINESS DAY PRIOR TO THE PROPOSED FUNDING DATE (OR SUCH SHORTER
PERIOD OF TIME OR LATER DATE AS MAY BE AGREED TO BY THE REQUIRED COMMITTED
LENDERS), THE ADMINISTRATIVE AGENT, EACH MANAGING AGENT AND THE COLLATERAL
CUSTODIAN, AS APPLICABLE, SHALL RECEIVE OR SHALL HAVE PREVIOUSLY RECEIVED THE
FOLLOWING:


 

(I)                                     A FUNDING REQUEST IN THE FORM OF EXHIBIT
A;

 

(II)                                  A WIRE DISBURSEMENT AND AUTHORIZATION FORM
SHALL BE DELIVERED TO THE ADMINISTRATIVE AGENT; AND

 

(III)                               A CERTIFICATION SUBSTANTIALLY IN THE FORM OF
EXHIBIT H CONCERNING THE COLLATERAL CUSTODIAN’S RECEIPT OF CERTAIN DOCUMENTATION
RELATING TO THE ELIGIBLE LOAN(S) RELATED TO SUCH ADVANCE SHALL BE DELIVERED TO
THE ADMINISTRATIVE AGENT.

 


(E)                                  EACH FUNDING REQUEST SHALL SPECIFY THE
AGGREGATE AMOUNT OF THE REQUESTED ADVANCE, WHICH SHALL BE IN AN AMOUNT EQUAL TO
AT LEAST $500,000. EACH FUNDING REQUEST SHALL BE ACCOMPANIED BY (I) A BORROWER
NOTICE, DEPICTING THE OUTSTANDING AMOUNT OF ADVANCES UNDER THIS AGREEMENT AND
REPRESENTING THAT ALL CONDITIONS PRECEDENT FOR A FUNDING HAVE BEEN MET,
INCLUDING A REPRESENTATION BY THE BORROWER THAT THE REQUESTED ADVANCE SHALL NOT,
ON THE FUNDING DATE THEREOF, EXCEED THE AVAILABILITY ON SUCH DAY, (II) A
CALCULATION OF THE BORROWING BASE AS OF THE DATE THE ADVANCE IS REQUESTED, (III)
AN UPDATED LOAN LIST INCLUDING EACH LOAN THAT IS SUBJECT TO THE REQUESTED
ADVANCE, (IV) THE PROPOSED FUNDING DATE, AND (V) WIRE TRANSFER INSTRUCTIONS FOR
THE ADVANCE. A FUNDING REQUEST SHALL BE IRREVOCABLE WHEN DELIVERED.


 


(F)                                    ON THE FUNDING DATE FOLLOWING THE
SATISFACTION OF THE APPLICABLE CONDITIONS SET FORTH IN THIS SECTION 2.2 AND
ARTICLE III, EACH CP LENDER MAY, OR THE RELATED COMMITTED LENDERS, AS
APPLICABLE, SHALL, MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT AT ITS ADDRESS
LISTED BENEATH ITS SIGNATURE ON ITS SIGNATURE PAGE TO THIS AGREEMENT (OR ON THE
SIGNATURE PAGE TO THE JOINDER AGREEMENT PURSUANT TO WHICH IT BECAME A PARTY
HERETO), FOR DEPOSIT TO THE ACCOUNT OF THE BORROWER OR ITS DESIGNEE IN SAME DAY
FUNDS, AT THE ACCOUNT SPECIFIED IN THE FUNDING REQUEST, AN AMOUNT EQUAL TO SUCH
LENDER’S RATABLE SHARE OF THE ADVANCE THEN BEING MADE. EACH WIRE TRANSFER OF AN
ADVANCE TO THE BORROWER SHALL BE INITIATED BY THE APPLICABLE LENDER NO LATER
THAN 3:00 P.M. (NEW YORK CITY TIME) ON THE APPLICABLE FUNDING DATE.


 


SECTION 2.3                                   OPTIONAL CHANGES IN FACILITY
AMOUNT; PREPAYMENTS.


 


(A)                                  THE BORROWER SHALL BE ENTITLED AT ITS
OPTION, AT ANY TIME PRIOR TO THE OCCURRENCE OF AN EARLY TERMINATION EVENT, TO
REDUCE THE FACILITY AMOUNT IN WHOLE OR IN PART; PROVIDED THAT THE BORROWER SHALL
GIVE PRIOR WRITTEN NOTICE OF SUCH REDUCTION TO THE ADMINISTRATIVE AGENT AND EACH
MANAGING AGENT AS PROVIDED IN PARAGRAPH (B) OF THIS SECTION 2.3 AND THAT ANY
PARTIAL REDUCTION OF THE FACILITY AMOUNT SHALL BE IN AN AMOUNT EQUAL TO
$3,000,000 WITH INTEGRAL MULTIPLES OF $500,000 ABOVE SUCH AMOUNT. UNLESS
OTHERWISE AGREED BY THE COMMITTED LENDERS, THE COMMITMENT OF EACH COMMITTED
LENDER SHALL BE REDUCED RATABLY IN PROPORTION TO SUCH REDUCTION IN THE FACILITY
AMOUNT. ANY REQUEST FOR A REDUCTION OR TERMINATION PURSUANT TO THIS SECTION 2.3
SHALL BE IRREVOCABLE.


 


(B)                                 FROM TIME TO TIME DURING THE REVOLVING
PERIOD THE BORROWER MAY PREPAY ANY PORTION OR ALL OF THE ADVANCES OUTSTANDING,
OTHER THAN WITH RESPECT TO MANDATORY PREPAYMENTS,

 

30

--------------------------------------------------------------------------------


 


BY DELIVERING TO THE ADMINISTRATIVE AGENT AND EACH MANAGING AGENT A BORROWER
NOTICE AT LEAST (I) IN THE CASE OF ANY PARTIAL PREPAYMENT (OTHER THAN A PARTIAL
PREPAYMENT DURING THE MONTH OF DECEMBER), AT LEAST ONE (1) BUSINESS DAY PRIOR TO
THE DATE OF SUCH REPAYMENT, (II) IN THE CASE OF ANY PARTIAL PREPAYMENT DURING
THE MONTH OF DECEMBER, AT LEAST FIVE (5) BUSINESS DAYS PRIOR TO THE PAYMENT DATE
OCCURRING IN NOVEMBER, AND (III) IN THE CASE OF ANY PREPAYMENT IN FULL, AT LEAST
THIRTY (30) BUSINESS DAYS PRIOR TO THE DATE OF SUCH PREPAYMENT (OR, IN EACH
CASE, SUCH LATER TIME AS THE APPLICABLE LENDER, IN ITS SOLE DISCRETION, MAY
AGREE), SPECIFYING THE DATE AND AMOUNT OF THE PREPAYMENT AND CERTIFYING THAT,
FOLLOWING SUCH PREPAYMENT, THE BORROWER WILL BE IN COMPLIANCE WITH THE TERMS OF
THIS AGREEMENT; PROVIDED, THAT NO SUCH REDUCTION SHALL BE GIVEN EFFECT UNLESS
THE BORROWER HAS COMPLIED WITH THE TERMS OF ANY HEDGING AGREEMENT REQUIRING THAT
ONE OR MORE HEDGE TRANSACTIONS BE TERMINATED IN WHOLE OR IN PART AS THE RESULT
OF ANY SUCH PREPAYMENT OF THE ADVANCES OUTSTANDING, AND THE BORROWER HAS PAID
ALL HEDGE BREAKAGE COSTS OWING TO THE RELEVANT HEDGE COUNTERPARTY FOR ANY SUCH
TERMINATION. IF ANY BORROWER NOTICE RELATING TO ANY PREPAYMENT IS GIVEN, THE
AMOUNT SPECIFIED IN SUCH BORROWER NOTICE SHALL BE DUE AND PAYABLE ON THE DATE
SPECIFIED THEREIN, TOGETHER WITH ACCRUED INTEREST TO THE PAYMENT DATE ON THE
AMOUNT PREPAID AND ANY BREAKAGE COSTS (INCLUDING HEDGE BREAKAGE COSTS) RELATED
THERETO. ANY PARTIAL PREPAYMENT BY THE BORROWER OF ADVANCES HEREUNDER, OTHER
THAN WITH RESPECT TO MANDATORY PREPAYMENTS, SHALL BE IN A MINIMUM AMOUNT OF
$500,000 WITH INTEGRAL MULTIPLES OF $100,000 ABOVE SUCH AMOUNT. ANY AMOUNT SO
PREPAID MAY, SUBJECT TO THE TERMS AND CONDITIONS HEREOF, BE REBORROWED DURING
THE REVOLVING PERIOD. A BORROWER NOTICE RELATING TO ANY SUCH PREPAYMENT SHALL BE
IRREVOCABLE WHEN DELIVERED.


 


SECTION 2.4                                   PRINCIPAL REPAYMENTS.


 


(A)                                  THE ADVANCES OUTSTANDING SHALL BE DUE AND
PAYABLE IN ACCORDANCE WITH SECTION 2.8 ON THE TERMINATION DATE. IN ADDITION,
ADVANCES OUTSTANDING SHALL BE REPAID AS AND WHEN NECESSARY TO CAUSE THE
BORROWING BASE TEST TO BE MET, IN ACCORDANCE WITH SECTION 2.8 (EACH SUCH
PAYMENT, A “MANDATORY PREPAYMENT”), AND ANY AMOUNT SO REPAID MAY, SUBJECT TO THE
TERMS AND CONDITIONS HEREOF, BE REBORROWED HEREUNDER DURING THE REVOLVING
PERIOD.


 


(B)                                 ALL REPAYMENTS OF ANY ADVANCE OR ANY PORTION
THEREOF SHALL BE MADE TOGETHER WITH PAYMENT OF (I) ALL INTEREST ACCRUED AND
UNPAID ON THE AMOUNT REPAID TO (BUT EXCLUDING) THE DATE OF SUCH REPAYMENT, (II)
ANY AND ALL BREAKAGE COSTS, AND (III) ALL HEDGE BREAKAGE COSTS AND ANY OTHER
AMOUNTS PAYABLE BY THE BORROWER UNDER OR WITH RESPECT TO ANY HEDGING AGREEMENT.


 

Section 2.5                                   The Notes.


 


(A)                                  THE ADVANCES MADE BY THE LENDERS HEREUNDER
SHALL BE EVIDENCED BY A DULY EXECUTED PROMISSORY NOTE OF THE BORROWER PAYABLE TO
EACH MANAGING AGENT, ON BEHALF OF THE APPLICABLE LENDERS IN THE RELATED LENDER
GROUP, IN SUBSTANTIALLY THE FORM OF EXHIBIT B HERETO (COLLECTIVELY, THE
“NOTES”). THE NOTES SHALL BE DATED THE EFFECTIVE DATE AND SHALL BE IN A MAXIMUM
PRINCIPAL AMOUNT EQUAL TO THE APPLICABLE LENDER GROUP’S GROUP ADVANCE LIMIT, AND
SHALL OTHERWISE BE DULY COMPLETED.


 


(B)                                 EACH MANAGING AGENT IS HEREBY AUTHORIZED TO
ENTER ON A SCHEDULE ATTACHED TO ITS NOTES THE FOLLOWING NOTATIONS (WHICH MAY BE
COMPUTER GENERATED) WITH RESPECT TO EACH ADVANCE MADE BY EACH LENDER IN THE
APPLICABLE LENDER GROUP:  (I) THE DATE AND PRINCIPAL AMOUNT THEREOF

 

31

--------------------------------------------------------------------------------


 


AND (II) EACH PAYMENT AND REPAYMENT OF PRINCIPAL THEREOF, AND ANY SUCH
RECORDATION SHALL CONSTITUTE PRIMA FACIE EVIDENCE OF THE ACCURACY OF THE
INFORMATION SO RECORDED. THE FAILURE OF A MANAGING AGENT TO MAKE ANY SUCH
NOTATION ON THE SCHEDULE ATTACHED TO THE APPLICABLE NOTE SHALL NOT LIMIT OR
OTHERWISE AFFECT THE OBLIGATION OF THE BORROWER TO REPAY THE ADVANCES IN
ACCORDANCE WITH THEIR RESPECTIVE TERMS AS SET FORTH HEREIN.


 


SECTION 2.6                                   INTEREST PAYMENTS.


 


(A)                                  INTEREST SHALL ACCRUE ON EACH ADVANCE
DURING EACH SETTLEMENT PERIOD AT THE APPLICABLE INTEREST RATE. THE BORROWER
SHALL PAY INTEREST ON THE UNPAID PRINCIPAL AMOUNT OF EACH ADVANCE FOR THE PERIOD
COMMENCING ON AND INCLUDING THE FUNDING DATE OF SUCH ADVANCE UNTIL BUT EXCLUDING
THE DATE THAT SUCH ADVANCE SHALL BE PAID IN FULL. INTEREST SHALL ACCRUE DURING
EACH SETTLEMENT PERIOD AND BE PAYABLE ON THE ADVANCES OUTSTANDING ON EACH
PAYMENT DATE, UNLESS EARLIER PAID PURSUANT TO (I) A PREPAYMENT IN ACCORDANCE
WITH SECTION 2.3(B) OR (II) A REPAYMENT IN ACCORDANCE WITH SECTION 2.4(B).


 


(B)                                 EACH MANAGING AGENT SHALL DETERMINE (IN
ACCORDANCE WITH INFORMATION PROVIDED BY THE RELEVANT CP LENDER AND/OR COMMITTED
LENDERS IN THE RELATED LENDER GROUP, AS APPLICABLE) ITS ESTIMATE OF THE INTEREST
(INCLUDING UNPAID INTEREST, IF ANY DUE AND PAYABLE ON A PRIOR PAYMENT DATE) TO
BE PAID TO THE LENDERS IN THE APPLICABLE LENDER GROUP ON EACH PAYMENT DATE FOR
THE RELATED SETTLEMENT PERIOD AND SHALL ADVISE THE ADMINISTRATIVE AGENT AND THE
SERVICER, ON BEHALF OF THE BORROWER, THEREOF THREE (3) BUSINESS DAYS PRIOR TO
EACH PAYMENT DATE. IN THE EVENT THAT ANY MANAGING AGENT’S, CP LENDER’S OR
COMMITTED LENDER’S, AS APPLICABLE, ESTIMATE OF THE INTEREST PAYABLE FOR A
RELATED SETTLEMENT PERIOD IS DIFFERENT FROM THE ACTUAL AMOUNT OF INTEREST FOR
SUCH SETTLEMENT PERIOD, THE MANAGING AGENT SHALL INCREASE OR DECREASE ITS
ESTIMATE OF INTEREST FOR THE NEXT SUCCEEDING SETTLEMENT PERIOD BY THE AMOUNT OF
SUCH DIFFERENCE, PLUS INTEREST THEREON, IF APPLICABLE. FAILURE TO SET ASIDE ANY
AMOUNT SO ACCRUED SHALL NOT RELIEVE THE BORROWER OR THE SERVICER ON BEHALF OF
THE BORROWER OF ITS OBLIGATION TO REMIT OR CAUSE THE SERVICER TO REMIT
COLLECTIONS TO THE ADMINISTRATIVE AGENT WITH RESPECT TO SUCH ACCRUED AMOUNT AS
AND TO THE EXTENT PROVIDED IN SECTION 2.8.


 


(C)                                  IF ANY MANAGING AGENT, ON BEHALF OF THE
APPLICABLE LENDERS, SHALL NOTIFY THE ADMINISTRATIVE AGENT THAT A EURODOLLAR
DISRUPTION EVENT AS DESCRIBED IN CLAUSE (A) OF THE DEFINITION OF “EURODOLLAR
DISRUPTION EVENT” HAS OCCURRED, THE ADMINISTRATIVE AGENT SHALL IN TURN SO NOTIFY
THE BORROWER, WHEREUPON ALL ADVANCES IN RESPECT OF WHICH INTEREST ACCRUES AT THE
LIBO RATE SHALL IMMEDIATELY BE CONVERTED INTO ADVANCES IN RESPECT OF WHICH
INTEREST ACCRUES AT THE BASE RATE.


 


(D)                                 ANYTHING IN THIS AGREEMENT OR THE OTHER
TRANSACTION DOCUMENTS TO THE CONTRARY NOTWITHSTANDING, IF AT ANY TIME THE RATE
OF INTEREST PAYABLE BY ANY PERSON UNDER THIS AGREEMENT AND THE TRANSACTION
DOCUMENTS EXCEEDS THE HIGHEST RATE OF INTEREST PERMISSIBLE UNDER APPLICABLE LAW
(THE “MAXIMUM LAWFUL RATE”), THEN, SO LONG AS THE MAXIMUM LAWFUL RATE WOULD BE
EXCEEDED, THE RATE OF INTEREST UNDER THIS AGREEMENT AND THE TRANSACTION
DOCUMENTS SHALL BE EQUAL TO THE MAXIMUM LAWFUL RATE. IF AT ANY TIME THEREAFTER
THE RATE OF INTEREST PAYABLE UNDER THIS AGREEMENT AND THE TRANSACTION DOCUMENTS
IS LESS THAN THE MAXIMUM LAWFUL RATE, SUCH PERSON SHALL CONTINUE TO PAY INTEREST
UNDER THIS AGREEMENT AND THE TRANSACTION DOCUMENTS AT THE MAXIMUM LAWFUL RATE
UNTIL SUCH TIME AS THE TOTAL INTEREST RECEIVED FROM SUCH PERSON IS EQUAL TO

 

32

--------------------------------------------------------------------------------


 


THE TOTAL INTEREST THAT WOULD HAVE BEEN RECEIVED HAD APPLICABLE LAW NOT LIMITED
THE INTEREST RATE PAYABLE UNDER THIS AGREEMENT AND THE TRANSACTION DOCUMENTS. IN
NO EVENT SHALL THE TOTAL INTEREST RECEIVED BY A LENDER UNDER THIS AGREEMENT AND
THE TRANSACTION DOCUMENTS EXCEED THE AMOUNT THAT SUCH LENDER COULD LAWFULLY HAVE
RECEIVED, HAD THE INTEREST DUE UNDER THIS AGREEMENT AND THE TRANSACTION
DOCUMENTS BEEN CALCULATED SINCE THE CLOSING DATE AT THE MAXIMUM LAWFUL RATE.


 


SECTION 2.7                                   FEES.


 


(A)                                  THE BORROWER SHALL PAY TO THE
ADMINISTRATIVE AGENT FROM THE COLLECTION ACCOUNT ON EACH PAYMENT DATE, MONTHLY
IN ARREARS IN ACCORDANCE WITH SECTION 2.8, THE PROGRAM FEE AND LIQUIDITY
COMMITMENT FEE.


 


(B)                                 THE BORROWER SHALL PAY TO THE SERVICER FROM
THE COLLECTION ACCOUNT ON EACH PAYMENT DATE, MONTHLY IN ARREARS IN ACCORDANCE
WITH SECTION 2.8, THE SERVICING FEE.


 


(C)                                  THE BACKUP SERVICER SHALL BE ENTITLED TO
RECEIVE FROM THE COLLECTION ACCOUNT ON EACH PAYMENT DATE, MONTHLY IN ARREARS IN
ACCORDANCE WITH SECTION 2.8, THE BACKUP SERVICING FEE.


 


(D)                                 THE COLLATERAL CUSTODIAN SHALL BE ENTITLED
TO RECEIVE FROM THE COLLECTION ACCOUNT ON EACH PAYMENT DATE, MONTHLY IN ARREARS
IN ACCORDANCE WITH SECTION 2.8, THE COLLATERAL CUSTODIAN FEE.


 

(e)                                  The Borrower shall pay to each Managing
Agent, on the Effective Date, the renewal fee agreed to between the Borrower and
such Managing Agent (net of any amounts previously paid) in immediately
available funds.


 


SECTION 2.8                                   SETTLEMENT PROCEDURES.


 

On each Payment Date, the Servicer on behalf of the Borrower shall pay for
receipt by the applicable Lender no later than 11:00 a.m. (New York City time)
to the following Persons, from (i) the Collection Account, to the extent of
available funds, (ii) Servicer Advances, and (iii) amounts received in respect
of any Hedge Agreement during such Settlement Period (the sum of such amounts
described in clauses (i), (ii) and (iii), minus any amounts required to be
deposited to the Revolver Loan Funding Accounts in accordance with Section 2.14
below being the “Available Collections”) the following amounts in the following
order of priority

 

(I)                                     FIRST, TO EACH HEDGE COUNTERPARTY, ANY
AMOUNTS OWING THAT HEDGE COUNTERPARTY UNDER ITS RESPECTIVE HEDGING AGREEMENT IN
RESPECT OF ANY HEDGE TRANSACTION(S), FOR THE PAYMENT THEREOF, BUT EXCLUDING, TO
THE EXTENT THE HEDGE COUNTERPARTY IS NOT THE SAME PERSON AS THE ADMINISTRATIVE
AGENT, ANY SWAP BREAKAGE AND INDEMNITY AMOUNTS;

 

(II)                                  SECOND, TO THE SERVICER, IN AN AMOUNT
EQUAL TO ANY UNREIMBURSED SERVICER ADVANCES, FOR THE PAYMENT THEREOF;

 

33

--------------------------------------------------------------------------------


 

(III)                               THIRD, TO THE EXTENT NOT PAID BY THE
SERVICER, TO THE BACKUP SERVICER AND ANY SUCCESSOR SERVICER, AS APPLICABLE, IN
AMOUNT EQUAL TO ANY ACCRUED AND UNPAID BACKUP SERVICING FEE AND, IF ANY, ACCRUED
AND UNPAID TRANSITION COSTS, BACKUP SERVICER EXPENSES AND MARKET SERVICING FEE
DIFFERENTIAL, EACH FOR THE PAYMENT THEREOF;

 

(IV)                              FOURTH, TO THE EXTENT NOT PAID BY THE
SERVICER, TO THE COLLATERAL CUSTODIAN IN AN AMOUNT EQUAL TO ANY ACCRUED AND
UNPAID COLLATERAL CUSTODIAN FEE AND COLLATERAL CUSTODIAN EXPENSES, IF ANY, FOR
THE PAYMENT THEREOF;

 

(V)                                 FIFTH, TO THE SERVICER, IN AN AMOUNT EQUAL
TO (A) IF THE SERVICER IS GLADSTONE MANAGEMENT CORPORATION OR ANY OF ITS
AFFILIATES, ITS ACCRUED AND UNPAID SERVICING FEES TO THE END OF THE PRECEDING
SETTLEMENT PERIOD, UP TO THE SERVICING FEE LIMIT AMOUNT FOR SUCH SETTLEMENT
PERIOD, FOR THE PAYMENT THEREOF AND (B) OTHERWISE, ITS ACCRUED AND UNPAID
SERVICING FEES TO THE END OF THE PRECEDING SETTLEMENT PERIOD FOR THE PAYMENT
THEREOF;

 

(VI)                              SIXTH, TO THE ADMINISTRATIVE AGENT FOR PAYMENT
TO EACH MANAGING AGENT, ON BEHALF OF THE RELATED LENDERS, IN AN AMOUNT EQUAL TO
ANY ACCRUED AND UNPAID INTEREST, PROGRAM FEE AND LIQUIDITY COMMITMENT FEE FOR
SUCH PAYMENT DATE;

 

(VII)                           SEVENTH, TO THE ADMINISTRATIVE AGENT FOR PAYMENT
TO EACH MANAGING AGENT, ON BEHALF OF THE RELATED LENDERS, AN AMOUNT EQUAL TO THE
EXCESS, IF ANY, OF ADVANCES OUTSTANDING OVER THE LESSER OF (I) THE BORROWING
BASE OR (II) THE FACILITY AMOUNT, TOGETHER WITH THE AMOUNT OF BREAKAGE COSTS
INCURRED BY THE APPLICABLE LENDERS IN CONNECTION WITH ANY SUCH PAYMENT (AS SUCH
BREAKAGE COSTS ARE NOTIFIED TO THE BORROWER BY THE APPLICABLE LENDER(S));

 

(VIII)                        EIGHTH, FOLLOWING THE OCCURRENCE OF THE
TERMINATION DATE RESULTING FROM AN EARLY TERMINATION EVENT, TO THE
ADMINISTRATIVE AGENT FOR RATABLE PAYMENT TO EACH MANAGING AGENT, ON BEHALF OF
THE RELATED LENDERS, IN AN AMOUNT TO REDUCE ADVANCES OUTSTANDING TO ZERO AND TO
PAY ANY OTHER OBLIGATIONS IN FULL;

 

(IX)                                NINTH, TO EACH HEDGE COUNTERPARTY, ANY SWAP
BREAKAGE AND INDEMNITY AMOUNTS OWING THAT HEDGE COUNTERPARTY.

 

(X)                                   TENTH, TO THE ADMINISTRATIVE AGENT FOR
PAYMENT TO EACH MANAGING AGENT, ON BEHALF OF THE RELATED LENDERS, IN THE AMOUNT
OF UNPAID BREAKAGE COSTS (OTHER THAN BREAKAGE COSTS COVERED IN CLAUSE (VII)
ABOVE) WITH RESPECT TO ANY PREPAYMENTS MADE ON SUCH PAYMENT DATE, INCREASED
COSTS AND/OR TAXES (IF ANY);

 

(XI)                                ELEVENTH, TO THE ADMINISTRATIVE AGENT, ALL
OTHER AMOUNTS THEN DUE UNDER THIS AGREEMENT TO THE ADMINISTRATIVE AGENT, THE
LENDERS, THE AFFECTED PARTIES OR INDEMNIFIED PARTIES, EACH FOR THE PAYMENT
THEREOF;

 

(xii)                             TWELFTH, to the Servicer, in an amount equal
to (A) if the Servicer is Gladstone Management Corporation or any of its
Affiliates, its accrued and unpaid Servicing Fees to the end of the preceding
Settlement Period not otherwise paid pursuant to priority FIFTH above; and

 

34

--------------------------------------------------------------------------------


 

(XIII)                          THIRTEENTH, ALL REMAINING AMOUNTS TO THE
BORROWER

 


SECTION 2.9                                   COLLECTIONS AND ALLOCATIONS.


 


(A)                                  THE BORROWER OR THE SERVICER ON BEHALF OF
THE BORROWER SHALL PROMPTLY (BUT IN NO EVENT LATER THAN TWO (2) BUSINESS DAYS
AFTER THE RECEIPT THEREOF) IDENTIFY ANY COLLECTIONS RECEIVED BY IT AS BEING ON
ACCOUNT OF INTEREST COLLECTIONS OR PRINCIPAL COLLECTIONS AND DEPOSIT ALL SUCH
INTEREST COLLECTIONS OR PRINCIPAL COLLECTIONS RECEIVED DIRECTLY BY IT INTO THE
COLLECTION ACCOUNT. THE SERVICER ON BEHALF OF THE BORROWER SHALL MAKE SUCH
DEPOSITS OR PAYMENTS ON THE DATE INDICATED BY WIRE TRANSFER, IN IMMEDIATELY
AVAILABLE FUNDS.


 


(B)                                 UNTIL THE OCCURRENCE OF AN EARLY TERMINATION
EVENT, TO THE EXTENT THERE ARE UNINVESTED AMOUNTS DEPOSITED IN THE COLLECTION
ACCOUNT, ALL AMOUNTS SHALL BE INVESTED IN PERMITTED INVESTMENTS SELECTED BY THE
SERVICER ON BEHALF OF THE BORROWER THAT MATURE NO LATER THAN THE BUSINESS DAY
IMMEDIATELY PRECEDING THE NEXT PAYMENT DATE; FROM AND AFTER THE OCCURRENCE OF AN
EARLY TERMINATION EVENT, TO THE EXTENT THERE ARE UNINVESTED AMOUNTS DEPOSITED IN
THE COLLECTION ACCOUNT, ALL AMOUNTS MAY BE INVESTED IN PERMITTED INVESTMENTS
SELECTED BY THE ADMINISTRATIVE AGENT THAT MATURE NO LATER THAN THE NEXT BUSINESS
DAY. ANY EARNINGS (AND LOSSES) THEREON SHALL BE FOR THE ACCOUNT OF THE SERVICER
ON BEHALF OF THE BORROWER.


 


SECTION 2.10                            PAYMENTS, COMPUTATIONS, ETC.


 


(A)                                  UNLESS OTHERWISE EXPRESSLY PROVIDED HEREIN,
ALL AMOUNTS TO BE PAID OR DEPOSITED BY THE BORROWER OR THE SERVICER ON BEHALF OF
THE BORROWER HEREUNDER SHALL BE PAID OR DEPOSITED IN ACCORDANCE WITH THE TERMS
HEREOF NO LATER THAN 10:00 A.M. (NEW YORK CITY TIME) ON THE DAY WHEN DUE IN
LAWFUL MONEY OF THE UNITED STATES IN IMMEDIATELY AVAILABLE FUNDS TO THE AGENT’S
ACCOUNT. THE BORROWER SHALL, TO THE EXTENT PERMITTED BY LAW, PAY TO THE SECURED
PARTIES INTEREST ON ALL AMOUNTS NOT PAID OR DEPOSITED WHEN DUE HEREUNDER AT 2.0%
PER ANNUM ABOVE THE BASE RATE, PAYABLE ON DEMAND; PROVIDED, HOWEVER, THAT SUCH
INTEREST RATE SHALL NOT AT ANY TIME EXCEED THE MAXIMUM LAWFUL RATE. ALL
COMPUTATIONS OF INTEREST AND ALL COMPUTATIONS OF THE INTEREST RATE AND OTHER
FEES HEREUNDER SHALL BE MADE ON THE BASIS OF A YEAR OF 360 DAYS FOR THE ACTUAL
NUMBER OF DAYS (INCLUDING THE FIRST BUT EXCLUDING THE LAST DAY) ELAPSED.


 


(B)                                 WHENEVER ANY PAYMENT HEREUNDER SHALL BE
STATED TO BE DUE ON A DAY OTHER THAN A BUSINESS DAY, SUCH PAYMENT SHALL BE MADE
ON THE NEXT SUCCEEDING BUSINESS DAY, AND SUCH EXTENSION OF TIME SHALL IN SUCH
CASE BE INCLUDED IN THE COMPUTATION OF PAYMENT OF INTEREST, OTHER INTEREST OR
ANY FEE PAYABLE HEREUNDER, AS THE CASE MAY BE.


 


(C)                                  ALL PAYMENTS HEREUNDER SHALL BE MADE
WITHOUT SET-OFF OR COUNTERCLAIM AND IN SUCH AMOUNTS AS MAY BE NECESSARY IN ORDER
THAT ALL SUCH PAYMENTS SHALL NOT BE LESS THAN THE AMOUNTS OTHERWISE SPECIFIED TO
BE PAID UNDER THIS AGREEMENT (AFTER WITHHOLDING FOR OR ON ACCOUNT OF ANY TAXES).


 


SECTION 2.11                            BREAKAGE COSTS.


 

The Borrower shall pay to the Administrative Agent for the account of the
applicable Managing Agent, on behalf of the related Lenders, upon the request of
any Managing Agent, any Lender or the Administrative Agent on each Payment Date
on which a prepayment is made, such

 

35

--------------------------------------------------------------------------------


 

amount or amounts as shall, without duplication, compensate the Lenders for any
loss, cost or expense (the “Breakage Costs”) incurred by the Lenders (as
reasonably determined by the applicable Lender) as a result of any prepayment of
an Advance (and interest thereon) arising under this Agreement and the Liquidity
Agreements. The determination by any Managing Agent, on behalf of the related
Lenders, of the amount of any such loss or expense shall be set forth in a
written notice to the Borrower delivered by the applicable Lender prior to the
date of such prepayment in the case where notice of such prepayment is delivered
to such Lender in accordance with Section 2.3(b) or within two (2) Business Days
following such prepayment in the case where no such notice is delivered (in
which case, Breakage Costs shall include interest thereon from the date of such
prepayment) and shall be conclusive absent manifest error. No Breakage Costs
shall be payable to any CP Lender to the extent that (a) notice of such
prepayment shall have been delivered to such CP Lender in accordance with the
provisions of Section 2.3(b) or 7.7(c), (b) such prepayment is made on a Payment
Date, and (c) such prepayment does not exceed the lesser of (i) 20% of the
Advances made by such CP Lender and (ii) $20,000,000.

 


SECTION 2.12                            INCREASED COSTS; CAPITAL ADEQUACY;
ILLEGALITY.


 


(A)                                  IF AFTER THE DATE HEREOF, ANY MANAGING
AGENT, LENDER, LIQUIDITY BANK OR ANY AFFILIATE THEREOF (EACH OF WHICH, AN
“AFFECTED PARTY”) SHALL BE CHARGED ANY FEE, EXPENSE OR INCREASED COST ON ACCOUNT
OF THE ADOPTION OF ANY APPLICABLE LAW, RULE OR REGULATION (INCLUDING ANY
APPLICABLE LAW, RULE OR REGULATION REGARDING CAPITAL ADEQUACY), ANY ACCOUNTING
PRINCIPLES OR ANY CHANGE IN ANY OF THE FOREGOING, OR ANY CHANGE IN THE
INTERPRETATION OR ADMINISTRATION THEREOF BY ANY GOVERNMENTAL AUTHORITY, THE
FINANCIAL ACCOUNTING STANDARDS BOARD (“FASB”), ANY CENTRAL BANK OR ANY
COMPARABLE AGENCY CHARGED WITH THE INTERPRETATION OR ADMINISTRATION THEREOF, OR
COMPLIANCE WITH ANY REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF
LAW) OF ANY SUCH AUTHORITY OR AGENCY (A “REGULATORY CHANGE”):  (I) THAT SUBJECTS
ANY AFFECTED PARTY TO ANY CHARGE OR WITHHOLDING ON OR WITH RESPECT TO ANY
TRANSACTION DOCUMENT OR AN AFFECTED PARTY’S OBLIGATIONS UNDER A TRANSACTION
DOCUMENT, OR ON OR WITH RESPECT TO THE ADVANCES, OR CHANGES THE BASIS OF
TAXATION OF PAYMENTS TO ANY AFFECTED PARTY OF ANY AMOUNTS PAYABLE UNDER ANY
TRANSACTION DOCUMENT (EXCEPT FOR CHANGES IN THE RATE OF TAX ON THE OVERALL NET
INCOME OF AN AFFECTED PARTY OR TAXES EXCLUDED BY SECTION 2.13) OR (II) THAT
IMPOSES, MODIFIES OR DEEMS APPLICABLE ANY RESERVE, ASSESSMENT, INSURANCE CHARGE,
SPECIAL DEPOSIT OR SIMILAR REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR FOR
THE ACCOUNT OF AN AFFECTED PARTY, OR CREDIT EXTENDED BY AN AFFECTED PARTY
PURSUANT TO A TRANSACTION DOCUMENT OR (III) THAT IMPOSES ANY OTHER CONDITION THE
RESULT OF WHICH IS TO INCREASE THE COST TO AN AFFECTED PARTY OF PERFORMING ITS
OBLIGATIONS UNDER A TRANSACTION DOCUMENT, OR TO REDUCE THE RATE OF RETURN ON AN
AFFECTED PARTY’S CAPITAL AS A CONSEQUENCE OF ITS OBLIGATIONS UNDER A TRANSACTION
DOCUMENT, OR TO REDUCE THE AMOUNT OF ANY SUM RECEIVED OR RECEIVABLE BY AN
AFFECTED PARTY UNDER A TRANSACTION DOCUMENT OR TO REQUIRE ANY PAYMENT CALCULATED
BY REFERENCE TO THE AMOUNT OF INTERESTS OR LOANS HELD OR INTEREST RECEIVED BY
IT, THEN, UPON DEMAND BY THE APPLICABLE MANAGING AGENT, BORROWER SHALL PAY TO
THE ADMINISTRATIVE AGENT, FOR PAYMENT TO THE APPLICABLE MANAGING AGENT FOR THE
BENEFIT OF THE RELEVANT AFFECTED PARTY, SUCH AMOUNTS CHARGED TO SUCH AFFECTED
PARTY OR SUCH AMOUNTS TO OTHERWISE COMPENSATE SUCH AFFECTED PARTY FOR SUCH
INCREASED COST OR SUCH REDUCTION.


 


(B)                                 IF AS A RESULT OF ANY EVENT OR CIRCUMSTANCE
SIMILAR TO THOSE DESCRIBED IN CLAUSE (A) OF THIS SECTION 2.12, AN AFFECTED PARTY
IS REQUIRED TO COMPENSATE A BANK OR OTHER FINANCIAL

 

36

--------------------------------------------------------------------------------


 


INSTITUTION PROVIDING LIQUIDITY SUPPORT, CREDIT ENHANCEMENT OR OTHER SIMILAR
SUPPORT TO SUCH AFFECTED PARTY IN CONNECTION WITH THIS AGREEMENT OR THE FUNDING
OR MAINTENANCE OF ADVANCES HEREUNDER, THEN WITHIN TEN DAYS AFTER DEMAND BY SUCH
AFFECTED PARTY, THE BORROWER SHALL PAY TO SUCH AFFECTED PARTY SUCH ADDITIONAL
AMOUNT OR AMOUNTS AS MAY BE NECESSARY TO REIMBURSE SUCH AFFECTED PARTY FOR ANY
SUCH AMOUNTS PAID BY IT.


 


(C)                                  IN DETERMINING ANY AMOUNT PROVIDED FOR IN
THIS SECTION, THE AFFECTED PARTY MAY USE ANY REASONABLE AVERAGING AND
ATTRIBUTION METHODS. ANY AFFECTED PARTY MAKING A CLAIM UNDER THIS SECTION SHALL
SUBMIT TO THE BORROWER A CERTIFICATE AS TO SUCH ADDITIONAL OR INCREASED COST OR
REDUCTION, WHICH CERTIFICATE SHALL CALCULATE IN REASONABLE DETAIL ANY SUCH
CHARGES AND SHALL BE CONCLUSIVE ABSENT DEMONSTRABLE ERROR.


 


SECTION 2.13                            TAXES.


 


(A)                                  ALL PAYMENTS MADE BY THE BORROWER IN
RESPECT OF ANY ADVANCE AND ALL PAYMENTS MADE BY THE BORROWER UNDER THIS
AGREEMENT WILL BE MADE FREE AND CLEAR OF AND WITHOUT DEDUCTION OR WITHHOLDING
FOR OR ON ACCOUNT OF ANY TAXES, UNLESS SUCH WITHHOLDING OR DEDUCTION IS REQUIRED
BY LAW. IN SUCH EVENT, THE BORROWER SHALL PAY TO THE APPROPRIATE TAXING
AUTHORITY ANY SUCH TAXES REQUIRED TO BE DEDUCTED OR WITHHELD AND THE AMOUNT
PAYABLE TO EACH LENDER OR THE ADMINISTRATIVE AGENT (AS THE CASE MAY BE) WILL BE
INCREASED (SUCH INCREASE, THE “ADDITIONAL AMOUNT”) SUCH THAT EVERY NET PAYMENT
MADE UNDER THIS AGREEMENT AFTER DEDUCTION OR WITHHOLDING FOR OR ON ACCOUNT OF
ANY TAXES (INCLUDING, WITHOUT LIMITATION, ANY TAXES ON SUCH INCREASE) IS NOT
LESS THAN THE AMOUNT THAT WOULD HAVE BEEN PAID HAD NO SUCH DEDUCTION OR
WITHHOLDING BEEN DEDUCTED OR WITHHELD. THE FOREGOING OBLIGATION TO PAY
ADDITIONAL AMOUNTS, HOWEVER, WILL NOT APPLY WITH RESPECT TO, AND THE TERM
“ADDITIONAL AMOUNT” SHALL BE DEEMED NOT TO INCLUDE NET INCOME OR FRANCHISE TAXES
IMPOSED ON A LENDER, ANY MANAGING AGENT OR THE ADMINISTRATIVE AGENT,
RESPECTIVELY, WITH RESPECT TO PAYMENTS REQUIRED TO BE MADE BY THE BORROWER OR
SERVICER ON BEHALF OF THE BORROWER UNDER THIS AGREEMENT, BY A TAXING
JURISDICTION IN WHICH SUCH LENDER, SUCH MANAGING AGENT OR THE ADMINISTRATIVE
AGENT IS ORGANIZED, CONDUCTS BUSINESS OR IS PAYING TAXES AS OF THE EFFECTIVE
DATE (AS THE CASE MAY BE). IF A LENDER, ANY MANAGING AGENT OR THE ADMINISTRATIVE
AGENT PAYS ANY TAXES IN RESPECT OF WHICH THE BORROWER IS OBLIGATED TO PAY
ADDITIONAL AMOUNTS UNDER THIS SECTION 2.13(A), THE BORROWER SHALL PROMPTLY
REIMBURSE SUCH LENDER OR ADMINISTRATIVE AGENT IN FULL.


 


(B)                                 THE BORROWER WILL INDEMNIFY EACH LENDER,
EACH MANAGING AGENT AND THE ADMINISTRATIVE AGENT FOR THE FULL AMOUNT OF TAXES IN
RESPECT OF WHICH THE BORROWER IS REQUIRED TO PAY ADDITIONAL AMOUNTS (INCLUDING,
WITHOUT LIMITATION, ANY TAXES IMPOSED BY ANY JURISDICTION ON SUCH ADDITIONAL
AMOUNTS) PAID BY SUCH LENDER, MANAGING AGENT OR THE ADMINISTRATIVE AGENT (AS THE
CASE MAY BE) AND ANY LIABILITY (INCLUDING PENALTIES, INTEREST AND EXPENSES)
ARISING THEREFROM OR WITH RESPECT THERETO; PROVIDED, HOWEVER, THAT SUCH LENDER,
MANAGING AGENT OR THE ADMINISTRATIVE AGENT, AS APPROPRIATE, MAKING A DEMAND FOR
INDEMNITY PAYMENT, SHALL PROVIDE THE BORROWER, AT ITS ADDRESS SET FORTH UNDER
ITS NAME ON THE SIGNATURE PAGES HEREOF, WITH A CERTIFICATE FROM THE RELEVANT
TAXING AUTHORITY OR FROM A RESPONSIBLE OFFICER OF SUCH LENDER, MANAGING AGENT OR
THE ADMINISTRATIVE AGENT STATING OR OTHERWISE EVIDENCING THAT SUCH LENDER,
MANAGING AGENT OR THE ADMINISTRATIVE AGENT HAS MADE PAYMENT OF SUCH TAXES AND
WILL PROVIDE A COPY OF OR EXTRACT FROM DOCUMENTATION, IF AVAILABLE, FURNISHED BY
SUCH TAXING AUTHORITY EVIDENCING ASSERTION OR PAYMENT OF SUCH TAXES. THIS
INDEMNIFICATION SHALL BE MADE WITHIN TEN

 

37

--------------------------------------------------------------------------------


 


DAYS FROM THE DATE SUCH LENDER, MANAGING AGENT OR THE ADMINISTRATIVE AGENT (AS
THE CASE MAY BE) MAKES WRITTEN DEMAND THEREFOR.


 


(C)                                  WITHIN 30 DAYS AFTER THE DATE OF ANY
PAYMENT BY THE BORROWER OF ANY TAXES, THE BORROWER WILL FURNISH TO THE
ADMINISTRATIVE AGENT, THE MANAGING AGENT OR THE LENDER, AS APPLICABLE, AT ITS
ADDRESS SET FORTH UNDER ITS NAME ON THE SIGNATURE PAGES HEREOF, APPROPRIATE
EVIDENCE OF PAYMENT THEREOF.


 


(D)                                 IF A LENDER IS NOT CREATED OR ORGANIZED
UNDER THE LAWS OF THE UNITED STATES OR A POLITICAL SUBDIVISION THEREOF, SUCH
LENDER SHALL, TO THE EXTENT THAT IT MAY THEN DO SO UNDER APPLICABLE LAWS,
DELIVER TO THE BORROWER WITH A COPY TO THE ADMINISTRATIVE AGENT (I) WITHIN 15
DAYS AFTER THE DATE HEREOF, OR, IF LATER, THE DATE ON WHICH SUCH LENDER BECOMES
A LENDER HEREOF TWO (OR SUCH OTHER NUMBER AS MAY FROM TIME TO TIME BE PRESCRIBED
BY APPLICABLE LAWS) DULY COMPLETED COPIES OF IRS FORM W-8EC1 OR FORM W-8BEN FOR
ANY SUCCESSOR FORMS OR OTHER CERTIFICATES OR STATEMENTS THAT MAY BE REQUIRED
FROM TIME TO TIME BY THE RELEVANT UNITED STATES TAXING AUTHORITIES OR APPLICABLE
LAWS), AS APPROPRIATE, TO PERMIT THE BORROWER TO MAKE PAYMENTS HEREUNDER FOR THE
ACCOUNT OF SUCH LENDER, AS THE CASE MAY BE, WITHOUT DEDUCTION OR WITHHOLDING OF
UNITED STATES FEDERAL INCOME OR SIMILAR TAXES AND (II) UPON THE OBSOLESCENCE OF
OR AFTER THE OCCURRENCE OF ANY EVENT REQUIRING A CHANGE IN, ANY FORM OR
CERTIFICATE PREVIOUSLY DELIVERED PURSUANT TO THIS SECTION 2.13(D), TWO COPIES
(OR SUCH OTHER NUMBER AS MAY FROM TIME TO TIME BE PRESCRIBED BY APPLICABLE LAWS)
OF SUCH ADDITIONAL, AMENDED OR SUCCESSOR FORMS, CERTIFICATES OR STATEMENTS AS
MAY BE REQUIRED UNDER APPLICABLE LAWS TO PERMIT THE BORROWER TO MAKE PAYMENTS
HEREUNDER FOR THE ACCOUNT OF SUCH LENDER, WITHOUT DEDUCTION OR WITHHOLDING OF
UNITED STATES FEDERAL INCOME OR SIMILAR TAXES.


 


(E)                                  FOR ANY PERIOD WITH RESPECT TO WHICH A
LENDER HAS FAILED TO PROVIDE THE BORROWER WITH THE APPROPRIATE FORM, CERTIFICATE
OR STATEMENT DESCRIBED IN CLAUSE (D) OF THIS SECTION (OTHER THAN IF SUCH FAILURE
IS DUE TO A CHANGE IN LAW OCCURRING AFTER THE DATE OF THIS AGREEMENT), SUCH
LENDER, AS THE CASE MAY BE, SHALL NOT BE ENTITLED TO INDEMNIFICATION UNDER
CLAUSES (A) OR (B) OF THIS SECTION WITH RESPECT TO ANY TAXES.


 


(F)                                    WITHIN 30 DAYS OF THE WRITTEN REQUEST OF
THE BORROWER THEREFOR, THE ADMINISTRATIVE AGENT, THE MANAGING AGENT OR THE
LENDER, AS APPROPRIATE, SHALL EXECUTE AND DELIVER TO THE BORROWER SUCH
CERTIFICATES, FORMS OR OTHER DOCUMENTS THAT CAN BE FURNISHED CONSISTENT WITH THE
FACTS AND THAT ARE REASONABLY NECESSARY TO ASSIST THE BORROWER IN APPLYING FOR
REFUNDS OF TAXES REMITTED HEREUNDER; PROVIDED, HOWEVER, THAT THE ADMINISTRATIVE
AGENT, THE MANAGING AGENT AND THE LENDER SHALL NOT BE REQUIRED TO DELIVER SUCH
CERTIFICATES FORMS OR OTHER DOCUMENTS IF IN THEIR RESPECTIVE SOLE DISCRETION IT
IS DETERMINED THAT THE DELIVERY OF SUCH CERTIFICATE, FORM OR OTHER DOCUMENT
WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE ADMINISTRATIVE AGENT, THE MANAGING
AGENT OR THE LENDER AND PROVIDED FURTHER, HOWEVER, THAT THE BORROWER SHALL
REIMBURSE THE ADMINISTRATIVE AGENT, THE MANAGING AGENT OR THE LENDER FOR ANY
REASONABLE EXPENSES INCURRED IN THE DELIVERY OF SUCH CERTIFICATE, FORM OR OTHER
DOCUMENT.


 


(G)                                 IF, IN CONNECTION WITH AN AGREEMENT OR OTHER
DOCUMENT PROVIDING LIQUIDITY SUPPORT, CREDIT ENHANCEMENT OR OTHER SIMILAR
SUPPORT TO THE LENDERS IN CONNECTION WITH THIS AGREEMENT OR THE FUNDING OR
MAINTENANCE OF ADVANCES HEREUNDER, THE LENDERS ARE REQUIRED TO COMPENSATE A BANK
OR OTHER FINANCIAL INSTITUTION IN RESPECT OF TAXES UNDER CIRCUMSTANCES SIMILAR

 

38

--------------------------------------------------------------------------------


 


TO THOSE DESCRIBED IN THIS SECTION THEN WITHIN TEN DAYS AFTER DEMAND BY THE
LENDERS, THE BORROWER SHALL PAY TO THE LENDERS SUCH ADDITIONAL AMOUNT OR AMOUNTS
AS MAY BE NECESSARY TO REIMBURSE THE LENDERS FOR ANY AMOUNTS PAID BY THEM.


 


SECTION 2.14                            REVOLVER LOAN FUNDING.


 


(A)                                  UPON THE OCCURRENCE OF A REVOLVER LOAN
FUNDING DATE (I) EACH CP LENDER SHALL MAKE AN ASSIGNMENT TO ITS RELATED
COMMITTED LENDERS OF ITS ADVANCES OUTSTANDING IN RESPECT OF REVOLVER LOANS AT
SUCH TIME AND (II) EACH COMMITTED LENDER SHALL MAKE AN ADVANCE (EACH, A
“REVOLVER LOAN FUNDING”) IN AN AMOUNT EQUAL TO SUCH COMMITTED LENDER’S RATABLE
SHARE OF THE AGGREGATE OUTSTANDING UNFUNDED COMMITMENTS UNDER THE REVOLVER LOANS
(COLLECTIVELY, THE “REVOLVER LOAN FUNDING AMOUNT”). UPON RECEIPT OF THE PROCEEDS
OF SUCH REVOLVER LOAN FUNDING, THE ADMINISTRATIVE AGENT SHALL DEPOSIT SUCH FUNDS
INTO SEGREGATED ACCOUNTS (EACH, A “REVOLVER LOAN FUNDING ACCOUNT”), IN ITS NAME,
REFERENCING THE NAME OF SUCH COMMITTED LENDER, AND MAINTAINED AT A QUALIFIED
INSTITUTION. EACH COMMITTED LENDER HEREBY GRANTS TO THE ADMINISTRATIVE AGENT
FULL POWER AND AUTHORITY, ON ITS BEHALF, TO WITHDRAW FUNDS FROM THE APPLICABLE
REVOLVER LOAN FUNDING ACCOUNT AT THE TIME OF, AND IN CONNECTION WITH, THE
FUNDING OF ANY POST-TERMINATION REVOLVER LOAN FUNDINGS TO BE MADE BY THE
BORROWER, AND TO DEPOSIT TO THE RELATED REVOLVER LOAN FUNDING ACCOUNT ANY FUNDS
RECEIVED IN RESPECT OF EACH RELEVANT COMMITTED LENDER’S RATABLE SHARE OF
PRINCIPAL PAYMENTS UNDER SECTION 2.8 HEREOF, ALL IN ACCORDANCE WITH THE TERMS OF
AND FOR THE PURPOSES SET FORTH IN THIS AGREEMENT. THE DEPOSIT OF MONIES IN SUCH
REVOLVER LOAN FUNDING ACCOUNT BY ANY COMMITTED LENDER SHALL NOT CONSTITUTE AN
ADVANCE (AND SUCH COMMITTED LENDER SHALL NOT BE ENTITLED TO INTEREST ON SUCH
MONIES EXCEPT AS PROVIDED IN CLAUSE (D) BELOW) UNLESS AND UNTIL (AND THEN ONLY
TO THE EXTENT THAT) SUCH MONIES ARE USED TO MAKE POST-TERMINATION REVOLVER LOAN
FUNDINGS PURSUANT TO THE FIRST SENTENCE OF CLAUSE (B) BELOW). ON EACH PAYMENT
DATE FROM AND AFTER THE REVOLVER LOAN FUNDING DATE, THE BORROWER SHALL PAY THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE COMMITTED LENDERS, A FEE (THE
“REVOLVER LOAN FUNDING FEE”) EQUAL TO 0.80%, MULTIPLIED BY THE WEIGHTED AVERAGE
AMOUNT ON DEPOSIT IN THE REVOLVER LOAN FUNDING ACCOUNTS DURING THE APPLICABLE
SETTLEMENT PERIOD, CALCULATED ON THE BASIS OF A YEAR OF 360 DAYS FOR THE ACTUAL
NUMBER OF DAYS ELAPSED.


 


(B)                                 FROM AND AFTER THE ESTABLISHMENT OF A
REVOLVER LOAN FUNDING ACCOUNT WITH RESPECT TO ANY COMMITTED LENDER, AND UNTIL
THE EARLIER OF (I) THE REDUCTION TO ZERO OF ALL OUTSTANDING COMMITMENTS IN
RESPECT OF REVOLVER LOANS AND (II) THREE YEARS FOLLOWING THE REVOLVER LOAN
FUNDING DATE, ALL POST-TERMINATION REVOLVER LOAN FUNDINGS TO BE MADE BY SUCH
COMMITTED LENDER HEREUNDER SHALL BE MADE BY WITHDRAWING FUNDS FROM THE
APPLICABLE REVOLVER LOAN FUNDING ACCOUNT. ON EACH BUSINESS DAY DURING SUCH TIME,
THE ADMINISTRATIVE AGENT SHALL, (I) IF A REVOLVER LOAN FUNDING ACCOUNT SHORTFALL
EXISTS, DEPOSIT THE LESSER OF (A) THE AMOUNT ALLOCABLE TO THE REPAYMENT OF
PRINCIPAL TO THE COMMITTED LENDERS AND (B) THE REVOLVER LOAN FUNDING ACCOUNT
SHORTFALL AND (II) IF A REVOLVER LOAN FUNDING ACCOUNT SURPLUS EXISTS, PAY TO THE
APPLICABLE MANAGING AGENT, ON BEHALF OF EACH COMMITTED LENDER, SUCH COMMITTED
LENDER’S RATABLE SHARE OF THE REVOLVER LOAN FUNDING ACCOUNT SURPLUS. UNTIL THE
EARLIER OF (I) THE REDUCTION TO ZERO OF ALL OUTSTANDING COMMITMENTS IN RESPECT
OF REVOLVER LOANS AND (II) THREE YEARS FOLLOWING THE REVOLVER LOAN FUNDING DATE,
ALL REMAINING FUNDS THEN HELD IN SUCH REVOLVER LOAN FUNDING ACCOUNT (AFTER
GIVING EFFECT TO ANY POST-TERMINATION REVOLVER LOAN FUNDINGS TO BE MADE ON SUCH
DATE) SHALL BE PAID BY THE ADMINISTRATIVE AGENT TO THE APPLICABLE MANAGING
AGENT, ON BEHALF OF SUCH COMMITTED LENDER, AND THEREAFTER ALL PAYMENTS MADE IN
RESPECT OF THE

 

39

--------------------------------------------------------------------------------


 


LOANS (WHETHER OR NOT ORIGINALLY FUNDED FROM SUCH COMMITTED LENDER’S REVOLVER
LOAN FUNDING ACCOUNT) SHALL BE PAID DIRECTLY TO THE APPLICABLE MANAGING AGENT,
ON BEHALF OF SUCH COMMITTED LENDER, IN ACCORDANCE WITH THE TERMS OF SECTION 2.8.


 


(C)                                  THE ADMINISTRATIVE AGENT MAY, ITS SOLE
DISCRETION, ADVANCE FUNDS WITHDRAWN FROM THE REVOLVER LOAN FUNDING ACCOUNTS TO
(I) THE BORROWER OR (II) THE APPLICABLE OBLIGOR DIRECTLY, ON BEHALF OF THE
BORROWER, AND IN EITHER CASE, SUCH FUNDS SHALL BE USED SOLELY FOR THE PURPOSE OF
FUNDING ADVANCES REQUESTED BY AN OBLIGOR UNDER A REVOLVER LOAN.


 


(D)                                 PROCEEDS IN A REVOLVER LOAN FUNDING ACCOUNT
SHALL BE INVESTED, AT THE WRITTEN DIRECTION OF THE APPLICABLE COMMITTED LENDER
(OR THE APPLICABLE MANAGING AGENT ON ITS BEHALF) TO THE APPLICABLE REVOLVER LOAN
FUNDING ACCOUNT BANK, ONLY IN INVESTMENTS WHICH CONSTITUTE PERMITTED
INVESTMENTS. THE INVESTMENT EARNINGS WITH RESPECT TO A REVOLVER LOAN FUNDING
ACCOUNT SHALL ACCRUE AS THE COMMITTED LENDER AND REVOLVER LOAN FUNDING ACCOUNT
BANK SHALL AGREE. THE ADMINISTRATIVE AGENT SHALL DIRECT THE REVOLVER LOAN
FUNDING ACCOUNT BANK TO PAY ALL SUCH INVESTMENT EARNINGS FROM THE RELEVANT
ACCOUNT DIRECTLY TO THE APPLICABLE MANAGING AGENT, FOR THE ACCOUNT OF THE
APPLICABLE COMMITTED LENDER.


 


(E)                                  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, NONE OF THE ADMINISTRATIVE AGENT, THE OTHER MANAGING AGENTS, THE OTHER
PURCHASERS NOR THE REVOLVER LOAN FUNDING ACCOUNT BANK SHALL HAVE ANY LIABILITY
FOR ANY LOSS ARISING FROM ANY INVESTMENT OR REINVESTMENT MADE BY IT WITH RESPECT
TO A REVOLVER LOAN FUNDING ACCOUNT IN ACCORDANCE WITH, AND PURSUANT TO, THE
PROVISIONS HEREOF.


 


ARTICLE III


 


CONDITIONS OF EFFECTIVENESS AND ADVANCES


 


SECTION 3.1                                   CONDITIONS TO EFFECTIVENESS AND
ADVANCES.


 

No Lender shall be obligated to make any Advance hereunder from and after the
Effective Date, nor shall any Lender, the Administrative Agent or the Managing
Agents be obligated to take, fulfill or perform any other action hereunder,
until the following conditions have been satisfied, in the sole discretion of,
or waived in writing by, the Managing Agents:

 


(A)                                  THIS AGREEMENT AND ALL OTHER TRANSACTION
DOCUMENTS AND EACH LIQUIDITY AGREEMENT OR COUNTERPARTS HEREOF OR THEREOF SHALL
HAVE BEEN DULY EXECUTED BY, AND DELIVERED TO, THE PARTIES HERETO AND THERETO AND
THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH OTHER DOCUMENTS, INSTRUMENTS,
AGREEMENTS AND LEGAL OPINIONS AS ANY MANAGING AGENT SHALL REASONABLY REQUEST IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, ON OR PRIOR TO
THE EFFECTIVE DATE, EACH IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT.


 


(B)                                 THE BORROWER SHALL HAVE PAID ALL FEES
REQUIRED TO BE PAID BY IT ON THE EFFECTIVE DATE, INCLUDING ALL FEES REQUIRED
HEREUNDER AND UNDER THE FEE LETTERS TO BE PAID AS OF SUCH DATE, AND SHALL HAVE
REIMBURSED EACH LENDER AND THE ADMINISTRATIVE AGENT FOR ALL FEES, COSTS AND
EXPENSES RELATED TO THE TRANSACTIONS CONTEMPLATED HEREUNDER AND UNDER THE OTHER
TRANSACTION DOCUMENTS AND EACH LIQUIDITY AGREEMENT, INCLUDING THE LEGAL AND
OTHER DOCUMENT PREPARATION COSTS INCURRED BY ANY LENDER AND/OR THE
ADMINISTRATIVE AGENT.

 

40

--------------------------------------------------------------------------------


 


(C)                                  EACH CP LENDER WHOSE COMMERCIAL PAPER IS
BEING RATED BY ONE OR MORE RATING AGENCY SHALL HAVE RECEIVED, TO THE EXTENT
REQUIRED UNDER THE TERMS OF SUCH CP LENDER’S PROGRAM DOCUMENTS, THE WRITTEN
CONFIRMATION OF EACH SUCH RATING AGENCY THAT THE EXECUTION AND DELIVERY OF THIS
AGREEMENT WILL NOT RESULT IN A WITHDRAWAL OR DOWNGRADING OF THE THEN-CURRENT
RATING OF SUCH COMMERCIAL PAPER BY SUCH RATING AGENCY.


 


(D)                                 THE REQUIRED EQUITY INVESTMENT SHALL BE
MAINTAINED.


 

The Administrative Agent shall promptly notify each Lender of the satisfaction
or waiver of the conditions set forth above.

 


SECTION 3.2                                   ADDITIONAL CONDITIONS PRECEDENT TO
ALL ADVANCES.


 

Each Advance shall be subject to the further conditions precedent that:

 


(A)                                  ON THE RELATED FUNDING DATE, THE BORROWER
OR THE SERVICER, AS THE CASE MAY BE, SHALL HAVE CERTIFIED IN THE RELATED
BORROWER NOTICE THAT:


 

(I)                                     THE REPRESENTATIONS AND WARRANTIES SET
FORTH IN SECTIONS 4.1 AND 7.8 ARE TRUE AND CORRECT ON AND AS OF SUCH DATE,
BEFORE AND AFTER GIVING EFFECT TO SUCH BORROWING AND TO THE APPLICATION OF THE
PROCEEDS THEREFROM, AS THOUGH MADE ON AND AS OF SUCH DATE; AND

 

(II)                                  NO EVENT HAS OCCURRED, OR WOULD RESULT
FROM SUCH ADVANCE OR FROM THE APPLICATION OF THE PROCEEDS THEREFROM, THAT
CONSTITUTES AN EARLY TERMINATION EVENT.

 


(B)                                 THE TERMINATION DATE SHALL NOT HAVE
OCCURRED;


 


(C)                                  BEFORE AND AFTER GIVING EFFECT TO SUCH
BORROWING AND TO THE APPLICATION OF PROCEEDS THEREFROM THE BORROWING BASE TEST
SHALL BE SATISFIED, AS CALCULATED ON SUCH DATE;


 


(D)                                 NO CLAIM HAS BEEN ASSERTED OR PROCEEDING
COMMENCED CHALLENGING ENFORCEABILITY OR VALIDITY OF ANY OF THE LOAN DOCUMENTS,
EXCLUDING ANY INSTRUMENTS, CERTIFICATES OR OTHER DOCUMENTS RELATING TO LOANS
THAT WERE THE SUBJECT OF PRIOR ADVANCES;


 


(E)                                  THERE SHALL HAVE BEEN NO MATERIAL ADVERSE
CHANGE WITH RESPECT TO THE BORROWER OR THE SERVICER SINCE THE PRECEDING ADVANCE;
AND


 


(F)                                    THE SERVICER AND BORROWER SHALL HAVE
TAKEN SUCH OTHER ACTION, INCLUDING DELIVERY OF APPROVALS, CONSENTS, OPINIONS,
DOCUMENTS, AND INSTRUMENTS TO THE MANAGING AGENTS AS EACH MAY REASONABLY
REQUEST.

 

41

--------------------------------------------------------------------------------


 


ARTICLE IV


 


REPRESENTATIONS AND WARRANTIES


 


SECTION 4.1                                   REPRESENTATIONS AND WARRANTIES OF
THE BORROWER.


 

The Borrower represents and warrants as follows:

 


(A)                                  ORGANIZATION AND GOOD STANDING. THE
BORROWER IS A DELAWARE LIMITED LIABILITY COMPANY DULY ORGANIZED, VALIDLY
EXISTING, AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
FORMATION, AND HAS FULL POWER, AUTHORITY AND LEGAL RIGHT TO OWN OR LEASE ITS
PROPERTIES AND CONDUCT ITS BUSINESS AS SUCH BUSINESS IS PRESENTLY CONDUCTED.


 


(B)                                 DUE QUALIFICATION. THE BORROWER IS QUALIFIED
TO DO BUSINESS AS A LIMITED LIABILITY COMPANY, IS IN GOOD STANDING, AND HAS
OBTAINED ALL LICENSES AND APPROVALS AS REQUIRED UNDER THE LAWS OF ALL
JURISDICTIONS IN WHICH THE OWNERSHIP OR LEASE OF ITS PROPERTY AND OR THE CONDUCT
OF ITS BUSINESS (OTHER THAN THE PERFORMANCE OF ITS OBLIGATIONS HEREUNDER)
REQUIRES SUCH QUALIFICATION, STANDING, LICENSE OR APPROVAL, EXCEPT TO THE EXTENT
THAT THE FAILURE TO SO QUALIFY, MAINTAIN SUCH STANDING OR BE SO LICENSED OR
APPROVED WOULD NOT HAVE AN ADVERSE EFFECT ON THE INTERESTS OF THE LENDERS. THE
BORROWER IS QUALIFIED TO DO BUSINESS AS A LIMITED LIABILITY COMPANY, IS IN GOOD
STANDING, AND HAS OBTAINED ALL LICENSES AND APPROVALS AS REQUIRED UNDER THE LAWS
OF ALL STATES IN WHICH THE PERFORMANCE OF ITS OBLIGATIONS PURSUANT TO THIS
AGREEMENT REQUIRES SUCH QUALIFICATION, STANDING, LICENSE OR APPROVAL AND WHERE
THE FAILURE TO QUALIFY OR OBTAIN SUCH LICENSE OR APPROVAL WOULD HAVE MATERIAL
ADVERSE EFFECT ON ITS ABILITY TO PERFORM HEREUNDER.


 


(C)                                  DUE AUTHORIZATION. THE EXECUTION AND
DELIVERY OF THIS AGREEMENT AND EACH TRANSACTION DOCUMENT TO WHICH THE BORROWER
IS A PARTY AND THE CONSUMMATION OF THE TRANSACTIONS PROVIDED FOR HEREIN AND
THEREIN HAVE BEEN DULY AUTHORIZED BY THE BORROWER BY ALL NECESSARY ACTION ON THE
PART OF THE BORROWER.


 


(D)                                 NO CONFLICT. THE EXECUTION AND DELIVERY OF
THIS AGREEMENT AND EACH TRANSACTION DOCUMENT TO WHICH THE BORROWER IS A PARTY,
THE PERFORMANCE BY THE BORROWER OF THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY AND THE FULFILLMENT OF THE TERMS HEREOF AND THEREOF WILL NOT CONFLICT
WITH OR RESULT IN ANY BREACH OF ANY OF THE TERMS AND PROVISIONS OF, AND WILL NOT
CONSTITUTE (WITH OR WITHOUT NOTICE OR LAPSE OF TIME OR BOTH) A DEFAULT UNDER,
THE BORROWER’S LIMITED LIABILITY COMPANY AGREEMENT OR ANY MATERIAL CONTRACTUAL
OBLIGATION OF THE BORROWER.


 


(E)                                  NO VIOLATION. THE EXECUTION AND DELIVERY OF
THIS AGREEMENT AND EACH TRANSACTION DOCUMENT TO WHICH THE BORROWER IS A PARTY,
THE PERFORMANCE OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY AND THE
FULFILLMENT OF THE TERMS HEREOF AND THEREOF WILL NOT CONFLICT WITH OR VIOLATE,
IN ANY MATERIAL RESPECT, ANY APPLICABLE LAW.


 


(F)                                    NO PROCEEDINGS. THERE ARE NO PROCEEDINGS
OR INVESTIGATIONS PENDING OR, TO THE BEST KNOWLEDGE OF THE BORROWER, THREATENED
AGAINST THE BORROWER, BEFORE ANY GOVERNMENTAL AUTHORITY (I) ASSERTING THE
INVALIDITY OF THIS AGREEMENT OR ANY TRANSACTION DOCUMENT TO WHICH THE BORROWER
IS A PARTY, (II) SEEKING TO PREVENT THE CONSUMMATION OF ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR ANY TRANSACTION DOCUMENT TO WHICH THE BORROWER
IS A PARTY

 

42

--------------------------------------------------------------------------------


 


OR (III) SEEKING ANY DETERMINATION OR RULING THAT COULD REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.


 


(G)                                 ALL CONSENTS REQUIRED. ALL MATERIAL
APPROVALS, AUTHORIZATIONS, CONSENTS, ORDERS OR OTHER ACTIONS OF ANY PERSON OR OF
ANY GOVERNMENTAL AUTHORITY (IF ANY) REQUIRED IN CONNECTION WITH THE DUE
EXECUTION, DELIVERY AND PERFORMANCE BY THE BORROWER OF THIS AGREEMENT AND ANY
TRANSACTION DOCUMENT TO WHICH THE BORROWER IS A PARTY, HAVE BEEN OBTAINED.


 


(H)                                 REPORTS ACCURATE. ALL MONTHLY REPORTS (IF
PREPARED BY THE BORROWER, OR TO THE EXTENT THAT INFORMATION CONTAINED THEREIN IS
SUPPLIED BY THE BORROWER), INFORMATION, EXHIBIT, FINANCIAL STATEMENT, DOCUMENT,
BOOK, RECORD OR REPORT FURNISHED OR TO BE FURNISHED BY THE BORROWER TO THE
ADMINISTRATIVE AGENT OR A LENDER IN CONNECTION WITH THIS AGREEMENT ARE TRUE,
COMPLETE AND ACCURATE IN ALL MATERIAL RESPECTS.


 


(I)                                     SOLVENCY. THE TRANSACTIONS CONTEMPLATED
UNDER THIS AGREEMENT AND EACH TRANSACTION DOCUMENT TO WHICH THE BORROWER IS A
PARTY DO NOT AND WILL NOT RENDER THE BORROWER NOT SOLVENT.


 

(j)                                     Selection Procedures. No procedures
believed by the Borrower to be materially adverse to the interests of the
Secured Parties were utilized by the Borrower in identifying and/or selecting
the Loans that are part of the Collateral.


 


(K)                                  TAXES. THE BORROWER HAS FILED OR CAUSED TO
BE FILED ALL TAX RETURNS REQUIRED TO BE FILED BY IT. THE BORROWER HAS PAID ALL
TAXES AND ALL ASSESSMENTS MADE AGAINST IT OR ANY OF ITS PROPERTY (OTHER THAN ANY
AMOUNT OF TAX THE VALIDITY OF WHICH IS CURRENTLY BEING CONTESTED IN GOOD FAITH
BY APPROPRIATE PROCEEDINGS AND WITH RESPECT TO WHICH RESERVES IN ACCORDANCE WITH
GAAP HAVE BEEN PROVIDED ON THE BOOKS OF THE BORROWER), AND NO TAX LIEN HAS BEEN
FILED AND, TO THE BORROWER’S KNOWLEDGE, NO CLAIM IS BEING ASSERTED, WITH RESPECT
TO ANY SUCH TAX, FEE OR OTHER CHARGE.


 


(L)                                     AGREEMENTS ENFORCEABLE. THIS AGREEMENT
AND EACH TRANSACTION DOCUMENT TO WHICH THE BORROWER IS A PARTY CONSTITUTE THE
LEGAL, VALID AND BINDING OBLIGATION OF THE BORROWER ENFORCEABLE AGAINST THE
BORROWER IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, EXCEPT AS SUCH
ENFORCEABILITY MAY BE LIMITED BY INSOLVENCY LAWS AND EXCEPT AS SUCH
ENFORCEABILITY MAY BE LIMITED BY GENERAL PRINCIPLES OF EQUITY (WHETHER
CONSIDERED IN A SUIT AT LAW OR IN EQUITY).


 


(M)                               NO LIENS. THE COLLATERAL IS OWNED BY THE
BORROWER FREE AND CLEAR OF ANY LIENS EXCEPT FOR PERMITTED LIENS AS PROVIDED
HEREIN, AND THE ADMINISTRATIVE AGENT, AS AGENT FOR THE SECURED PARTIES, HAS A
VALID AND PERFECTED FIRST PRIORITY SECURITY INTEREST IN THE COLLATERAL THEN
EXISTING OR THEREAFTER ARISING, FREE AND CLEAR OF ANY LIENS EXCEPT FOR PERMITTED
LIENS. NO EFFECTIVE FINANCING STATEMENT OR OTHER INSTRUMENT SIMILAR IN EFFECT
COVERING ANY COLLATERAL IS ON FILE IN ANY RECORDING OFFICE EXCEPT SUCH AS MAY BE
FILED IN FAVOR OF THE ADMINISTRATIVE AGENT RELATING TO THIS AGREEMENT OR
REFLECTING THE TRANSFER OF THE COLLATERAL FROM THE ORIGINATOR TO THE BORROWER.


 


(N)                                 SECURITY INTEREST. THE BORROWER HAS GRANTED
A SECURITY INTEREST (AS DEFINED IN THE UCC) TO THE ADMINISTRATIVE AGENT, AS
AGENT FOR THE SECURED PARTIES, IN THE COLLATERAL, WHICH IS ENFORCEABLE IN
ACCORDANCE WITH APPLICABLE LAW. ALL FILINGS (INCLUDING, WITHOUT LIMITATION, SUCH

 

43

--------------------------------------------------------------------------------


 


UCC FILINGS) AS ARE NECESSARY IN ANY JURISDICTION TO PERFECT THE INTEREST OF THE
ADMINISTRATIVE AGENT AS AGENT FOR THE SECURED PARTIES, IN THE COLLATERAL HAVE
BEEN MADE.


 


(O)                                 LOCATION OF OFFICES. THE BORROWER’S
JURISDICTION OF ORGANIZATION, PRINCIPAL PLACE OF BUSINESS AND CHIEF EXECUTIVE
OFFICE AND THE OFFICE WHERE THE BORROWER KEEPS ALL THE RECORDS IS LOCATED AT THE
ADDRESS OF THE BORROWER REFERRED TO IN SECTION 12.2 HEREOF (OR AT SUCH OTHER
LOCATIONS AS TO WHICH THE NOTICE AND OTHER REQUIREMENTS SPECIFIED IN SECTION
5.1(M) SHALL HAVE BEEN SATISFIED).


 


(P)                                 TRADENAMES. THE BORROWER HAS NO TRADE NAMES,
FICTITIOUS NAMES, ASSUMED NAMES OR “DOING BUSINESS AS” NAMES OR OTHER NAMES
UNDER WHICH IT HAS DONE OR IS DOING BUSINESS.


 


(Q)                                 PURCHASE AGREEMENT. THE PURCHASE AGREEMENT
IS THE ONLY AGREEMENT PURSUANT TO WHICH THE BORROWER ACQUIRES COLLATERAL (OTHER
THAN THE HEDGE COLLATERAL).


 


(R)                                    VALUE GIVEN. THE BORROWER GAVE REASONABLY
EQUIVALENT VALUE TO THE ORIGINATOR IN CONSIDERATION FOR THE TRANSFER TO THE
BORROWER OF THE TRANSFERRED LOANS UNDER THE PURCHASE AGREEMENT, NO SUCH TRANSFER
WAS MADE FOR OR ON ACCOUNT OF AN ANTECEDENT DEBT OWED BY THE ORIGINATOR TO THE
BORROWER, AND NO SUCH TRANSFER IS VOIDABLE OR SUBJECT TO AVOIDANCE UNDER ANY
INSOLVENCY LAW.


 


(S)                                  ACCOUNTING. THE BORROWER ACCOUNTS FOR THE
TRANSFERS TO IT FROM THE ORIGINATOR OF INTERESTS IN THE LOANS UNDER THE PURCHASE
AGREEMENT AS SALES OF SUCH LOANS IN ITS BOOKS, RECORDS AND FINANCIAL STATEMENTS,
IN EACH CASE CONSISTENT WITH GAAP.


 


(T)                                    SEPARATE ENTITY. THE BORROWER IS OPERATED
AS AN ENTITY WITH ASSETS AND LIABILITIES DISTINCT FROM THOSE OF THE ORIGINATOR
AND ANY AFFILIATES THEREOF (OTHER THAN THE BORROWER), AND THE BORROWER HEREBY
ACKNOWLEDGES THAT THE ADMINISTRATIVE AGENT AND THE LENDERS ARE ENTERING INTO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT IN RELIANCE UPON THE BORROWER’S
IDENTITY AS A SEPARATE LEGAL ENTITY FROM THE ORIGINATOR AND FROM EACH SUCH OTHER
AFFILIATE OF THE ORIGINATOR.


 


(U)                                 INVESTMENTS. EXCEPT FOR SUPPLEMENTAL
INTERESTS OR SUPPLEMENTAL INTERESTS THAT CONVERT INTO AN EQUITY INTEREST IN ANY
PERSON, THE BORROWER DOES NOT OWN OR HOLD DIRECTLY OR INDIRECTLY, ANY CAPITAL
STOCK OR EQUITY SECURITY OF, OR ANY EQUITY INTEREST IN, ANY PERSON.


 


(V)                                 BUSINESS. SINCE ITS FORMATION, THE BORROWER
HAS CONDUCTED NO BUSINESS OTHER THAN THE PURCHASE AND RECEIPT OF LOANS AND
RELATED PROPERTY FROM THE ORIGINATOR UNDER THE PURCHASE AGREEMENT, THE BORROWING
OF FUNDS UNDER THIS AGREEMENT AND SUCH OTHER ACTIVITIES AS ARE INCIDENTAL TO THE
FOREGOING.


 


(W)                               ERISA. THE BORROWER IS IN COMPLIANCE WITH
ERISA AND HAS NOT INCURRED AND DOES NOT EXPECT TO INCUR ANY LIABILITIES (EXCEPT
FOR PREMIUM PAYMENTS ARISING IN THE ORDINARY COURSE OF BUSINESS) PAYABLE TO THE
PENSION BENEFIT GUARANTY CORPORATION UNDER ERISA.

 

44

--------------------------------------------------------------------------------


 

(x)            Investment Company Act.

 

(I)            THE BORROWER REPRESENTS AND WARRANTS THAT THE BORROWER IS EXEMPT
AND WILL REMAIN EXEMPT FROM REGISTRATION AS AN “INVESTMENT COMPANY” WITHIN THE
MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”).

 

(II)           THE BUSINESS AND OTHER ACTIVITIES OF THE BORROWER, INCLUDING BUT
NOT LIMITED TO, THE MAKING OF THE ADVANCES BY THE LENDERS, THE APPLICATION OF
THE PROCEEDS AND REPAYMENT THEREOF BY THE BORROWER AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS TO WHICH THE BORROWER IS
A PARTY DO NOT NOW AND WILL NOT AT ANY TIME RESULT IN ANY VIOLATIONS, WITH
RESPECT TO THE BORROWER, OF THE PROVISIONS OF THE 1940 ACT OR ANY RULES,
REGULATIONS OR ORDERS ISSUED BY THE SEC THEREUNDER.

 


(Y)           GOVERNMENT REGULATIONS. THE BORROWER IS NOT ENGAGED IN THE
BUSINESS OF EXTENDING CREDIT FOR THE PURPOSE OF “PURCHASING” OR “CARRYING” ANY
“MARGIN SECURITY,” AS SUCH TERMS ARE DEFINED IN REGULATION U OF THE FEDERAL
RESERVE BOARD AS NOW AND FROM TIME TO TIME HEREAFTER IN EFFECT (SUCH SECURITIES
BEING REFERRED TO HEREIN AS “MARGIN STOCK”). THE BORROWER OWNS NO MARGIN STOCK,
AND NO PORTION OF THE PROCEEDS OF ANY ADVANCE HEREUNDER WILL BE USED, DIRECTLY
OR INDIRECTLY, FOR THE PURPOSE OF PURCHASING OR CARRYING ANY MARGIN STOCK, FOR
THE PURPOSE OF REDUCING OR RETIRING ANY INDEBTEDNESS THAT WAS ORIGINALLY
INCURRED TO PURCHASE OR CARRY ANY MARGIN STOCK OR FOR ANY OTHER PURPOSE THAT
MIGHT CAUSE ANY PORTION OF SUCH PROCEEDS TO BE CONSIDERED A “PURPOSE CREDIT”
WITHIN THE MEANING OF REGULATION T, U OR X OF THE FEDERAL RESERVE BOARD. THE
BORROWER WILL NOT TAKE OR PERMIT TO BE TAKEN ANY ACTION THAT MIGHT CAUSE ANY
RELATED DOCUMENT TO VIOLATE ANY REGULATION OF THE FEDERAL RESERVE BOARD.


 


(Z)            ELIGIBILITY OF LOANS. AS OF THE EFFECTIVE DATE, (I) THE LOAN LIST
AND THE INFORMATION CONTAINED IN THE BORROWER NOTICE DELIVERED PURSUANT TO
SECTIONS 2.1 AND 2.2 IS AN ACCURATE AND COMPLETE LISTING IN ALL MATERIAL
RESPECTS OF ALL THE LOANS THAT ARE PART OF THE COLLATERAL AS OF THE EFFECTIVE
DATE, AND THE INFORMATION CONTAINED THEREIN WITH RESPECT TO THE IDENTITY OF SUCH
LOANS AND THE AMOUNTS OWING THEREUNDER IS TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS OF SUCH DATE AND (II) EACH SUCH LOAN IS AN ELIGIBLE LOAN. ON EACH
FUNDING DATE, THE BORROWER SHALL BE DEEMED TO REPRESENT AND WARRANT THAT ANY
ADDITIONAL LOAN REFERENCED ON THE RELATED BORROWER NOTICE DELIVERED PURSUANT TO
SECTIONS 2.1 AND 2.2 IS AN ELIGIBLE LOAN.


 


ARTICLE V


 


GENERAL COVENANTS OF THE BORROWER


 


SECTION 5.1            COVENANTS OF THE BORROWER.


 

The Borrower hereby covenants that:

 


(A)           COMPLIANCE WITH LAWS. THE BORROWER WILL COMPLY IN ALL MATERIAL
RESPECTS WITH ALL APPLICABLE LAWS, INCLUDING THOSE WITH RESPECT TO THE LOANS IN
THE COLLATERAL AND ANY RELATED PROPERTY.


 


(B)           PRESERVATION OF CORPORATE EXISTENCE. THE BORROWER WILL PRESERVE
AND MAINTAIN ITS EXISTENCE, RIGHTS, FRANCHISES AND PRIVILEGES IN THE
JURISDICTION OF ITS FORMATION, AND QUALIFY AND REMAIN QUALIFIED IN GOOD STANDING
IN EACH JURISDICTION WHERE THE FAILURE TO MAINTAIN SUCH

 

45

--------------------------------------------------------------------------------


 


EXISTENCE, RIGHTS, FRANCHISES, PRIVILEGES AND QUALIFICATION HAS HAD, OR COULD
REASONABLY BE EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT.


 


(C)           SECURITY INTERESTS. EXCEPT AS CONTEMPLATED IN THIS AGREEMENT, THE
BORROWER WILL NOT SELL, PLEDGE, ASSIGN OR TRANSFER TO ANY OTHER PERSON, OR
GRANT, CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY LIEN ON ANY LOAN OR RELATED
PROPERTY THAT IS PART OF THE COLLATERAL, WHETHER NOW EXISTING OR HEREAFTER
TRANSFERRED HEREUNDER, OR ANY INTEREST THEREIN. THE BORROWER WILL PROMPTLY
NOTIFY THE ADMINISTRATIVE AGENT OF THE EXISTENCE OF ANY LIEN ON ANY LOAN OR
RELATED PROPERTY THAT IS PART OF THE COLLATERAL AND THE BORROWER SHALL DEFEND
THE RIGHT, TITLE AND INTEREST OF THE ADMINISTRATIVE AGENT AS AGENT FOR THE
SECURED PARTIES IN, TO AND UNDER ANY LOAN AND THE RELATED PROPERTY THAT IS PART
OF THE COLLATERAL, AGAINST ALL CLAIMS OF THIRD PARTIES; PROVIDED, HOWEVER, THAT
NOTHING IN THIS SECTION 5.1(C) SHALL PREVENT OR BE DEEMED TO PROHIBIT THE
BORROWER FROM SUFFERING TO EXIST PERMITTED LIENS UPON ANY LOAN OR ANY RELATED
PROPERTY THAT IS PART OF THE COLLATERAL.


 


(D)           DELIVERY OF COLLECTIONS. THE BORROWER AGREES TO CAUSE THE DELIVERY
TO THE SERVICER PROMPTLY (BUT IN NO EVENT LATER THAN TWO (2) BUSINESS DAYS AFTER
RECEIPT) ALL COLLECTIONS (INCLUDING ANY DEEMED COLLECTIONS) RECEIVED BY BORROWER
IN RESPECT OF THE LOANS THAT ARE PART OF THE COLLATERAL.


 


(E)           ACTIVITIES OF BORROWER. THE BORROWER SHALL NOT ENGAGE IN ANY
BUSINESS OR ACTIVITY OF ANY KIND, OR ENTER INTO ANY TRANSACTION OR INDENTURE,
MORTGAGE, INSTRUMENT, AGREEMENT, CONTRACT, LOAN OR OTHER UNDERTAKING, WHICH IS
NOT INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED AND AUTHORIZED BY THIS AGREEMENT
OR THE PURCHASE AGREEMENT.


 


(F)            INDEBTEDNESS. THE BORROWER SHALL NOT CREATE, INCUR, ASSUME OR
SUFFER TO EXIST ANY INDEBTEDNESS OR OTHER LIABILITY WHATSOEVER, EXCEPT (I)
OBLIGATIONS INCURRED UNDER THIS AGREEMENT, UNDER ANY HEDGING AGREEMENT REQUIRED
BY SECTION 5.2(A), OR THE PURCHASE AGREEMENT, OR (II) LIABILITIES INCIDENT TO
THE MAINTENANCE OF ITS EXISTENCE IN GOOD STANDING.


 


(G)           GUARANTEES. THE BORROWER SHALL NOT BECOME OR REMAIN LIABLE,
DIRECTLY OR INDIRECTLY, IN CONNECTION WITH ANY INDEBTEDNESS OR OTHER LIABILITY
OF ANY OTHER PERSON, WHETHER BY GUARANTEE, ENDORSEMENT (OTHER THAN ENDORSEMENTS
OF NEGOTIABLE INSTRUMENTS FOR DEPOSIT OR COLLECTION IN THE ORDINARY COURSE OF
BUSINESS), AGREEMENT TO PURCHASE OR REPURCHASE, AGREEMENT TO SUPPLY OR ADVANCE
FUNDS, OR OTHERWISE.


 


(H)           INVESTMENTS. THE BORROWER SHALL NOT MAKE OR SUFFER TO EXIST ANY
LOANS OR ADVANCES TO, OR EXTEND ANY CREDIT TO, OR MAKE ANY INVESTMENTS (BY WAY
OF TRANSFER OF PROPERTY, CONTRIBUTIONS TO CAPITAL, PURCHASE OF STOCK OR
SECURITIES OR EVIDENCES OF INDEBTEDNESS, ACQUISITION OF THE BUSINESS OR ASSETS,
OR OTHERWISE) IN, ANY PERSON EXCEPT FOR PURCHASES OF LOANS AND SUPPLEMENTAL
INTERESTS PURSUANT TO THE PURCHASE AGREEMENT, OR FOR INVESTMENTS IN PERMITTED
INVESTMENTS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


(I)            MERGER; SALES. THE BORROWER SHALL NOT ENTER INTO ANY TRANSACTION
OF MERGER OR CONSOLIDATION, OR LIQUIDATE OR DISSOLVE ITSELF (OR SUFFER ANY
LIQUIDATION OR DISSOLUTION), OR ACQUIRE OR BE ACQUIRED BY ANY PERSON, OR CONVEY,
SELL, LOAN OR OTHERWISE DISPOSE OF ALL OR SUBSTANTIALLY ALL OF ITS PROPERTY OR
BUSINESS, EXCEPT AS PROVIDED FOR IN THIS AGREEMENT.

 

46

--------------------------------------------------------------------------------


 


(J)            DISTRIBUTIONS. THE BORROWER MAY NOT DECLARE OR PAY OR MAKE,
DIRECTLY OR INDIRECTLY, ANY DISTRIBUTION (WHETHER IN CASH OR OTHER PROPERTY)
WITH RESPECT TO ANY PERSON’S EQUITY INTEREST IN THE BORROWER (COLLECTIVELY, A
“DISTRIBUTION”); PROVIDED, HOWEVER, IF NO EARLY TERMINATION EVENT HAS OCCURRED
OR WILL OCCUR AS A RESULT THEREOF, THE BORROWER MAY MAKE DISTRIBUTIONS.


 


(K)           AGREEMENTS. THE BORROWER SHALL NOT AMEND OR MODIFY (I) THE
PROVISIONS OF ITS LIMITED LIABILITY COMPANY AGREEMENT OR (II) THE PURCHASE
AGREEMENT WITHOUT THE CONSENT OF THE ADMINISTRATIVE AGENT AND PRIOR WRITTEN
NOTICE TO EACH MANAGING AGENT, OR ISSUE ANY POWER OF ATTORNEY EXCEPT TO THE
ADMINISTRATIVE AGENT OR THE SERVICER.


 


(L)            SEPARATE EXISTENCE. THE BORROWER SHALL:


 

(I)            MAINTAIN ITS OWN DEPOSIT ACCOUNT OR ACCOUNTS, SEPARATE FROM THOSE
OF ANY AFFILIATE, WITH COMMERCIAL BANKING INSTITUTIONS. THE FUNDS OF THE
BORROWER WILL NOT BE DIVERTED TO ANY OTHER PERSON OR FOR OTHER THAN CORPORATE
USES OF THE BORROWER.

 

(II)           ENSURE THAT, TO THE EXTENT THAT IT SHARES THE SAME PERSONS AS
OFFICERS OR OTHER EMPLOYEES AS ANY OF ITS AFFILIATES, THE SALARIES OF AND THE
EXPENSES RELATED TO PROVIDING BENEFITS TO SUCH OFFICERS OR EMPLOYEES SHALL BE
FAIRLY ALLOCATED AMONG SUCH ENTITIES, AND EACH SUCH ENTITY SHALL BEAR ITS FAIR
SHARE OF THE SALARY AND BENEFIT COSTS ASSOCIATED WITH ALL SUCH COMMON OFFICERS
AND EMPLOYEES.

 

(III)          ENSURE THAT, TO THE EXTENT THAT IT JOINTLY CONTRACTS WITH ANY OF
ITS AFFILIATES TO DO BUSINESS WITH VENDORS OR SERVICE PROVIDERS OR TO SHARE
OVERHEAD EXPENSES, THE COSTS INCURRED IN SO DOING SHALL BE ALLOCATED FAIRLY
AMONG SUCH ENTITIES, AND EACH SUCH ENTITY SHALL BEAR ITS FAIR SHARE OF SUCH
COSTS. TO THE EXTENT THAT THE BORROWER CONTRACTS OR DOES BUSINESS WITH VENDORS
OR SERVICE PROVIDERS WHEN THE GOODS AND SERVICES PROVIDED ARE PARTIALLY FOR THE
BENEFIT OF ANY OTHER PERSON, THE COSTS INCURRED IN SO DOING SHALL BE FAIRLY
ALLOCATED TO OR AMONG SUCH ENTITIES FOR WHOSE BENEFIT THE GOODS AND SERVICES ARE
PROVIDED, AND EACH SUCH ENTITY SHALL BEAR ITS FAIR SHARE OF SUCH COSTS. ALL
MATERIAL TRANSACTIONS BETWEEN BORROWER AND ANY OF ITS AFFILIATES SHALL BE ONLY
ON AN ARM’S LENGTH BASIS.

 

(IV)          MAINTAIN A PRINCIPAL EXECUTIVE AND ADMINISTRATIVE OFFICE THROUGH
WHICH ITS BUSINESS IS CONDUCTED SEPARATE FROM THOSE OF ITS AFFILIATES. TO THE
EXTENT THAT BORROWER AND ANY OF ITS AFFILIATES HAVE OFFICES IN THE SAME
LOCATION, THERE SHALL BE A FAIR AND APPROPRIATE ALLOCATION OF OVERHEAD COSTS
AMONG THEM, AND EACH SUCH ENTITY SHALL BEAR ITS FAIR SHARE OF SUCH EXPENSES.

 

(V)           CONDUCT ITS AFFAIRS STRICTLY IN ACCORDANCE WITH ITS LIMITED
LIABILITY COMPANY AGREEMENT AND OBSERVE ALL NECESSARY, APPROPRIATE AND CUSTOMARY
LEGAL FORMALITIES, INCLUDING, BUT NOT LIMITED TO, HOLDING ALL REGULAR AND
SPECIAL DIRECTOR’S MEETINGS APPROPRIATE TO AUTHORIZE ALL ACTION, KEEPING
SEPARATE AND ACCURATE RECORDS OF SUCH MEETINGS, PASSING ALL RESOLUTIONS OR
CONSENTS NECESSARY TO AUTHORIZE ACTIONS TAKEN OR TO BE TAKEN, AND MAINTAINING
ACCURATE AND SEPARATE BOOKS, RECORDS AND ACCOUNTS, INCLUDING, BUT NOT LIMITED
TO, PAYROLL AND TRANSACTION ACCOUNTS.

 

47

--------------------------------------------------------------------------------


 

(VI)          TAKE OR REFRAIN FROM TAKING, AS APPLICABLE, EACH OF THE ACTIVITIES
SPECIFIED OR ASSUMED IN THE WILLIAMS MULLEN OPINION, UPON WHICH THE CONCLUSIONS
EXPRESSED THEREIN ARE BASED.

 

(VII)         MAINTAIN THE EFFECTIVENESS OF, AND CONTINUE TO PERFORM UNDER THE
PURCHASE AGREEMENT AND THE PERFORMANCE GUARANTY, SUCH THAT IT DOES NOT AMEND,
RESTATE, SUPPLEMENT, CANCEL, TERMINATE OR OTHERWISE MODIFY THE PURCHASE
AGREEMENT OR THE PERFORMANCE GUARANTY, OR GIVE ANY CONSENT, WAIVER, DIRECTIVE OR
APPROVAL THEREUNDER OR WAIVE ANY DEFAULT, ACTION, OMISSION OR BREACH UNDER THE
PURCHASE AGREEMENT OR THE PERFORMANCE GUARANTY OR OTHERWISE GRANT ANY INDULGENCE
THEREUNDER, WITHOUT (IN EACH CASE) THE PRIOR WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT AND EACH MANAGING AGENT.

 


(M)          CHANGE OF NAME OR JURISDICTION OF BORROWER; RECORDS. THE BORROWER
(X) SHALL NOT CHANGE ITS NAME OR JURISDICTION OF ORGANIZATION, WITHOUT 30 DAYS’
PRIOR WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT AND (Y) SHALL NOT MOVE, OR
CONSENT TO THE SERVICER OR COLLATERAL CUSTODIAN MOVING, THE LOAN DOCUMENTS
WITHOUT 30 DAYS’ PRIOR WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT AND (Z) WILL
PROMPTLY TAKE ALL ACTIONS REQUIRED OF EACH RELEVANT JURISDICTION IN ORDER TO
CONTINUE THE FIRST PRIORITY PERFECTED SECURITY INTEREST OF THE ADMINISTRATIVE
AGENT AS AGENT FOR THE SECURED PARTIES (EXCEPT FOR PERMITTED LIENS) IN ALL
COLLATERAL, AND SUCH OTHER ACTIONS AS THE ADMINISTRATIVE AGENT MAY REASONABLY
REQUEST, INCLUDING BUT NOT LIMITED TO DELIVERY OF AN OPINION OF COUNSEL.


 


(N)           ERISA MATTERS. THE BORROWER WILL NOT (A) ENGAGE OR PERMIT ANY
ERISA AFFILIATE TO ENGAGE IN ANY PROHIBITED TRANSACTION FOR WHICH AN EXEMPTION
IS NOT AVAILABLE OR HAS NOT PREVIOUSLY BEEN OBTAINED FROM THE UNITED STATES
DEPARTMENT OF LABOR; (B) PERMIT TO EXIST ANY ACCUMULATED FUNDING DEFICIENCY, AS
DEFINED IN SECTION 302(A) OF ERISA AND SECTION 412(A) OF THE CODE, OR FUNDING
DEFICIENCY WITH RESPECT TO ANY BENEFIT PLAN OTHER THAN A MULTIEMPLOYER PLAN; (C)
FAIL TO MAKE ANY PAYMENTS TO A MULTIEMPLOYER PLAN THAT THE BORROWER OR ANY ERISA
AFFILIATE MAY BE REQUIRED TO MAKE UNDER THE AGREEMENT RELATING TO SUCH
MULTIEMPLOYER PLAN OR ANY LAW PERTAINING THERETO; (D) TERMINATE ANY BENEFIT PLAN
SO AS TO RESULT IN ANY LIABILITY; OR (E) PERMIT TO EXIST ANY OCCURRENCE OF ANY
REPORTABLE EVENT DESCRIBED IN TITLE IV OF ERISA.


 


(O)           ORIGINATOR COLLATERAL. WITH RESPECT TO EACH ITEM OF COLLATERAL
ACQUIRED BY THE BORROWER, THE BORROWER WILL (I) ACQUIRE SUCH COLLATERAL PURSUANT
TO AND IN ACCORDANCE WITH THE TERMS OF THE PURCHASE AGREEMENT, (II) TAKE ALL
ACTION NECESSARY TO PERFECT, PROTECT AND MORE FULLY EVIDENCE THE BORROWER’S
OWNERSHIP OF SUCH COLLATERAL, INCLUDING, WITHOUT LIMITATION, (A) FILING AND
MAINTAINING, EFFECTIVE FINANCING STATEMENTS (FORM UCC-1) NAMING THE ORIGINATOR
AS SELLER/DEBTOR AND THE BORROWER AS PURCHASER/CREDITOR IN ALL NECESSARY OR
APPROPRIATE FILING OFFICES, AND FILING CONTINUATION STATEMENTS, AMENDMENTS OR
ASSIGNMENTS WITH RESPECT THERETO IN SUCH FILING OFFICES AND (B) EXECUTING OR
CAUSING TO BE EXECUTED SUCH OTHER INSTRUMENTS OR NOTICES AS MAY BE NECESSARY OR
APPROPRIATE, INCLUDING, WITHOUT LIMITATION, ASSIGNMENTS OF MORTGAGE, AND (III)
TAKE ALL ADDITIONAL ACTION THAT THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST
TO PERFECT, PROTECT AND MORE FULLY EVIDENCE THE RESPECTIVE INTERESTS OF THE
PARTIES TO THIS AGREEMENT IN THE COLLATERAL.


 


(P)           TRANSACTIONS WITH AFFILIATES. THE BORROWER WILL NOT ENTER INTO, OR
BE A PARTY TO, ANY TRANSACTION WITH ANY OF ITS AFFILIATES, EXCEPT (I) THE
TRANSACTIONS PERMITTED OR CONTEMPLATED BY THIS AGREEMENT, THE PURCHASE AGREEMENT
AND ANY HEDGING AGREEMENTS AND (II) OTHER

 

48

--------------------------------------------------------------------------------


 


TRANSACTIONS (INCLUDING, WITHOUT LIMITATION, TRANSACTIONS RELATED TO THE USE OF
OFFICE SPACE OR COMPUTER EQUIPMENT OR SOFTWARE BY THE BORROWER TO OR FROM AN
AFFILIATE) (A) IN THE ORDINARY COURSE OF BUSINESS, (B) PURSUANT TO THE
REASONABLE REQUIREMENTS OF THE BORROWER’S BUSINESS, (C) UPON FAIR AND REASONABLE
TERMS THAT ARE NO LESS FAVORABLE TO THE BORROWER THAN COULD BE OBTAINED IN A
COMPARABLE ARM’S-LENGTH TRANSACTION WITH A PERSON NOT AN AFFILIATE OF THE
BORROWER, AND (D) NOT INCONSISTENT WITH THE FACTUAL ASSUMPTIONS SET FORTH IN THE
WILLIAMS MULLEN OPINION, AS SUCH ASSUMPTIONS MAY BE MODIFIED IN ANY SUBSEQUENT
OPINION LETTERS DELIVERED TO THE ADMINISTRATIVE AGENT PURSUANT TO SECTION 3.2 OR
OTHERWISE. IT IS UNDERSTOOD THAT ANY COMPENSATION ARRANGEMENT FOR ANY OFFICER OR
EMPLOYEE SHALL BE PERMITTED UNDER CLAUSE (II)(A) THROUGH (C) ABOVE IF SUCH
ARRANGEMENT HAS BEEN EXPRESSLY APPROVED BY THE MANAGERS OF THE BORROWER IN
ACCORDANCE WITH THE BORROWER’S LIMITED LIABILITY COMPANY AGREEMENT.


 


(Q)           CHANGE IN THE TRANSACTION DOCUMENTS. THE BORROWER WILL NOT AMEND,
MODIFY, WAIVE OR TERMINATE ANY TERMS OR CONDITIONS OF ANY OF THE TRANSACTION
DOCUMENTS TO WHICH IT IS A PARTY, WITHOUT THE PRIOR WRITTEN CONSENT OF
ADMINISTRATIVE AGENT.


 


(R)            CREDIT AND COLLECTION POLICY. THE BORROWER WILL (A) COMPLY IN ALL
MATERIAL RESPECTS WITH THE CREDIT AND COLLECTION POLICY IN REGARD TO EACH LOAN
AND THE RELATED PROPERTY INCLUDED IN THE COLLATERAL, AND (B) FURNISH TO THE
ADMINISTRATIVE AGENT AND EACH MANAGING AGENT, AT LEAST 20 DAYS PRIOR TO ITS
PROPOSED EFFECTIVE DATE, PROMPT NOTICE OF ANY MATERIAL CHANGES IN THE CREDIT AND
COLLECTION POLICY. THE BORROWER WILL NOT AGREE OR OTHERWISE PERMIT TO OCCUR ANY
MATERIAL CHANGE IN THE CREDIT AND COLLECTION POLICY, WHICH CHANGE WOULD IMPAIR
THE COLLECTIBILITY OF ANY LOAN OR OTHERWISE ADVERSELY AFFECT THE INTERESTS OR
REMEDIES OF THE ADMINISTRATIVE AGENT OR THE SECURED PARTIES UNDER THIS AGREEMENT
OR ANY OTHER TRANSACTION DOCUMENT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT (IN ITS SOLE DISCRETION).


 


(S)           EXTENSION OR AMENDMENT OF LOANS. THE BORROWER WILL NOT, EXCEPT AS
OTHERWISE PERMITTED IN SECTION 7.4(A) EXTEND, AMEND OR OTHERWISE MODIFY, OR
PERMIT THE SERVICER ON ITS BEHALF TO EXTEND, AMEND OR OTHERWISE MODIFY, THE
TERMS OF ANY LOAN.


 


(T)            REPORTING. THE BORROWER WILL FURNISH TO THE ADMINISTRATIVE AGENT
AND EACH MANAGING AGENT:


 

(I)            AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN TWO (2) BUSINESS DAYS
AFTER THE OCCURRENCE OF EACH EARLY TERMINATION EVENT AND EACH UNMATURED
TERMINATION EVENT, A WRITTEN STATEMENT, SIGNED BY A RESPONSIBLE OFFICER, SETTING
FORTH THE DETAILS OF SUCH EVENT AND THE ACTION THAT THE BORROWER PROPOSES TO
TAKE WITH RESPECT THERETO;

 

(II)           PROMPTLY UPON REQUEST, SUCH OTHER INFORMATION, DOCUMENTS, RECORDS
OR REPORTS RESPECTING THE TRANSFERRED LOANS OR THE CONDITION OR OPERATIONS,
FINANCIAL OR OTHERWISE, OF THE BORROWER OR ORIGINATOR AS THE ADMINISTRATIVE
AGENT MAY FROM TIME TO TIME REASONABLY REQUEST IN ORDER TO PROTECT THE INTERESTS
OF THE ADMINISTRATIVE AGENT OR THE SECURED PARTIES UNDER OR AS CONTEMPLATED BY
THIS AGREEMENT; AND

 

(III)          PROMPTLY, BUT IN NO EVENT LATER THAN TWO (2) BUSINESS DAYS AFTER
ITS RECEIPT THEREOF, COPIES OF ANY AND ALL NOTICES, CERTIFICATES, DOCUMENTS, OR
REPORTS DELIVERED TO IT BY THE ORIGINATOR UNDER THE PURCHASE AGREEMENT.

 

49

--------------------------------------------------------------------------------


 


SECTION 5.2            HEDGING AGREEMENT.


 


(A)           IF AT ANY TIME THE AGGREGATE OUTSTANDING LOAN BALANCES OF LOANS
BEARING FIXED RATES OF INTEREST (“FIXED RATE LOANS”) EXCEEDS 10% OF THE
AGGREGATE OUTSTANDING LOAN BALANCE, THE BORROWER MAY, AND SHALL AT THE REQUEST
OF THE MANAGING AGENTS, WITH RESPECT ONLY TO SUCH OUTSTANDING LOAN BALANCE OF
FIXED RATE LOANS AGGREGATING IN EXCESS OF 10% OF THE AGGREGATE OUTSTANDING LOAN
BALANCE, ENTER INTO AND MAINTAIN A HEDGE TRANSACTION WITH A HEDGE COUNTERPARTY
WHICH HEDGE TRANSACTION SHALL: (I) BE IN THE FORM OF INTEREST RATE CAPS OR SWAPS
HAVING A NOTIONAL AMOUNT AND AMORTIZATION SCHEDULE AS SHALL BE DETERMINED BY THE
MANAGING AGENTS UPON CONSULTATION WITH THE BORROWER AND (II) SHALL PROVIDE FOR
PAYMENTS TO THE BORROWER TO THE EXTENT THAT THE LIBO RATE SHALL EXCEED A RATE
AGREED UPON BETWEEN THE MANAGING AGENTS AND THE BORROWER.


 


(B)           AS ADDITIONAL SECURITY HEREUNDER, THE BORROWER HEREBY ASSIGNS TO
THE ADMINISTRATIVE AGENT, AS AGENT FOR THE SECURED PARTIES, ALL RIGHT, TITLE AND
INTEREST OF THE BORROWER IN ANY AND ALL HEDGING AGREEMENTS, ANY AND ALL HEDGE
TRANSACTIONS, AND ANY AND ALL PRESENT AND FUTURE AMOUNTS PAYABLE BY A HEDGE
COUNTERPARTY TO THE BORROWER UNDER OR IN CONNECTION WITH ITS RESPECTIVE HEDGING
AGREEMENT AND HEDGE TRANSACTION(S) (COLLECTIVELY, THE “HEDGE COLLATERAL”), AND
GRANTS A SECURITY INTEREST TO THE ADMINISTRATIVE AGENT, AS AGENT FOR THE SECURED
PARTIES, IN THE HEDGE COLLATERAL. THE BORROWER ACKNOWLEDGES THAT, AS A RESULT OF
THAT ASSIGNMENT, THE BORROWER MAY NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT, EXERCISE ANY RIGHTS UNDER ANY HEDGING AGREEMENT OR HEDGE
TRANSACTION, EXCEPT FOR THE BORROWER’S RIGHT UNDER ANY HEDGING AGREEMENT TO
ENTER INTO HEDGE TRANSACTIONS IN ORDER TO MEET THE BORROWER’S OBLIGATIONS UNDER
SECTION 5.2(A) HEREOF. NOTHING HEREIN SHALL HAVE THE EFFECT OF RELEASING THE
BORROWER FROM ANY OF ITS OBLIGATIONS UNDER ANY HEDGING AGREEMENT OR ANY HEDGE
TRANSACTION, NOR BE CONSTRUED AS REQUIRING THE CONSENT OF THE ADMINISTRATIVE
AGENT OR ANY SECURED PARTY FOR THE PERFORMANCE BY THE BORROWER OF ANY SUCH
OBLIGATIONS.


 


ARTICLE VI


 


SECURITY INTEREST


 


SECTION 6.1            SECURITY INTEREST.


 

As collateral security for the prompt, complete and indefeasible payment and
performance in full when due, whether by lapse of time, acceleration or
otherwise, of the Obligations, the Borrower hereby assigns, pledges and grants
to the Administrative Agent, as agent for the Secured Parties, a lien on and
security interest in all of the Borrower’s right, title and interest in, to and
under (but none of its obligations under) the Collateral, whether now existing
or owned or hereafter arising or acquired by the Borrower, and wherever located.
The assignment under this Section 6.1 does not constitute and is not intended to
result in a creation or an assumption by the Administrative Agent, the Managing
Agents or any of the Secured Parties of any obligation of the Borrower or any
other Person in connection with any or all of the Collateral or under any
agreement or instrument relating thereto. Anything herein to the contrary
notwithstanding, (a) the Borrower shall remain liable under the Transferred
Loans to the extent set forth therein to perform all of its duties and
obligations thereunder to the same extent as if this Agreement had not been
executed, (b) the exercise by the Administrative Agent, as agent for

 

50

--------------------------------------------------------------------------------


 

the Secured Parties, of any of its rights in the Collateral shall not release
the Borrower from any of its duties or obligations under the Collateral, and (c)
none of the Administrative Agent, the Managing Agents or any Secured Party shall
have any obligations or liability under the Collateral by reason of this
Agreement, nor shall the Administrative Agent, the Managing Agents or any
Secured Party be obligated to perform any of the obligations or duties of the
Borrower thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder.

 


SECTION 6.2            REMEDIES.


 

The Administrative Agent (for itself and on behalf of the other Secured Parties)
shall have all of the rights and remedies of a secured party under the UCC and
other Applicable Law. Upon the occurrence and during the continuance of an Early
Termination Event, the Administrative Agent or its designees may (i) deliver a
notice of exclusive control to the Collateral Custodian; (ii) instruct the
Collateral Custodian to deliver any or all of the Collateral to the
Administrative Agent or its designees and otherwise give all instructions and
entitlement orders to the Collateral Custodian regarding the Collateral; (iii)
require that the Borrower or the Collateral Custodian immediately take action to
liquidate the Collateral to pay amounts due and payable in respect of the
Obligations; (iv) sell or otherwise dispose of the Collateral in a commercially
reasonable manner, all without judicial process or proceedings; (v) take control
of the Proceeds of any such Collateral; (vi) exercise any consensual or voting
rights in respect of the Collateral; (vii) release, make extensions, discharges,
exchanges or substitutions for, or surrender all or any part of the Collateral;
(viii) enforce the Borrower’s rights and remedies under the Custody Agreement
with respect to the Collateral; (ix) institute and prosecute legal and equitable
proceedings to enforce collection of, or realize upon, any of the Collateral;
(x) remove from the Borrower’s, the Servicer’s, the Collateral Custodian’s and
their respective agents’ place of business all books, records and documents
relating to the Collateral; and/or (xi) endorse the name of the Borrower upon
any items of payment relating to the Collateral or upon any proof of claim in
bankruptcy against an account debtor. For purposes of taking the actions
described in subsections (i) through (xi) of this Section 6.2 the Borrower
hereby irrevocably appoints the Administrative Agent as its attorney-in-fact
(which appointment being coupled with an interest is irrevocable while any of
the Obligations remain unpaid), with power of substitution, in the name of the
Administrative Agent or in the name of the Borrower or otherwise, for the use
and benefit of the Administrative Agent, but at the cost and expense of the
Borrower and without notice to the Borrower; provided that the Administrative
Agent hereby agrees to exercise such power only so long as an Early Termination
Event shall be continuing.

 


SECTION 6.3            RELEASE OF LIENS.


 


(A)           IF (I) THE BORROWING BASE TEST IS MET, AND (II) NO EARLY
TERMINATION EVENT OR UNMATURED TERMINATION EVENT HAS OCCURRED AND IS CONTINUING,
AT THE SAME TIME AS ANY LOAN THAT IS PART OF THE COLLATERAL EXPIRES BY ITS TERMS
AND ALL AMOUNTS IN RESPECT THEREOF HAVE BEEN PAID BY THE RELATED OBLIGOR AND
DEPOSITED IN THE COLLECTION ACCOUNT, THE ADMINISTRATIVE AGENT AS AGENT FOR THE
SECURED PARTIES WILL, TO THE EXTENT REQUESTED BY THE BORROWER OR THE SERVICER ON
BEHALF OF THE BORROWER, RELEASE ITS INTEREST IN SUCH LOAN AND ANY SUPPLEMENTAL
INTERESTS RELATED THERETO. IN CONNECTION WITH ANY SUCH RELEASE ON OR AFTER THE
OCCURRENCE OF THE ABOVE, THE ADMINISTRATIVE AGENT, AS AGENT FOR THE SECURED
PARTIES, WILL EXECUTE AND DELIVER TO THE BORROWER OR THE SERVICER

 

51

--------------------------------------------------------------------------------


 


ON BEHALF OF THE BORROWER ANY TERMINATION STATEMENTS AND ANY OTHER RELEASES AND
INSTRUMENTS AS THE BORROWER OR THE SERVICER ON BEHALF OF THE BORROWER MAY
REASONABLY REQUEST IN ORDER TO EFFECT THE RELEASE OF SUCH LOAN AND SUPPLEMENTAL
INTEREST; PROVIDED, THAT, THE ADMINISTRATIVE AGENT AS AGENT FOR THE SECURED
PARTIES WILL MAKE NO REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, WITH
RESPECT TO ANY SUCH LOAN OR SUPPLEMENTAL INTEREST IN CONNECTION WITH SUCH SALE
OR TRANSFER AND ASSIGNMENT.


 


(B)           UPON RECEIPT BY THE ADMINISTRATIVE AGENT OF THE PROCEEDS OF A
REPURCHASE OF AN INELIGIBLE LOAN (AS SUCH TERM IS DEFINED IN THE PURCHASE
AGREEMENT) BY THE ORIGINATOR PURSUANT TO THE TERMS OF SECTION 6.1 OF THE
PURCHASE AGREEMENT, THE ADMINISTRATIVE AGENT, AS AGENT FOR THE SECURED PARTIES,
SHALL BE DEEMED TO HAVE AUTOMATICALLY RELEASED ITS INTEREST IN SUCH INELIGIBLE
LOAN AND ANY SUPPLEMENTAL INTERESTS RELATED THERETO WITHOUT ANY FURTHER ACTION
ON ITS PART. IN CONNECTION WITH ANY SUCH RELEASE ON OR AFTER THE OCCURRENCE OF
SUCH REPURCHASE, THE ADMINISTRATIVE AGENT, AS AGENT FOR THE SECURED PARTIES,
WILL EXECUTE AND DELIVER TO THE BORROWER OR THE SERVICER ON BEHALF OF THE
BORROWER ANY RELEASES AND INSTRUMENTS AS THE BORROWER OR THE SERVICER ON BEHALF
OF THE BORROWER MAY REASONABLY REQUEST IN ORDER TO EFFECT THE RELEASE OF SUCH
INELIGIBLE LOAN AND SUPPLEMENTAL INTEREST.


 


(C)           UPON RECEIPT BY THE ADMINISTRATIVE AGENT OF THE PROCEEDS OF A
PURCHASE OF A TRANSFERRED LOAN BY THE SERVICER PURSUANT TO THE TERMS OF SECTION
7.7, THE ADMINISTRATIVE AGENT, AS AGENT FOR THE SECURED PARTIES, SHALL BE DEEMED
TO HAVE AUTOMATICALLY RELEASED ITS INTEREST IN SUCH TRANSFERRED LOAN AND ANY
SUPPLEMENTAL INTERESTS RELATED THERETO WITHOUT ANY FURTHER ACTION ON ITS PART.
IN CONNECTION WITH ANY SUCH RELEASE ON OR AFTER THE OCCURRENCE OF SUCH PURCHASE,
THE ADMINISTRATIVE AGENT, AS AGENT FOR THE SECURED PARTIES, WILL EXECUTE AND
DELIVER TO THE BORROWER OR THE SERVICER ON BEHALF OF THE BORROWER ANY RELEASES
AND INSTRUMENTS AS THE BORROWER OR THE SERVICER ON BEHALF OF THE BORROWER MAY
REASONABLY REQUEST IN ORDER TO EFFECT THE RELEASE OF SUCH TRANSFERRED LOAN AND
SUPPLEMENTAL INTEREST.


 


SECTION 6.4            ASSIGNMENT OF THE PURCHASE AGREEMENT.


 

The Borrower hereby represents, warrants and confirms to the Administrative
Agent that the Borrower has assigned to the Administrative Agent, for the
ratable benefit of the Secured Parties hereunder, all of the Borrower’s right
and title to and interest in the Purchase Agreement. The Borrower confirms that
following an Early Termination Event the Administrative Agent shall have the
sole right to enforce the Borrower’s rights and remedies under the Purchase
Agreement for the benefit of the Secured Parties, but without any obligation on
the part of the Administrative Agent, the Secured Parties or any of their
respective Affiliates to perform any of the obligations of the Borrower under
the Purchase Agreement. The Borrower further confirms and agrees that such
assignment to the Administrative Agent shall terminate upon the Collection Date;
provided, however, that the rights of the Administrative Agent and the Secured
Parties pursuant to such assignment with respect to rights and remedies in
connection with any indemnities and any breach of any representation, warranty
or covenants made by the Originator pursuant to the Purchase Agreement, which
rights and remedies survive the Termination of the Purchase Agreement, shall be
continuing and shall survive any termination of such assignment.

 

52

--------------------------------------------------------------------------------


 


ARTICLE VII


 


ADMINISTRATION AND SERVICING OF LOANS


 


SECTION 7.1            APPOINTMENT OF THE SERVICER.


 

The Borrower hereby appoints the Servicer to service the Transferred Loans and
enforce its respective rights and interests in and under each Transferred Loan
in accordance with the terms and conditions of this Article VII and to serve in
such capacity until the termination of its responsibilities pursuant to Section
7.18. The Servicer hereby agrees to perform the duties and obligations with
respect thereto set forth herein. The Servicer and the Borrower hereby
acknowledge that the Administrative Agent and the Secured Parties are third
party beneficiaries of the obligations undertaken by the Servicer hereunder.

 


SECTION 7.2            DUTIES AND RESPONSIBILITIES OF THE SERVICER.


 


(A)           THE SERVICER SHALL CONDUCT THE SERVICING, ADMINISTRATION AND
COLLECTION OF THE TRANSFERRED LOANS AND SHALL TAKE, OR CAUSE TO BE TAKEN, ALL
SUCH ACTIONS AS MAY BE NECESSARY OR ADVISABLE TO SERVICE, ADMINISTER AND COLLECT
TRANSFERRED LOANS FROM TIME TO TIME ON BEHALF OF THE BORROWER AND AS THE
BORROWER’S AGENT.


 


(B)           THE DUTIES OF THE SERVICER, AS THE BORROWER’S AGENT, SHALL
INCLUDE, WITHOUT LIMITATION:


 

(I)            PREPARING AND SUBMITTING OF CLAIMS TO, AND POST-BILLING LIAISON
WITH, OBLIGORS ON TRANSFERRED LOANS;

 

(II)           MAINTAINING ALL NECESSARY SERVICING RECORDS WITH RESPECT TO THE
TRANSFERRED LOANS AND PROVIDING SUCH REPORTS TO THE BORROWER, THE MANAGING
AGENTS AND THE ADMINISTRATIVE AGENT IN RESPECT OF THE SERVICING OF THE
TRANSFERRED LOANS (INCLUDING INFORMATION RELATING TO ITS PERFORMANCE UNDER THIS
AGREEMENT) AS MAY BE REQUIRED HEREUNDER OR AS THE BORROWER, ANY MANAGING AGENT
OR THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST;

 

(III)          MAINTAINING AND IMPLEMENTING ADMINISTRATIVE AND OPERATING
PROCEDURES (INCLUDING, WITHOUT LIMITATION, AN ABILITY TO RECREATE SERVICING
RECORDS EVIDENCING THE TRANSFERRED LOANS IN THE EVENT OF THE DESTRUCTION OF THE
ORIGINALS THEREOF) AND KEEPING AND MAINTAINING ALL DOCUMENTS, BOOKS, RECORDS AND
OTHER INFORMATION REASONABLY NECESSARY OR ADVISABLE FOR THE COLLECTION OF THE
TRANSFERRED LOANS (INCLUDING, WITHOUT LIMITATION, RECORDS ADEQUATE TO PERMIT THE
IDENTIFICATION OF EACH NEW TRANSFERRED LOAN AND ALL COLLECTIONS OF AND
ADJUSTMENTS TO EACH EXISTING TRANSFERRED LOAN); PROVIDED, HOWEVER, THAT ANY
SUCCESSOR SERVICER SHALL ONLY BE REQUIRED TO RECREATE THE SERVICING RECORDS OF
EACH PRIOR SERVICER TO THE EXTENT SUCH RECORDS HAVE BEEN DELIVERED TO IT IN A
FORMAT REASONABLY ACCEPTABLE TO SUCH SUCCESSOR SERVICER;

 

(IV)          PROMPTLY DELIVERING TO THE BORROWER, ANY MANAGING AGENT OR THE
ADMINISTRATIVE AGENT, FROM TIME TO TIME, SUCH INFORMATION AND SERVICING RECORDS
(INCLUDING INFORMATION RELATING TO ITS PERFORMANCE UNDER THIS AGREEMENT) AS THE

 

53

--------------------------------------------------------------------------------


 

BORROWER, SUCH MANAGING AGENT OR THE ADMINISTRATIVE AGENT FROM TIME TO TIME
REASONABLY REQUEST;

 

(V)           IDENTIFYING EACH TRANSFERRED LOAN CLEARLY AND UNAMBIGUOUSLY IN ITS
SERVICING RECORDS TO REFLECT THAT SUCH TRANSFERRED LOAN IS OWNED BY THE BORROWER
AND PLEDGED TO THE ADMINISTRATIVE AGENT;

 

(VI)          COMPLYING IN ALL MATERIAL RESPECTS WITH THE CREDIT AND COLLECTION
POLICY IN REGARD TO EACH TRANSFERRED LOAN;

 

(VII)         COMPLYING IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE LAWS WITH
RESPECT TO IT, ITS BUSINESS AND PROPERTIES AND ALL TRANSFERRED LOANS AND
COLLECTIONS WITH RESPECT THERETO;

 

(VIII)        PRESERVING AND MAINTAINING ITS EXISTENCE, RIGHTS, LICENSES,
FRANCHISES AND PRIVILEGES AS A CORPORATION IN THE JURISDICTION OF ITS
ORGANIZATION, AND QUALIFYING AND REMAINING QUALIFIED IN GOOD STANDING AS A
FOREIGN CORPORATION AND QUALIFYING TO AND REMAINING AUTHORIZED AND LICENSED TO
PERFORM OBLIGATIONS AS SERVICER (INCLUDING ENFORCEMENT OF COLLECTION OF
TRANSFERRED LOANS ON BEHALF OF THE BORROWER, LENDERS, EACH HEDGE COUNTERPARTY
AND THE COLLATERAL CUSTODIAN) IN EACH JURISDICTION WHERE THE FAILURE TO PRESERVE
AND MAINTAIN SUCH EXISTENCE, RIGHTS, FRANCHISES, PRIVILEGES AND QUALIFICATION
WOULD MATERIALLY ADVERSELY AFFECT (A) THE RIGHTS OR INTERESTS OF THE BORROWER,
LENDERS, EACH HEDGE COUNTERPARTY AND THE COLLATERAL CUSTODIAN IN THE TRANSFERRED
LOANS, (B) THE COLLECTIBILITY OF ANY TRANSFERRED LOAN, OR (C) THE ABILITY OF THE
SERVICER TO PERFORM ITS OBLIGATIONS HEREUNDER; AND

 

(IX)           NOTIFYING THE BORROWER, EACH MANAGING AGENT AND THE
ADMINISTRATIVE AGENT OF ANY MATERIAL ACTION, SUIT, PROCEEDING, DISPUTE, OFFSET
DEDUCTION, DEFENSE OR COUNTERCLAIM THAT IS OR IS THREATENED TO BE (1) ASSERTED
BY AN OBLIGOR WITH RESPECT TO ANY TRANSFERRED LOAN; OR (2) REASONABLY EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT; AND

 


(C)           THE BORROWER AND SERVICER HEREBY ACKNOWLEDGE THAT THE SECURED
PARTIES, THE ADMINISTRATIVE AGENT AND THE COLLATERAL CUSTODIAN SHALL NOT HAVE
ANY OBLIGATION OR LIABILITY WITH RESPECT TO ANY TRANSFERRED LOANS, NOR SHALL ANY
OF THEM BE OBLIGATED TO PERFORM ANY OF THE OBLIGATIONS OF THE SERVICER
HEREUNDER.


 


SECTION 7.3            AUTHORIZATION OF THE SERVICER.


 


(A)           EACH OF THE BORROWER, EACH MANAGING AGENT, ON BEHALF OF ITSELF AND
THE RELATED LENDERS, THE ADMINISTRATIVE AGENT AND EACH HEDGE COUNTERPARTY HEREBY
AUTHORIZES THE SERVICER (INCLUDING ANY SUCCESSOR THERETO) TO TAKE ANY AND ALL
REASONABLE STEPS IN ITS NAME AND ON ITS BEHALF NECESSARY OR DESIRABLE AND NOT
INCONSISTENT WITH THE PLEDGE OF THE TRANSFERRED LOANS TO THE LENDER, EACH HEDGE
COUNTERPARTY, AND THE COLLATERAL CUSTODIAN, IN THE DETERMINATION OF THE
SERVICER, TO COLLECT ALL AMOUNTS DUE UNDER ANY AND ALL TRANSFERRED LOANS,
INCLUDING, WITHOUT LIMITATION, ENDORSING ANY OF THEIR NAMES ON CHECKS AND OTHER
INSTRUMENTS REPRESENTING COLLECTIONS, EXECUTING AND DELIVERING ANY AND ALL
INSTRUMENTS OF SATISFACTION OR CANCELLATION, OR OF PARTIAL OR FULL RELEASE OR
DISCHARGE, AND ALL OTHER COMPARABLE INSTRUMENTS, WITH RESPECT TO THE TRANSFERRED
LOANS AND, AFTER THE DELINQUENCY OF ANY TRANSFERRED LOAN AND TO THE EXTENT
PERMITTED

 

54

--------------------------------------------------------------------------------


 


UNDER AND IN COMPLIANCE WITH APPLICABLE LAW, TO COMMENCE PROCEEDINGS WITH
RESPECT TO ENFORCING PAYMENT THEREOF, TO THE SAME EXTENT AS THE ORIGINATOR COULD
HAVE DONE IF IT HAD CONTINUED TO OWN SUCH LOAN. THE BORROWER SHALL FURNISH THE
SERVICER (AND ANY SUCCESSORS THERETO) WITH ANY POWERS OF ATTORNEY AND OTHER
DOCUMENTS NECESSARY OR APPROPRIATE TO ENABLE THE SERVICER TO CARRY OUT ITS
SERVICING AND ADMINISTRATIVE DUTIES HEREUNDER, AND SHALL COOPERATE WITH THE
SERVICER TO THE FULLEST EXTENT IN ORDER TO ENSURE THE COLLECTIBILITY OF THE
TRANSFERRED LOANS. IN NO EVENT SHALL THE SERVICER BE ENTITLED TO MAKE THE
BORROWER, ANY LENDER, ANY MANAGING AGENT, ANY HEDGE COUNTERPARTY, THE COLLATERAL
CUSTODIAN OR THE ADMINISTRATIVE AGENT A PARTY TO ANY LITIGATION WITHOUT SUCH
PARTY’S EXPRESS PRIOR WRITTEN CONSENT, OR TO MAKE THE BORROWER A PARTY TO ANY
LITIGATION (OTHER THAN ANY ROUTINE FORECLOSURE OR SIMILAR COLLECTION PROCEDURE)
WITHOUT THE ADMINISTRATIVE AGENT’S CONSENT.


 


(B)           AFTER AN EARLY TERMINATION EVENT HAS OCCURRED AND IS CONTINUING,
AT THE ADMINISTRATIVE AGENT’S DIRECTION, THE SERVICER SHALL TAKE SUCH ACTION AS
THE ADMINISTRATIVE AGENT MAY DEEM NECESSARY OR ADVISABLE TO ENFORCE COLLECTION
OF THE TRANSFERRED LOANS; PROVIDED, HOWEVER, THAT THE ADMINISTRATIVE AGENT MAY,
AT ANY TIME THAT AN EARLY TERMINATION EVENT HAS OCCURRED AND IS CONTINUING,
NOTIFY ANY OBLIGOR WITH RESPECT TO ANY TRANSFERRED LOANS OF THE ASSIGNMENT OF
SUCH TRANSFERRED LOANS TO THE ADMINISTRATIVE AGENT AND DIRECT THAT PAYMENTS OF
ALL AMOUNTS DUE OR TO BECOME DUE TO THE BORROWER THEREUNDER BE MADE DIRECTLY TO
THE ADMINISTRATIVE AGENT OR ANY SERVICER, COLLECTION AGENT OR LOCK-BOX OR OTHER
ACCOUNT DESIGNATED BY THE ADMINISTRATIVE AGENT AND, UPON SUCH NOTIFICATION AND
AT THE EXPENSE OF THE BORROWER, THE ADMINISTRATIVE AGENT MAY ENFORCE COLLECTION
OF ANY SUCH TRANSFERRED LOANS AND ADJUST, SETTLE OR COMPROMISE THE AMOUNT OR
PAYMENT THEREOF. THE ADMINISTRATIVE AGENT SHALL GIVE WRITTEN NOTICE TO ANY
SUCCESSOR SERVICER OF THE ADMINISTRATIVE AGENT’S ACTIONS OR DIRECTIONS PURSUANT
TO THIS SECTION 7.3(B), AND NO SUCCESSOR SERVICER SHALL TAKE ANY ACTIONS
PURSUANT TO THIS SECTION 7.3(B) THAT ARE OUTSIDE OF ITS CREDIT AND COLLECTION
POLICY.


 


SECTION 7.4            COLLECTION OF PAYMENTS.


 


(A)           COLLECTION EFFORTS, MODIFICATION OF LOANS. THE SERVICER WILL MAKE
REASONABLE EFFORTS TO COLLECT ALL PAYMENTS CALLED FOR UNDER THE TERMS AND
PROVISIONS OF THE TRANSFERRED LOANS AS AND WHEN THE SAME BECOME DUE, AND WILL
FOLLOW THOSE COLLECTION PROCEDURES WHICH IT FOLLOWS WITH RESPECT TO ALL
COMPARABLE LOANS THAT IT SERVICES FOR ITSELF OR OTHERS. THE SERVICER MAY NOT
WAIVE, MODIFY OR OTHERWISE VARY ANY PROVISION OF A TRANSFERRED LOAN, EXCEPT AS
MAY BE IN ACCORDANCE WITH THE PROVISIONS OF THE CREDIT AND COLLECTION POLICY,
INCLUDING THE WAIVER OF ANY LATE PAYMENT CHARGE OR ANY OTHER FEES THAT MAY BE
COLLECTED IN THE ORDINARY COURSE OF SERVICING ANY LOAN INCLUDED IN THE
COLLATERAL.


 


(B)           ACCELERATION. THE SERVICER SHALL ACCELERATE THE MATURITY OF ALL OR
ANY SCHEDULED PAYMENTS UNDER ANY TRANSFERRED LOAN UNDER WHICH A DEFAULT UNDER
THE TERMS THEREOF HAS OCCURRED AND IS CONTINUING (AFTER THE LAPSE OF ANY
APPLICABLE GRACE PERIOD) PROMPTLY AFTER SUCH LOAN BECOMES A DEFAULTED LOAN OR
SUCH EARLIER OR LATER TIME AS IS CONSISTENT WITH THE CREDIT AND COLLECTION
POLICY.


 


(C)           TAXES AND OTHER AMOUNTS. TO THE EXTENT PROVIDED FOR IN ANY
TRANSFERRED LOAN, THE SERVICER WILL USE ITS BEST EFFORTS TO COLLECT ALL PAYMENTS
WITH RESPECT TO AMOUNTS DUE FOR TAXES, ASSESSMENTS AND INSURANCE PREMIUMS
RELATING TO SUCH TRANSFERRED LOANS OR THE RELATED PROPERTY

 

55

--------------------------------------------------------------------------------


 


AND REMIT SUCH AMOUNTS TO THE APPROPRIATE GOVERNMENTAL AUTHORITY OR INSURER ON
OR PRIOR TO THE DATE SUCH PAYMENTS ARE DUE.


 


(D)           PAYMENTS TO LOCK-BOX ACCOUNT: ON OR BEFORE THE CLOSING DATE, THE
SERVICER SHALL HAVE INSTRUCTED ALL OBLIGORS TO MAKE ALL PAYMENTS IN RESPECT OF
LOANS INCLUDED IN THE COLLATERAL TO A LOCK-BOX OR DIRECTLY TO A LOCK-BOX ACCOUNT
OR THE COLLECTION ACCOUNT.


 


(E)           ESTABLISHMENT OF THE COLLECTION ACCOUNT. THE BORROWER OR THE
SERVICER ON ITS BEHALF SHALL CAUSE TO BE ESTABLISHED, ON OR BEFORE THE CLOSING
DATE, AND MAINTAINED IN THE NAME OF THE BORROWER AND ASSIGNED TO THE
ADMINISTRATIVE AGENT AS AGENT FOR THE SECURED PARTIES, WITH AN OFFICE OR BRANCH
OF A DEPOSITORY INSTITUTION OR TRUST COMPANY ORGANIZED UNDER THE LAWS OF THE
UNITED STATES OR ANY ONE OF THE STATES THEREOF OR THE DISTRICT OF COLUMBIA (OR
ANY DOMESTIC BRANCH OF A FOREIGN BANK) A SEGREGATED CORPORATE TRUST ACCOUNT (THE
“COLLECTION ACCOUNT”) FOR THE PURPOSE OF RECEIVING COLLECTIONS FROM THE
COLLATERAL; PROVIDED, HOWEVER, THAT AT ALL TIMES SUCH DEPOSITORY INSTITUTION OR
TRUST COMPANY SHALL BE A DEPOSITORY INSTITUTION ORGANIZED UNDER THE LAWS OF THE
UNITED STATES OR ANY ONE OF THE STATES THEREOF OR THE DISTRICT OF COLUMBIA (OR
ANY DOMESTIC BRANCH OF A FOREIGN BANK), (I) (A) THAT HAS EITHER (1) A LONG-TERM
UNSECURED DEBT RATING OF A- OR BETTER BY S&P AND A-3 OR BETTER BY MOODY’S OR (2)
A SHORT-TERM UNSECURED DEBT RATING OR CERTIFICATE OF DEPOSIT RATING OF A-1 OR
BETTER BY S&P OR P-1 OR BETTER BY MOODY’S, (B) THE PARENT CORPORATION OF WHICH
HAS EITHER (1) A LONG-TERM UNSECURED DEBT RATING OF A- OR BETTER BY S&P AND A-3
OR BETTER BY MOODY’S OR (2) A SHORT-TERM UNSECURED DEBT RATING OR CERTIFICATE OF
DEPOSIT RATING OF A-1 OR BETTER BY S&P AND P-1 OR BETTER BY MOODY’S OR (C) IS
OTHERWISE ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND (II) WHOSE DEPOSITS ARE
INSURED BY THE FEDERAL DEPOSIT INSURANCE CORPORATION (ANY SUCH DEPOSITORY
INSTITUTION OR TRUST COMPANY, A “QUALIFIED INSTITUTION”).


 


(F)            ADJUSTMENTS. IF (I) THE SERVICER MAKES A DEPOSIT INTO THE
COLLECTION ACCOUNT IN RESPECT OF A COLLECTION OF A LOAN IN THE COLLATERAL AND
SUCH COLLECTION WAS RECEIVED BY THE SERVICER IN THE FORM OF A CHECK THAT IS NOT
HONORED FOR ANY REASON OR (II) THE SERVICER MAKES A MISTAKE WITH RESPECT TO THE
AMOUNT OF ANY COLLECTION AND DEPOSITS AN AMOUNT THAT IS LESS THAN OR MORE THAN
THE ACTUAL AMOUNT OF SUCH COLLECTION, THE SERVICER SHALL APPROPRIATELY ADJUST
THE AMOUNT SUBSEQUENTLY DEPOSITED INTO THE COLLECTION ACCOUNT TO REFLECT SUCH
DISHONORED CHECK OR MISTAKE. ANY SCHEDULED PAYMENT IN RESPECT OF WHICH A
DISHONORED CHECK IS RECEIVED SHALL BE DEEMED NOT TO HAVE BEEN PAID.


 


SECTION 7.5            SERVICER ADVANCES.


 

For each Settlement Period, if the Servicer determines that any Scheduled
Payment (or portion thereof) that was due and payable pursuant to a Loan
included in the Collateral during such Settlement Period was not received prior
to the end of such Settlement Period, the Servicer may, but shall not be
obligated to, make an advance in an amount up to the amount of such delinquent
Scheduled Payment (or portion thereof) to the extent that the Servicer
reasonably expects to be reimbursed for such advance; in addition, if on any day
there are not sufficient funds on deposit in the Collection Account to pay
accrued Interest on any Advance the Settlement Period of which ends on such day,
the Servicer may make an advance in the amount necessary to pay such Interest
(in either case, any such advance, a “Servicer Advance”). Notwithstanding the
preceding sentence, any Successor Servicer will not be obligated to make any
Servicer Advances. The Servicer will deposit any Servicer Advances into the
Collection

 

56

--------------------------------------------------------------------------------


 

Account on or prior to 11:00 a.m. (New York City time) on the related Payment
Date, in immediately available funds.

 


SECTION 7.6            REALIZATION UPON DEFAULTED LOANS OR CHARGED-OFF LOANS.


 

The Servicer will use reasonable efforts to repossess or otherwise comparably
convert the ownership of any Related Property with respect to a Defaulted Loan
or Charged-Off Loan and will act as sales and processing agent for Related
Property that it repossesses. The Servicer will follow the practices and
procedures set forth in the Credit and Collection Policy in order to realize
upon such Related Property. Without limiting the foregoing, the Servicer may
sell any such Related Property with respect any Defaulted Loan or Charged-Off
Loan to the Servicer or its Affiliates for a purchase price equal to the then
fair market value thereof; any such sale to be evidenced by a certificate of a
Responsible Officer of the Servicer delivered to the Administrative Agent
identifying the Defaulted Loan or Charged-Off Loan and the Related Property,
setting forth the sale price of the Related Property and certifying that such
sale price is the fair market value of such Related Property. In any case in
which any such Related Property has suffered damage, the Servicer will not
expend funds in connection with any repair or toward the repossession of such
Related Property unless it reasonably determines that such repair and/or
repossession will increase the Recoveries by an amount greater than the amount
of such expenses. The Servicer will remit to the Collection Account the
Recoveries received in connection with the sale or disposition of Related
Property with respect to a Defaulted Loan or Charged-Off Loan.

 


SECTION 7.7            OPTIONAL REPURCHASE OF TRANSFERRED LOANS.


 


(A)           THE SERVICER MAY, AT ANY TIME, NOTIFY THE BORROWER AND THE
ADMINISTRATIVE AGENT THAT IT IS REQUESTING TO PURCHASE ANY TRANSFERRED LOAN WITH
RESPECT TO WHICH THE BORROWER OR ANY AFFILIATE OF THE BORROWER HAS RECEIVED
NOTICE OF THE RELATED OBLIGOR’S INTENTION TO PREPAY SUCH TRANSFERRED LOAN IN
FULL WITHIN A PERIOD OF NOT MORE THAN 60 DAYS FROM THE DATE OF SUCH
NOTIFICATION.


 


(B)           THE SERVICER MAY, AT ITS SOLE OPTION, WITH RESPECT TO ANY
TRANSFERRED LOAN THAT IT DETERMINES, IN THE EXERCISE OF ITS REASONABLE
DISCRETION, WILL LIKELY BECOME A DEFAULTED LOAN OR A CHARGED-OFF LOAN, OR THAT
HAS BECOME A DEFAULTED LOAN OR A CHARGED-OFF LOAN, NOTIFY THE BORROWER AND THE
ADMINISTRATIVE AGENT THAT IT IS REQUESTING TO PURCHASE EACH SUCH TRANSFERRED
LOAN; PROVIDED, HOWEVER, THAT THE SERVICER SHALL NOT PURCHASE MORE THAN SIX
TRANSFERRED LOANS PURSUANT TO THIS PARAGRAPH (B) DURING THE TERM OF THIS
AGREEMENT.


 


(C)           THE SERVICER MAY REQUEST PURCHASE OF A TRANSFERRED LOAN PURSUANT
TO PARAGRAPH (A) OR (B) ABOVE BY PROVIDING FIVE BUSINESS DAYS’ PRIOR WRITTEN
NOTICE TO BORROWER AND THE ADMINISTRATIVE AGENT. THE BORROWER MAY AGREE TO SUCH
PURCHASE WITH THE CONSENT OF THE ADMINISTRATIVE AGENT (WHICH CONSENT SHALL NOT
BE UNREASONABLY WITHHELD). WITH RESPECT TO ANY SUCH PURCHASE OF A TRANSFERRED
LOAN, THE SERVICER SHALL, ON THE DATE OF PURCHASE, REMIT TO THE BORROWER IN
IMMEDIATELY AVAILABLE FUNDS AN AMOUNT EQUAL TO THE REPURCHASE PRICE THEREFOR.
UPON EACH PURCHASE OF A TRANSFERRED LOAN BY THE SERVICER PURSUANT TO THIS
SECTION 7.7, THE BORROWER SHALL AUTOMATICALLY AND WITHOUT FURTHER ACTION BE
DEEMED TO TRANSFER, ASSIGN AND SET-OVER TO THE SERVICER ALL THE RIGHT, TITLE AND
INTEREST OF THE BORROWER IN, TO AND UNDER SUCH

 

57

--------------------------------------------------------------------------------


 


TRANSFERRED LOAN AND ALL MONIES DUE OR TO BECOME DUE WITH RESPECT THERETO, ALL
PROCEEDS THEREOF AND ALL RIGHTS TO SECURITY FOR ANY SUCH TRANSFERRED LOAN, AND
ALL PROCEEDS AND PRODUCTS OF THE FOREGOING, FREE AND CLEAR OF ANY LIEN CREATED
PURSUANT TO THIS AGREEMENT, ALL OF THE BORROWER’S RIGHT, TITLE AND INTEREST IN
SUCH TRANSFERRED LOAN, INCLUDING ANY RELATED SUPPLEMENTAL INTERESTS. EACH LENDER
SHALL RECEIVE FIVE BUSINESS DAYS’ NOTICE OF ANY REPURCHASE THAT RESULTS IN A
PREPAYMENT OF ALL OR A PORTION OF ANY ADVANCE.


 


(D)           THE BORROWER SHALL, AT THE SOLE EXPENSE OF THE SERVICER, EXECUTE
SUCH DOCUMENTS AND INSTRUMENTS OF TRANSFER AS MAY BE PREPARED BY THE SERVICER
AND TAKE SUCH OTHER ACTIONS AS SHALL REASONABLY BE REQUESTED BY THE SERVICER TO
EFFECT THE TRANSFER OF A TRANSFERRED LOAN PURSUANT TO THIS SECTION 7.7.


 


SECTION 7.8            REPRESENTATIONS AND WARRANTIES OF THE SERVICER.


 

The initial Servicer, and any Successor Servicer (mutatis mutandis), hereby
represents and warrants as follows:

 


(A)           ORGANIZATION AND GOOD STANDING. THE SERVICER IS A CORPORATION DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS INCORPORATION WITH ALL REQUISITE CORPORATE POWER AND
AUTHORITY TO OWN ITS PROPERTIES AND TO CONDUCT ITS BUSINESS AS PRESENTLY
CONDUCTED AND TO ENTER INTO AND PERFORM ITS OBLIGATIONS PURSUANT TO THIS
AGREEMENT.


 


(B)           DUE QUALIFICATION. THE SERVICER IS QUALIFIED TO DO BUSINESS AS A
CORPORATION, IS IN GOOD STANDING, AND HAS OBTAINED ALL LICENSES AND APPROVALS AS
REQUIRED UNDER THE LAWS OF ALL JURISDICTIONS IN WHICH THE OWNERSHIP OR LEASE OF
ITS PROPERTY AND OR THE CONDUCT OF ITS BUSINESS (OTHER THAN THE PERFORMANCE OF
ITS OBLIGATIONS HEREUNDER) REQUIRES SUCH QUALIFICATION, STANDING, LICENSE OR
APPROVAL, EXCEPT TO THE EXTENT THAT THE FAILURE TO SO QUALIFY, MAINTAIN SUCH
STANDING OR BE SO LICENSED OR APPROVED WOULD NOT HAVE AN ADVERSE EFFECT ON THE
INTERESTS OF THE BORROWER OR OF THE LENDERS. THE SERVICER IS QUALIFIED TO DO
BUSINESS AS A CORPORATION, IS IN GOOD STANDING, AND HAS OBTAINED ALL LICENSES
AND APPROVALS AS REQUIRED UNDER THE LAWS OF ALL STATES IN WHICH THE PERFORMANCE
OF ITS OBLIGATIONS PURSUANT TO THIS AGREEMENT REQUIRES SUCH QUALIFICATION,
STANDING, LICENSE OR APPROVAL AND WHERE THE FAILURE TO QUALIFY OR OBTAIN SUCH
LICENSE OR APPROVAL WOULD HAVE MATERIAL ADVERSE EFFECT ON ITS ABILITY TO PERFORM
HEREUNDER.


 


(C)           POWER AND AUTHORITY. THE SERVICER HAS THE CORPORATE POWER AND
AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT AND TO CARRY OUT ITS TERMS. THE
SERVICER HAS DULY AUTHORIZED THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT BY ALL REQUISITE CORPORATE ACTION.


 


(D)           NO VIOLATION. THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
BY, AND THE FULFILLMENT OF THE TERMS OF, THIS AGREEMENT BY THE SERVICER (WITH OR
WITHOUT NOTICE OR LAPSE OF TIME) WILL NOT (I) CONFLICT WITH, RESULT IN ANY
BREACH OF ANY OF THE TERMS OR PROVISIONS OF, OR CONSTITUTE A DEFAULT UNDER, THE
ARTICLES OF INCORPORATION OR BY-LAWS OF THE SERVICER, OR ANY CONTRACTUAL
OBLIGATION TO WHICH THE SERVICER IS A PARTY OR BY WHICH IT OR ANY OF ITS
PROPERTY IS BOUND, (II) RESULT IN THE CREATION OR IMPOSITION OF ANY ADVERSE
CLAIM UPON ANY OF ITS PROPERTIES PURSUANT TO THE TERMS OF ANY SUCH CONTRACTUAL
OBLIGATION (OTHER THAN THIS AGREEMENT), OR (III) VIOLATE ANY APPLICABLE LAW.

 

58

--------------------------------------------------------------------------------


 


(E)           NO CONSENT. NO CONSENT, APPROVAL, AUTHORIZATION, ORDER,
REGISTRATION, FILING, QUALIFICATION, LICENSE OR PERMIT OF OR WITH ANY
GOVERNMENTAL AUTHORITY HAVING JURISDICTION OVER THE SERVICER OR ANY OF ITS
PROPERTIES IS REQUIRED TO BE OBTAINED BY OR WITH RESPECT TO THE SERVICER IN
ORDER FOR THE SERVICER TO ENTER INTO THIS AGREEMENT OR PERFORM ITS OBLIGATIONS
HEREUNDER.


 


(F)            BINDING OBLIGATION. THIS AGREEMENT CONSTITUTES A LEGAL, VALID AND
BINDING OBLIGATION OF THE SERVICER, ENFORCEABLE AGAINST THE SERVICER IN
ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY (I)
APPLICABLE INSOLVENCY LAWS AND (II) GENERAL PRINCIPLES OF EQUITY (WHETHER
CONSIDERED IN A SUIT AT LAW OR IN EQUITY).


 


(G)           NO PROCEEDING. THERE ARE NO PROCEEDINGS OR INVESTIGATIONS PENDING
OR THREATENED AGAINST THE SERVICER, BEFORE ANY GOVERNMENTAL AUTHORITY (I)
ASSERTING THE INVALIDITY OF THIS AGREEMENT, (II) SEEKING TO PREVENT THE
CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR (III)
SEEKING ANY DETERMINATION OR RULING THAT MIGHT (IN THE REASONABLE JUDGMENT OF
THE SERVICER) HAVE A MATERIAL ADVERSE EFFECT.


 


(H)           REPORTS ACCURATE. ALL SERVICER CERTIFICATES, MONTHLY REPORTS,
INFORMATION, EXHIBITS, FINANCIAL STATEMENTS, DOCUMENTS, BOOKS, SERVICER RECORDS
OR OTHER REPORTS FURNISHED OR TO BE FURNISHED BY THE SERVICER TO THE
ADMINISTRATIVE AGENT OR A LENDER IN CONNECTION WITH THIS AGREEMENT ARE AND WILL
BE ACCURATE, TRUE AND CORRECT IN ALL MATERIAL RESPECTS.


 


SECTION 7.9            COVENANTS OF THE SERVICER.


 

The Servicer hereby covenants that:

 


(A)           COMPLIANCE WITH LAW. THE SERVICER WILL COMPLY IN ALL MATERIAL
RESPECTS WITH ALL APPLICABLE LAWS, INCLUDING THOSE WITH RESPECT TO THE
TRANSFERRED LOANS AND RELATED PROPERTY AND LOAN DOCUMENTS OR ANY PART THEREOF.


 


(B)           PRESERVATION OF CORPORATE EXISTENCE. THE SERVICER WILL PRESERVE
AND MAINTAIN ITS CORPORATE EXISTENCE, RIGHTS, FRANCHISES AND PRIVILEGES IN THE
JURISDICTION OF ITS FORMATION, AND QUALIFY AND REMAIN QUALIFIED IN GOOD STANDING
AS A FOREIGN CORPORATION IN EACH JURISDICTION WHERE THE FAILURE TO MAINTAIN SUCH
EXISTENCE, RIGHTS, FRANCHISES, PRIVILEGES AND QUALIFICATION HAS HAD, OR COULD
REASONABLY BE EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT.


 


(C)           OBLIGATIONS WITH RESPECT TO LOANS. THE SERVICER WILL DULY FULFILL
AND COMPLY WITH ALL MATERIAL OBLIGATIONS ON THE PART OF THE BORROWER TO BE
FULFILLED OR COMPLIED WITH UNDER OR IN CONNECTION WITH EACH LOAN AND WILL DO
NOTHING TO IMPAIR THE RIGHTS OF THE BORROWER OR THE ADMINISTRATIVE AGENT AS
AGENT FOR THE SECURED PARTIES OR OF THE SECURED PARTIES IN, TO AND UNDER THE
COLLATERAL.


 


(D)           PRESERVATION OF SECURITY INTEREST. THE SERVICER ON BEHALF OF THE
BORROWER WILL EXECUTE AND FILE (OR CAUSE THE EXECUTION AND FILING OF) SUCH
FINANCING AND CONTINUATION STATEMENTS AND ANY OTHER DOCUMENTS THAT MAY BE
REQUIRED BY ANY LAW OR REGULATION OF ANY GOVERNMENTAL AUTHORITY TO PRESERVE AND
PROTECT FULLY THE INTEREST OF THE ADMINISTRATIVE AGENT AS AGENT FOR THE SECURED
PARTIES IN, TO AND UNDER THE COLLATERAL.

 

59

--------------------------------------------------------------------------------


 


(E)           NO BANKRUPTCY PETITION. WITH RESPECT TO ANY CP LENDER, PRIOR TO
THE DATE THAT IS ONE YEAR AND ONE DAY AFTER THE PAYMENT IN FULL OF ALL AMOUNTS
OWING IN RESPECT OF ALL OUTSTANDING COMMERCIAL PAPER ISSUED BY SUCH CP LENDER
AND, WITH RESPECT TO THE BORROWER, PRIOR TO THE DATE THAT IS ONE YEAR AND ONE
DAY AFTER THE COLLECTION DATE, THE SERVICER WILL NOT INSTITUTE AGAINST THE
BORROWER OR SUCH CP LENDER, OR JOIN ANY OTHER PERSON IN INSTITUTING AGAINST THE
BORROWER OR SUCH CP LENDER, ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT,
INSOLVENCY OR LIQUIDATION PROCEEDINGS OR OTHER SIMILAR PROCEEDINGS UNDER THE
LAWS OF THE UNITED STATES OR ANY STATE OF THE UNITED STATES. THIS SECTION 7.9(E)
WILL SURVIVE THE TERMINATION OF THIS AGREEMENT.


 


(F)            CHANGE OF NAME OR JURISDICTION; RECORDS. THE SERVICER (I) SHALL
NOT CHANGE ITS NAME OR JURISDICTION OF INCORPORATION, WITHOUT 30 DAYS’ PRIOR
WRITTEN NOTICE TO THE BORROWER AND THE ADMINISTRATIVE AGENT, AND (II) SHALL NOT
MOVE, OR CONSENT TO THE COLLATERAL CUSTODIAN MOVING, THE LOAN DOCUMENTS RELATING
TO THE TRANSFERRED LOANS WITHOUT 30 DAYS’ PRIOR WRITTEN NOTICE TO THE BORROWER
AND THE ADMINISTRATIVE AGENT AND, IN EITHER CASE, WILL PROMPTLY TAKE ALL ACTIONS
REQUIRED OF EACH RELEVANT JURISDICTION IN ORDER TO CONTINUE THE FIRST PRIORITY
PERFECTED SECURITY INTEREST OF THE ADMINISTRATIVE AGENT AS AGENT FOR THE SECURED
PARTIES ON ALL COLLATERAL, AND SUCH OTHER ACTIONS AS THE ADMINISTRATIVE AGENT
MAY REASONABLY REQUEST, INCLUDING BUT NOT LIMITED TO DELIVERY OF AN OPINION OF
COUNSEL.


 


(G)           CREDIT AND COLLECTION POLICY. THE SERVICER WILL (I) COMPLY IN ALL
MATERIAL RESPECTS WITH THE CREDIT AND COLLECTION POLICY IN REGARD TO EACH
TRANSFERRED LOAN AND (II) FURNISH TO EACH MANAGING AGENT AND THE ADMINISTRATIVE
AGENT, AT LEAST 20 DAYS PRIOR TO ITS PROPOSED EFFECTIVE DATE, PROMPT NOTICE OF
ANY MATERIAL CHANGE IN THE CREDIT AND COLLECTION POLICY. THE SERVICER WILL NOT
AGREE OR OTHERWISE PERMIT TO OCCUR ANY MATERIAL CHANGE IN THE CREDIT AND
COLLECTION POLICY, WHICH CHANGE WOULD IMPAIR THE COLLECTIBILITY OF ANY
TRANSFERRED LOAN OR OTHERWISE ADVERSELY AFFECT THE INTERESTS OR REMEDIES OF THE
ADMINISTRATIVE AGENT OR THE SECURED PARTIES UNDER THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE
AGENT (IN ITS SOLE DISCRETION).


 


(H)           EARLY TERMINATION EVENTS. THE SERVICER WILL FURNISH TO EACH
MANAGING AGENT AND THE ADMINISTRATIVE AGENT, AS SOON AS POSSIBLE AND IN ANY
EVENT WITHIN THREE (3) BUSINESS DAYS AFTER THE OCCURRENCE OF EACH EARLY
TERMINATION EVENT OR UNMATURED TERMINATION EVENT, A WRITTEN STATEMENT SETTING
FORTH THE DETAILS OF SUCH EVENT AND THE ACTION THAT THE SERVICER PROPOSES TO
TAKE WITH RESPECT THERETO.


 


(I)            EXTENSION OR AMENDMENT OF LOANS. THE SERVICER WILL NOT, EXCEPT AS
OTHERWISE PERMITTED IN SECTION 7.4(A), EXTEND, AMEND OR OTHERWISE MODIFY THE
TERMS OF ANY TRANSFERRED LOAN.


 


(J)            OTHER. THE SERVICER WILL FURNISH TO THE BORROWER, ANY MANAGING
AGENT AND THE ADMINISTRATIVE AGENT SUCH OTHER INFORMATION, DOCUMENTS RECORDS OR
REPORTS RESPECTING THE TRANSFERRED LOANS OR THE CONDITION OR OPERATIONS,
FINANCIAL OR OTHERWISE OF THE SERVICER AS THE BORROWER, SUCH MANAGING AGENT OR
THE ADMINISTRATIVE AGENT MAY FROM TIME TO TIME REASONABLY REQUEST IN ORDER TO
PROTECT THE RESPECTIVE INTERESTS OF THE BORROWER, SUCH MANAGING AGENT, THE
ADMINISTRATIVE AGENT OR THE SECURED PARTIES UNDER OR AS CONTEMPLATED BY THIS
AGREEMENT.

 

60

--------------------------------------------------------------------------------


 


SECTION 7.10         PAYMENT OF CERTAIN EXPENSES BY SERVICER.


 

The Servicer will be required to pay all expenses incurred by it in connection
with its activities under this Agreement, including fees and disbursements of
legal counsel and independent accountants, Taxes imposed on the Servicer,
expenses incurred in connection with payments and reports pursuant to this
Agreement, and all other fees and expenses not expressly stated under this
Agreement for the account of the Borrower. In consideration for the payment by
the Borrower of the Servicing Fee, the Servicer will be required to pay all
reasonable fees and expenses owing to any bank or trust company in connection
with the maintenance of the Collection Account and the Backup Servicer Fee
pursuant to the Backup Servicing Agreement and the Collateral Custodian Fee
pursuant to the Custody Agreement. The Servicer shall be required to pay such
expenses for its own account and shall not be entitled to any payment therefor
other than the Servicing Fee.

 


SECTION 7.11         REPORTS.


 


(A)           MONTHLY REPORT. WITH RESPECT TO EACH DETERMINATION DATE AND THE
RELATED SETTLEMENT PERIOD, THE SERVICER WILL PROVIDE TO THE BORROWER, THE BACKUP
SERVICER, EACH MANAGING AGENT AND THE ADMINISTRATIVE AGENT, ON THE RELATED
REPORTING DATE, A MONTHLY STATEMENT (A “MONTHLY REPORT”) SIGNED BY A RESPONSIBLE
OFFICER OF THE SERVICER AND SUBSTANTIALLY IN THE FORM OF EXHIBIT E. EXCEPT AS
OTHERWISE SET FORTH IN THE BACKUP SERVICING AGREEMENT, THE BACKUP SERVICER SHALL
HAVE NO OBLIGATION TO REVIEW ANY INFORMATION IN THE MONTHLY REPORT.


 


(B)           SERVICER CERTIFICATE. TOGETHER WITH EACH MONTHLY REPORT, THE
SERVICER SHALL SUBMIT TO THE BORROWER, THE BACKUP SERVICER, EACH MANAGING AGENT
AND THE ADMINISTRATIVE AGENT A CERTIFICATE (A “SERVICER’S CERTIFICATE”), SIGNED
BY A RESPONSIBLE OFFICER OF THE SERVICER AND SUBSTANTIALLY IN THE FORM OF
EXHIBIT F. EXCEPT AS OTHERWISE SET FORTH IN THE BACKUP SERVICING AGREEMENT, THE
BACKUP SERVICER SHALL HAVE NO OBLIGATION TO REVIEW ANY INFORMATION IN THE
SERVICER CERTIFICATE.


 


(C)           FINANCIAL STATEMENTS. THE BORROWER WILL SUBMIT TO THE BACKUP
SERVICER, EACH MANAGING AGENT AND THE ADMINISTRATIVE AGENT, PROMPTLY UPON
RECEIPT THEREOF, THE QUARTERLY AND ANNUAL FINANCIAL STATEMENTS RECEIVED FROM THE
ORIGINATOR PURSUANT TO SECTION 5.1(A) OF THE PURCHASE AGREEMENT. EXCEPT AS
OTHERWISE SET FORTH IN THE BACKUP SERVICING AGREEMENT, THE BACKUP SERVICER SHALL
HAVE NO DUTY TO REVIEW ANY OF THE FINANCIAL INFORMATION SET FORTH IN SUCH
FINANCIAL STATEMENTS.


 


SECTION 7.12         ANNUAL STATEMENT AS TO COMPLIANCE.


 

The Servicer will provide to the Borrower, each Managing Agent, the
Administrative Agent, and the Backup Servicer, within 90 days following the end
of each fiscal year of the Servicer, commencing with the fiscal year ending on
September 30, 2003, an annual report signed by a Responsible Officer of the
Servicer certifying that (a) a review of the activities of the Servicer, and the
Servicer’s performance pursuant to this Agreement, for the period ending on the
last day of such fiscal year has been made under such Person’s supervision and
(b) the Servicer has performed or has caused to be performed in all material
respects all of its obligations under this Agreement throughout such year and no
Servicer Termination Event has

 

61

--------------------------------------------------------------------------------


 

occurred and is continuing (or if a Servicer Termination Event has so occurred
and is continuing, specifying each such event, the nature and status thereof and
the steps necessary to remedy such event, and, if a Servicer Termination Event
occurred during such year and no notice thereof has been given to the
Administrative Agent, specifying such Servicer Termination Event and the steps
taken to remedy such event).

 


SECTION 7.13         LIMITATION ON LIABILITY OF THE SERVICER AND OTHERS.


 

Except as provided herein, neither the Servicer (including any Successor
Servicer) nor any of the directors or officers or employees or agents of the
Servicer shall be under any liability to the Borrower, the Administrative Agent,
the Lenders or any other Person for any action taken or for refraining from the
taking of any action expressly provided for in this Agreement; provided,
however, that this provision shall not protect the Servicer or any such Person
against any liability that would otherwise be imposed by reason of its willful
misfeasance, bad faith or gross negligence in the performance of duties or by
reason of its willful misconduct hereunder.

 

The Servicer shall not be under any obligation to appear in, prosecute or defend
any legal action that is not incidental to its duties to service the Transferred
Loans in accordance with this Agreement that in its reasonable opinion may
involve it in any expense or liability. The Servicer may, in its sole
discretion, undertake any legal action relating to the servicing, collection or
administration of Transferred Loans and the Related Property that it may
reasonably deem necessary or appropriate for the benefit of the Borrower and the
Secured Parties with respect to this Agreement and the rights and duties of the
parties hereto and the respective interests of the Borrower and the Secured
Parties hereunder.

 


SECTION 7.14         THE SERVICER NOT TO RESIGN.


 

The Servicer shall not resign from the obligations and duties hereby imposed on
it except upon its determination that (i) the performance of its duties
hereunder is or becomes impermissible under Applicable Law and (ii) there is no
reasonable action that it could take to make the performance of its duties
hereunder permissible under Applicable Law. Any such determination permitting
the resignation of the Servicer shall be evidenced as to clause (i) above by an
Opinion of Counsel to such effect delivered to the Borrower and the
Administrative Agent. No such resignation shall become effective until a
successor shall have assumed the responsibilities and obligations of the
Servicer in according with the terms of this Agreement.

 


SECTION 7.15         ACCESS TO CERTAIN DOCUMENTATION AND INFORMATION REGARDING
THE LOANS.


 

The Borrower or the Servicer, as applicable, shall provide to the Administrative
Agent and each Managing Agent access to the Loan Documents and all other
documentation regarding the Loans included as part of the Collateral and the
Related Property, such access being afforded without charge but only (i) upon
reasonable prior notice, (ii) during normal business hours and (iii) subject to
the Servicer’s normal security and confidentiality procedures. From and after
(x) the Effective Date and periodically thereafter at the discretion of the
Administrative Agent (but in no event limited to fewer than twice per calendar
year), the Administrative Agent, on behalf of and with the input of each
Managing Agent, may review the Borrower’s and the Servicer’s

 

62

--------------------------------------------------------------------------------


 

collection and administration of the Loans in order to assess compliance by the
Servicer with the Servicer’s written policies and procedures, as well as with
this Agreement and may conduct an audit of the Transferred Loans, Loan Documents
and Records in conjunction with such a review, which audit shall be reasonable
in scope and shall be completed in a reasonable period of time and (y) the
occurrence, and during the continuation of an Early Termination Event, the
Administrative Agent and each Managing Agent may review the Borrower’s and the
Servicer’s collection and administration of the Transferred Loans in order to
assess compliance by the Servicer with the Servicer’s written policies and
procedures, as well as with this Agreement, which review shall not be limited in
scope or frequency, nor restricted in period. The Administrative Agent may also
conduct an audit (as such term is used in clause (x) of this Section 7.15) of
the Transferred Loans, Loan Documents and Records in conjunction with such a
review. The Borrower shall bear the cost of such reviews and audits.

 


SECTION 7.16         MERGER OR CONSOLIDATION OF THE SERVICER.


 

The Servicer shall not consolidate with or merge into any other Person or convey
or transfer its properties and assets substantially as an entirety to any Person
and unless:

 

(I)            THE PERSON FORMED BY SUCH CONSOLIDATION OR INTO WHICH THE
SERVICER IS MERGED OR THE PERSON THAT ACQUIRES BY CONVEYANCE OR TRANSFER THE
PROPERTIES AND ASSETS OF THE SERVICER SUBSTANTIALLY AS AN ENTIRETY SHALL BE, IF
THE SERVICER IS NOT THE SURVIVING ENTITY, ORGANIZED AND EXISTING UNDER THE LAWS
OF THE UNITED STATES OR ANY STATE OR THE DISTRICT OF COLUMBIA AND SHALL
EXPRESSLY ASSUME, BY AN AGREEMENT SUPPLEMENTAL HERETO, EXECUTED AND DELIVERED TO
THE BORROWER AND THE ADMINISTRATIVE AGENT IN FORM SATISFACTORY TO THE BORROWER
AND THE ADMINISTRATIVE AGENT, THE PERFORMANCE OF EVERY COVENANT AND OBLIGATION
OF THE SERVICER HEREUNDER (TO THE EXTENT THAT ANY RIGHT, COVENANT OR OBLIGATION
OF THE SERVICER, AS APPLICABLE HEREUNDER, IS INAPPLICABLE TO THE SUCCESSOR
ENTITY, SUCH SUCCESSOR ENTITY SHALL BE SUBJECT TO SUCH COVENANT OR OBLIGATION,
OR BENEFIT FROM SUCH RIGHT, AS WOULD APPLY, TO THE EXTENT PRACTICABLE, TO SUCH
SUCCESSOR ENTITY);

 

(II)           THE SERVICER SHALL HAVE DELIVERED TO THE BORROWER AND THE
ADMINISTRATIVE AGENT AN OFFICER’S CERTIFICATE THAT SUCH CONSOLIDATION, MERGER,
CONVEYANCE OR TRANSFER AND SUCH SUPPLEMENTAL AGREEMENT COMPLY WITH THIS SECTION
7.16 AND THAT ALL CONDITIONS PRECEDENT HEREIN PROVIDED FOR RELATING TO SUCH
TRANSACTION HAVE BEEN COMPLIED WITH AND AN OPINION OF COUNSEL THAT SUCH
SUPPLEMENTAL AGREEMENT IS LEGAL, VALID AND BINDING WITH RESPECT TO THE SUCCESSOR
ENTITY AND THAT THE ENTITY SURVIVING SUCH CONSOLIDATION, CONVEYANCE OR TRANSFER
IS ORGANIZED AND EXISTING UNDER THE LAWS OF THE UNITED STATES OR ANY STATE OR
THE DISTRICT OF COLUMBIA. THE BORROWER AND THE ADMINISTRATIVE AGENT SHALL
RECEIVE PROMPT WRITTEN NOTICE OF SUCH MERGER OR CONSOLIDATION OF THE SERVICER;
AND

 

(III)          AFTER GIVING EFFECT THERETO, NO EARLY TERMINATION EVENT,
UNMATURED TERMINATION EVENT OR SERVICER TERMINATION EVENT SHALL HAVE OCCURRED.

 


SECTION 7.17         IDENTIFICATION OF RECORDS.


 

The Servicer shall clearly and unambiguously identify each Loan that is part of
the Collateral and the Related Property in its computer or other records to
reflect that the interest in

 

63

--------------------------------------------------------------------------------


 

such Loans and Related Property have been transferred to and are owned by the
Borrower and that the Administrative Agent has the interest therein granted by
Borrower pursuant to this Agreement.

 


SECTION 7.18         SERVICER TERMINATION EVENTS.


 


(A)           IF ANY ONE OF THE FOLLOWING EVENTS (A “SERVICER TERMINATION
EVENT”) SHALL OCCUR AND BE CONTINUING ON ANY DAY:


 

(I)            ANY FAILURE BY THE SERVICER TO MAKE ANY PAYMENT, TRANSFER OR
DEPOSIT AS REQUIRED BY THIS AGREEMENT;

 

(II)           ANY FAILURE BY THE SERVICER TO GIVE INSTRUCTIONS OR NOTICE TO THE
BORROWER, ANY MANAGING AGENT AND/OR THE ADMINISTRATIVE AGENT AS REQUIRED BY THIS
AGREEMENT OR TO DELIVER ANY REQUIRED REPORTS HEREUNDER ON OR BEFORE THE DATE
OCCURRING TWO BUSINESS DAYS AFTER THE DATE SUCH INSTRUCTIONS, NOTICE OR REPORT
IS REQUIRED TO BE MADE OR GIVEN, AS THE CASE MAY BE, UNDER THE TERMS OF THIS
AGREEMENT;

 

(III)          ANY FAILURE ON THE PART OF THE SERVICER DULY TO OBSERVE OR
PERFORM IN ANY MATERIAL RESPECT ANY OTHER COVENANTS OR AGREEMENTS OF THE
SERVICER SET FORTH IN THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT TO WHICH
IT IS A PARTY AS SERVICER THAT CONTINUES UNREMEDIED FOR A PERIOD OF FIVE (5)
DAYS AFTER THE FIRST TO OCCUR OF (I) THE DATE ON WHICH WRITTEN NOTICE OF SUCH
FAILURE REQUIRING THE SAME TO BE REMEDIED SHALL HAVE BEEN GIVEN TO THE SERVICER
BY THE ADMINISTRATIVE AGENT, ANY MANAGING AGENT OR THE BORROWER AND (II) THE
DATE ON WHICH THE SERVICER BECOMES OR SHOULD HAVE BECOME AWARE THEREOF;

 

(IV)          ANY REPRESENTATION, WARRANTY OR CERTIFICATION MADE BY THE SERVICER
IN THIS AGREEMENT OR IN ANY CERTIFICATE DELIVERED PURSUANT TO THIS AGREEMENT
SHALL PROVE TO HAVE BEEN FALSE OR INCORRECT IN ANY MATERIAL RESPECT WHEN MADE;

 

(V)           THE SERVICER SHALL FAIL TO SERVICE THE TRANSFERRED LOANS IN
ACCORDANCE WITH THE CREDIT AND COLLECTION POLICY;

 

(VI)          AN INSOLVENCY EVENT SHALL OCCUR WITH RESPECT TO THE SERVICER;

 

(VII)         THE SERVICER AGREES TO MATERIALLY ALTER THE CREDIT AND COLLECTION
POLICY WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT;

 

(VIII)        ANY FINANCIAL OR ASSET INFORMATION REASONABLY REQUESTED BY THE
ADMINISTRATIVE AGENT OR ANY MANAGING AGENT AS PROVIDED HEREIN IS NOT PROVIDED AS
REQUESTED WITHIN FIVE (5) BUSINESS DAYS (OR SUCH LONGER PERIOD AS THE
ADMINISTRATIVE AGENT OR SUCH MANAGING AGENT MAY CONSENT TO) OF THE RECEIPT BY
THE SERVICER OF SUCH REQUEST;

 

(IX)           THE RENDERING AGAINST THE SERVICER OF A FINAL JUDGMENT, DECREE OR
ORDER FOR THE PAYMENT OF MONEY IN EXCESS OF U.S. $5,000,000 (INDIVIDUALLY OR IN
THE AGGREGATE) AND THE CONTINUANCE OF SUCH JUDGMENT, DECREE OR ORDER UNSATISFIED
AND IN EFFECT FOR ANY PERIOD OF 30 CONSECUTIVE DAYS WITHOUT A STAY OF EXECUTION;

 

64

--------------------------------------------------------------------------------


 

(X)            THE FAILURE OF THE PERFORMANCE GUARANTOR TO MAKE ANY PAYMENT DUE
WITH RESPECT TO AGGREGATE RECOURSE DEBT OR OTHER OBLIGATIONS WITH AN AGGREGATE
PRINCIPAL AMOUNT EXCEEDING U.S. $1,000,000 OR THE OCCURRENCE OF ANY EVENT OR
CONDITION THAT WOULD PERMIT ACCELERATION OF SUCH RECOURSE DEBT OR OTHER
OBLIGATIONS IF SUCH EVENT OR CONDITION HAS NOT BEEN WAIVED;

 

(XI)           ANY GUARANTOR EVENT OF DEFAULT SHALL OCCUR;

 

(XII)          ANY MATERIAL ADVERSE CHANGE OCCURS IN THE FINANCIAL CONDITION OF
THE SERVICER OR THE COLLECTIBILITY OF THE TRANSFERRED LOANS; OR

 

(XIII)         ANY CHANGE-IN-CONTROL OF THE SERVICER IS MADE WITHOUT THE PRIOR
WRITTEN CONSENT OF THE BORROWER AND THE ADMINISTRATIVE AGENT;

 

then, notwithstanding anything herein to the contrary, so long as any such
Servicer Termination Events shall not have been remedied at the expiration of
any applicable cure period, the Administrative Agent may, or at the direction of
the Required Lenders shall, by written notice to the Servicer and the Backup
Servicer (a “Termination Notice”), subject to the provisions of Section 7.19,
terminate all of the rights and obligations of the Servicer as Servicer under
this Agreement. The Borrower shall pay all reasonable set-up and conversion
costs associated with the transfer of servicing rights to the Successor
Servicer.

 


SECTION 7.19         APPOINTMENT OF SUCCESSOR SERVICER.


 


(A)           ON AND AFTER THE RECEIPT BY THE SERVICER OF A TERMINATION NOTICE
PURSUANT TO SECTION 7.18, THE SERVICER SHALL CONTINUE TO PERFORM ALL SERVICING
FUNCTIONS UNDER THIS AGREEMENT UNTIL THE DATE SPECIFIED IN THE TERMINATION
NOTICE OR OTHERWISE SPECIFIED BY THE ADMINISTRATIVE AGENT, TO THE SERVICER AND
THE BACKUP SERVICER IN WRITING. THE ADMINISTRATIVE AGENT MAY AT THE TIME
DESCRIBED IN THE IMMEDIATELY PRECEDING SENTENCE IN ITS SOLE DISCRETION, APPOINT
THE BACKUP SERVICER AS THE SERVICER HEREUNDER, AND THE BACKUP SERVICER SHALL
WITHIN SEVEN (7) DAYS ASSUME ALL OBLIGATIONS OF THE SERVICER HEREUNDER, AND ALL
AUTHORITY AND POWER OF THE SERVICER UNDER THIS AGREEMENT SHALL PASS TO AND BE
VESTED IN THE BACKUP SERVICER; PROVIDED, HOWEVER, THAT ANY SUCCESSOR SERVICER
(INCLUDING, WITHOUT LIMITATION, THE BACKUP SERVICER) SHALL NOT (I) BE
RESPONSIBLE OR LIABLE FOR ANY PAST ACTIONS OR OMISSIONS OF THE OUTGOING SERVICER
OR (II) BE OBLIGATED TO MAKE SERVICER ADVANCES. THE ADMINISTRATIVE AGENT MAY
APPOINT (I) THE BACKUP SERVICER AS SUCCESSOR SERVICER, OR (II) IF THE
ADMINISTRATIVE AGENT DOES NOT SO APPOINT THE BACKUP SERVICER, THERE IS NO BACKUP
SERVICER OR THE BACKUP SERVICER IS UNWILLING OR UNABLE TO ASSUME SUCH
OBLIGATIONS ON SUCH DATE, THE ADMINISTRATIVE AGENT SHALL AS PROMPTLY AS POSSIBLE
APPOINT AN ALTERNATE SUCCESSOR SERVICER TO ACT AS SERVICER (IN EACH SUCH CASE,
THE “SUCCESSOR SERVICER”), AND SUCH SUCCESSOR SERVICER SHALL ACCEPT ITS
APPOINTMENT BY A WRITTEN ASSUMPTION IN A FORM ACCEPTABLE TO THE ADMINISTRATIVE
AGENT.


 


(B)           UPON ITS APPOINTMENT AS SUCCESSOR SERVICER, THE BACKUP SERVICER
(SUBJECT TO SECTION 7.19(A)) OR THE ALTERNATE SUCCESSOR SERVICER, AS APPLICABLE,
SHALL BE THE SUCCESSOR IN ALL RESPECTS TO THE SERVICER WITH RESPECT TO SERVICING
FUNCTIONS UNDER THIS AGREEMENT, SHALL ASSUME ALL SERVICING DUTIES HEREUNDER AND
SHALL BE SUBJECT TO ALL THE RESPONSIBILITIES, DUTIES AND LIABILITIES RELATING
THERETO PLACED ON THE SERVICER BY THE TERMS AND PROVISIONS HEREOF, AND ALL
REFERENCES IN

 

65

--------------------------------------------------------------------------------


 


THIS AGREEMENT TO THE SERVICER SHALL BE DEEMED TO REFER TO THE BACKUP SERVICER
OR THE SUCCESSOR SERVICER, AS APPLICABLE. ANY SUCCESSOR SERVICER SHALL BE
ENTITLED, WITH THE PRIOR CONSENT OF THE ADMINISTRATIVE AGENT, TO APPOINT AGENTS
TO PROVIDE SOME OR ALL OF ITS DUTIES HEREUNDER, PROVIDED THAT NO SUCH
APPOINTMENT SHALL RELIEVE SUCH SUCCESSOR SERVICER OF THE DUTIES AND OBLIGATIONS
OF THE SUCCESSOR SERVICER PURSUANT TO THE TERMS HEREOF AND THAT ANY SUCH
SUBCONTRACT MAY BE TERMINATED UPON THE OCCURRENCE OF A SERVICER TERMINATION
EVENT.


 


(C)           ALL AUTHORITY AND POWER GRANTED TO THE SERVICER UNDER THIS
AGREEMENT SHALL AUTOMATICALLY CEASE AND TERMINATE UPON TERMINATION OF THE
SERVICER UNDER THIS AGREEMENT AND SHALL PASS TO AND BE VESTED IN THE SUCCESSOR
SERVICER, AND, WITHOUT LIMITATION, THE SUCCESSOR SERVICER IS HEREBY AUTHORIZED
AND EMPOWERED TO EXECUTE AND DELIVER, ON BEHALF OF THE SERVICER, AS
ATTORNEY-IN-FACT OR OTHERWISE, ALL DOCUMENTS AND OTHER INSTRUMENTS, AND TO DO
AND ACCOMPLISH ALL OTHER ACTS OR THINGS NECESSARY OR APPROPRIATE TO EFFECT THE
PURPOSES OF SUCH TRANSFER OF SERVICING RIGHTS. THE SERVICER AGREES TO COOPERATE
WITH THE SUCCESSOR SERVICER IN EFFECTING THE TERMINATION OF THE RESPONSIBILITIES
AND RIGHTS OF THE SERVICER TO CONDUCT SERVICING ON THE COLLATERAL.


 


(D)           UPON THE BACKUP SERVICER RECEIVING NOTICE THAT IT IS REQUIRED TO
SERVE AS THE SERVICER HEREUNDER PURSUANT TO THE FOREGOING PROVISIONS OF THIS
SECTION 7.19, THE BACKUP SERVICER WILL PROMPTLY BEGIN THE TRANSITION TO ITS ROLE
AS SERVICER.


 


(E)           THE BACKUP SERVICER SHALL BE ENTITLED TO RECEIVE ITS TRANSITION
COSTS INCURRED IN TRANSITIONING TO SERVICER.


 


SECTION 7.20         MARKET SERVICING FEE.


 

Notwithstanding anything to the contrary herein, in the event that a Successor
Servicer is appointed Servicer, the Servicing Fee shall equal the market rate
for comparable servicing duties to be fixed upon the date of such appointment by
such Successor Servicer with the consent of the Administrative Agent (the
“Market Servicing Fee”).

 


ARTICLE VIII


 


EARLY TERMINATION EVENTS


 


SECTION 8.1            EARLY TERMINATION EVENTS.


 

If any of the following events (each, an “Early Termination Event”) shall occur
and be continuing:

 


(A)           THE BORROWER SHALL DEFAULT IN THE PAYMENT OF ANY AMOUNT REQUIRED
TO BE MADE UNDER THE TERMS OF THIS AGREEMENT; OR


 


(B)           THE BORROWING BASE TEST SHALL NOT BE MET, AND SUCH FAILURE SHALL
CONTINUE FOR MORE THAN TWO (2) BUSINESS DAYS; OR


 


(C)           (I) THE BORROWER SHALL FAIL TO PERFORM OR OBSERVE IN ANY MATERIAL
RESPECT ANY OTHER COVENANT OR OTHER AGREEMENT OF THE BORROWER SET FORTH IN THIS
AGREEMENT AND ANY OTHER

 

66

--------------------------------------------------------------------------------


 


TRANSACTION DOCUMENT TO WHICH IT IS A PARTY, OR (II) THE ORIGINATOR SHALL FAIL
TO PERFORM OR OBSERVE IN ANY MATERIAL RESPECT ANY TERM, COVENANT OR AGREEMENT OF
SUCH ORIGINATOR SET FORTH IN ANY OTHER TRANSACTION DOCUMENT TO WHICH IT IS A
PARTY, IN EACH CASE WHEN SUCH FAILURE CONTINUES UNREMEDIED FOR MORE THAN FIVE
(5) DAYS AFTER THE FIRST TO OCCUR OF (I) THE DATE ON WHICH WRITTEN NOTICE OF
SUCH FAILURE REQUIRING THE SAME TO BE REMEDIED SHALL HAVE BEEN GIVEN TO SUCH
PERSON BY THE ADMINISTRATIVE AGENT, ANY MANAGING AGENT OR THE COLLATERAL
CUSTODIAN AND (II) THE DATE ON WHICH SUCH PERSON BECOMES OR SHOULD HAVE BECOME
AWARE THEREOF; OR


 


(D)           ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE HEREUNDER SHALL
PROVE TO BE INCORRECT IN ANY MATERIAL RESPECT AS OF THE TIME WHEN THE SAME SHALL
HAVE BEEN MADE; OR


 


(E)           AN INSOLVENCY EVENT SHALL OCCUR WITH RESPECT TO THE BORROWER OR
THE ORIGINATOR; OR


 


(F)            A SERVICER TERMINATION EVENT OCCURS; OR


 


(G)           ANY CHANGE-IN-CONTROL OF THE BORROWER OR ORIGINATOR OCCURS; OR


 


(H)           THE BORROWER OR THE SERVICER DEFAULTS IN MAKING ANY PAYMENT
REQUIRED TO BE MADE UNDER ANY MATERIAL AGREEMENT FOR BORROWED MONEY TO WHICH
EITHER IS A PARTY AND SUCH DEFAULT IS NOT CURED WITHIN THE RELEVANT CURE PERIOD;
OR


 


(I)            THE ADMINISTRATIVE AGENT, AS AGENT FOR THE SECURED PARTIES, SHALL
FAIL FOR ANY REASON TO HAVE A VALID AND PERFECTED FIRST PRIORITY SECURITY
INTEREST IN ANY OF THE COLLATERAL; OR


 


(J)            (I) A FINAL JUDGMENT FOR THE PAYMENT OF MONEY IN EXCESS OF (A)
$5,000,000 SHALL HAVE BEEN RENDERED AGAINST THE ORIGINATOR OR (B) $100,000
AGAINST THE BORROWER BY A COURT OF COMPETENT JURISDICTION AND, IF SUCH JUDGMENT
RELATES TO THE ORIGINATOR, SUCH JUDGMENT, DECREE OR ORDER SHALL CONTINUE
UNSATISFIED AND IN EFFECT FOR ANY PERIOD OF 30 CONSECUTIVE DAYS WITHOUT A STAY
OF EXECUTION, OR (II) THE ORIGINATOR OR THE BORROWER, AS THE CASE MAY BE, SHALL
HAVE MADE PAYMENTS OF AMOUNTS IN EXCESS OF $5,000,000 OR $50,000, RESPECTIVELY,
IN SETTLEMENT OF ANY LITIGATION; OR


 


(K)           THE BORROWER OR THE SERVICER AGREES OR CONSENTS TO, OR OTHERWISE
PERMITS TO OCCUR, ANY AMENDMENT, MODIFICATION, CHANGE, SUPPLEMENT OR RECESSION
OF OR TO THE CREDIT AND COLLECTION POLICY IN WHOLE OR IN PART THAT COULD HAVE A
MATERIAL ADVERSE EFFECT UPON THE TRANSFERRED LOANS OR INTEREST OF ANY LENDER,
WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT; OR


 


(L)            [RESERVED]; OR


 


(M)          ON ANY DETERMINATION DATE, THE PORTFOLIO YIELD DOES NOT EQUAL OR
EXCEED 7.0% ON AND SUCH FAILURE CONTINUES ON THE NEXT SUCCEEDING DETERMINATION
DATE; OR


 


(N)           THE ROLLING THREE-MONTH DEFAULT RATIO SHALL EXCEED 7.5%; OR


 


(O)           THE ROLLING THREE-MONTH CHARGED-OFF RATIO SHALL EXCEED 5.0%; OR


 


(P)           THE BORROWER SHALL BECOME AN “INVESTMENT COMPANY” SUBJECT TO
REGISTRATION UNDER THE 1940 ACT;

 

67

--------------------------------------------------------------------------------


 


(Q)           THE BUSINESS AND OTHER ACTIVITIES OF THE BORROWER OR THE
ORIGINATOR, INCLUDING BUT NOT LIMITED TO, THE ACCEPTANCE OF THE ADVANCES BY THE
BORROWER MADE BY THE LENDERS, THE APPLICATION AND USE OF THE PROCEEDS THEREOF BY
THE BORROWER AND THE CONSUMMATION AND CONDUCT OF THE TRANSACTIONS CONTEMPLATED
BY THE TRANSACTION DOCUMENTS TO WHICH THE BORROWER OR THE ORIGINATOR IS A PARTY
RESULT IN A VIOLATION BY THE ORIGINATOR, THE BORROWER, OR ANY OTHER PERSON OR
ENTITY OF THE 1940 ACT OR THE RULES AND REGULATIONS PROMULGATED THEREUNDER; OR


 


(R)            ON ANY DETERMINATION DATE, THE INTEREST COVERAGE RATIO DOES NOT
EQUAL OR EXCEED 150.0% AND SUCH FAILURE CONTINUES ON THE NEXT SUCCEEDING
DETERMINATION DATE;


 

then, and in any such event, the Administrative Agent shall, at the request, or
may with the consent, of the Required Committed Lenders, by notice to the
Borrower declare the Termination Date to have occurred, without demand, protest
or future notice of any kind, all of which are hereby expressly waived by the
Borrower, and all Advances Outstanding and all other amounts owing by the
Borrower under this Agreement shall be accelerated and become immediately due
and payable, provided, that in the event that the Early Termination Event
described in subsection (e) herein has occurred, the Termination Date shall
automatically occur, without demand, protest or any notice of any kind, all of
which are hereby expressly waived by the Borrower. Upon its receipt of written
notice thereof, the Administrative Agent shall promptly notify each Lender of
the occurrence of any Early Termination Event.

 


ARTICLE IX


 


INDEMNIFICATION


 


SECTION 9.1            INDEMNITIES BY THE BORROWER.


 


(A)           WITHOUT LIMITING ANY OTHER RIGHTS THAT ANY SUCH PERSON MAY HAVE
HEREUNDER OR UNDER APPLICABLE LAW, THE BORROWER HEREBY AGREES TO INDEMNIFY THE
ADMINISTRATIVE AGENT, THE MANAGING AGENTS, THE BACKUP SERVICER, ANY SUCCESSOR
SERVICER, THE COLLATERAL CUSTODIAN, ANY SECURED PARTY OR ITS ASSIGNEE AND EACH
OF THEIR RESPECTIVE AFFILIATES AND OFFICERS, DIRECTORS, EMPLOYEES, MEMBERS AND
AGENTS THEREOF (COLLECTIVELY, THE “INDEMNIFIED PARTIES”), FORTHWITH ON DEMAND,
FROM AND AGAINST ANY AND ALL DAMAGES, LOSSES, CLAIMS, LIABILITIES AND RELATED
COSTS AND EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS (ALL
OF THE FOREGOING BEING COLLECTIVELY REFERRED TO AS “INDEMNIFIED AMOUNTS”)
AWARDED AGAINST OR INCURRED BY, ANY SUCH INDEMNIFIED PARTY OR OTHER NON-MONETARY
DAMAGES OF ANY SUCH INDEMNIFIED PARTY ANY OF THEM ARISING OUT OF OR AS A RESULT
OF THIS AGREEMENT, EXCLUDING, HOWEVER, INDEMNIFIED AMOUNTS TO THE EXTENT
RESULTING FROM GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF ANY
INDEMNIFIED PARTY. WITHOUT LIMITING THE FOREGOING, THE BORROWER SHALL INDEMNIFY
THE INDEMNIFIED PARTIES FOR INDEMNIFIED AMOUNTS RELATING TO OR RESULTING FROM:


 

(I)            ANY LOAN TREATED AS OR REPRESENTED BY THE BORROWER TO BE AN
ELIGIBLE LOAN THAT IS NOT AT THE APPLICABLE TIME AN ELIGIBLE LOAN;

 

(II)           RELIANCE ON ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY
THE BORROWER, THE SERVICER (OR ONE OF ITS AFFILIATES) OR ANY OF THEIR RESPECTIVE
OFFICERS UNDER

 

68

--------------------------------------------------------------------------------


 

OR IN CONNECTION WITH THIS AGREEMENT, WHICH SHALL HAVE BEEN FALSE OR INCORRECT
IN ANY MATERIAL RESPECT WHEN MADE OR DEEMED MADE OR DELIVERED;

 

(III)          THE FAILURE BY THE BORROWER OR THE SERVICER (OR ONE OF ITS
AFFILIATES) TO COMPLY WITH ANY TERM, PROVISION OR COVENANT CONTAINED IN THIS
AGREEMENT OR ANY AGREEMENT EXECUTED IN CONNECTION WITH THIS AGREEMENT, OR WITH
ANY APPLICABLE LAW WITH RESPECT TO ANY LOAN COMPRISING A PORTION OF THE
COLLATERAL, OR THE NONCONFORMITY OF ANY LOAN, THE RELATED PROPERTY WITH ANY SUCH
APPLICABLE LAW OR ANY FAILURE BY THE ORIGINATOR, THE BORROWER OR ANY AFFILIATE
THEREOF TO PERFORM ITS RESPECTIVE DUTIES UNDER THE LOANS INCLUDED AS A PART OF
THE COLLATERAL;

 

(IV)          THE FAILURE TO VEST AND MAINTAIN VESTED IN THE ADMINISTRATIVE
AGENT A FIRST PRIORITY PERFECTED SECURITY INTEREST IN THE COLLATERAL;

 

(V)           THE FAILURE TO FILE, OR ANY DELAY IN FILING, FINANCING STATEMENTS
OR OTHER SIMILAR INSTRUMENTS OR DOCUMENTS UNDER THE UCC OF ANY APPLICABLE
JURISDICTION OR OTHER APPLICABLE LAWS WITH RESPECT TO ANY COLLATERAL WHETHER AT
THE TIME OF ANY ADVANCE OR AT ANY SUBSEQUENT TIME AND AS REQUIRED BY THE
TRANSACTION DOCUMENTS;

 

(VI)          ANY DISPUTE, CLAIM, OFFSET OR DEFENSE (OTHER THAN THE DISCHARGE IN
BANKRUPTCY OF THE OBLIGOR) OF THE OBLIGOR TO THE PAYMENT OF ANY LOAN INCLUDED AS
PART OF THE COLLATERAL THAT IS, OR IS PURPORTED TO BE, AN ELIGIBLE LOAN
(INCLUDING, WITHOUT LIMITATION, A DEFENSE BASED ON THE LOAN NOT BEING A LEGAL,
VALID AND BINDING OBLIGATION OF SUCH OBLIGOR ENFORCEABLE AGAINST IT IN
ACCORDANCE WITH ITS TERMS);

 

(VII)         ANY FAILURE OF THE BORROWER OR THE SERVICER (IF THE ORIGINATOR OR
ONE OF ITS AFFILIATES) TO PERFORM ITS DUTIES OR OBLIGATIONS IN ACCORDANCE WITH
THE PROVISIONS OF THIS AGREEMENT OR ANY FAILURE BY THE ORIGINATOR, THE BORROWER
OR ANY AFFILIATE THEREOF TO PERFORM ITS RESPECTIVE DUTIES UNDER THE TRANSFERRED
LOANS;

 

(VIII)        ANY PRODUCTS LIABILITY CLAIM OR PERSONAL INJURY OR PROPERTY DAMAGE
SUIT OR OTHER SIMILAR OR RELATED CLAIM OR ACTION OF WHATEVER SORT ARISING OUT OF
OR IN CONNECTION WITH MERCHANDISE OR SERVICES THAT ARE THE SUBJECT OF ANY LOAN
INCLUDED AS PART OF THE COLLATERAL OR THE RELATED PROPERTY INCLUDED AS PART OF
THE COLLATERAL;

 

(IX)           THE FAILURE BY BORROWER TO PAY WHEN DUE ANY TAXES FOR WHICH THE
BORROWER IS LIABLE, INCLUDING WITHOUT LIMITATION, SALES, EXCISE OR PERSONAL
PROPERTY TAXES PAYABLE IN CONNECTION WITH THE COLLATERAL;

 

(X)            ANY REPAYMENT BY THE ADMINISTRATIVE AGENT, ANY MANAGING AGENT OR
A SECURED PARTY OF ANY AMOUNT PREVIOUSLY DISTRIBUTED IN REDUCTION OF ADVANCES
OUTSTANDING OR PAYMENT OF INTEREST OR ANY OTHER AMOUNT DUE HEREUNDER OR UNDER
ANY HEDGING AGREEMENT, IN EACH CASE WHICH AMOUNT THE ADMINISTRATIVE AGENT, SUCH
MANAGING AGENT OR A SECURED PARTY BELIEVES IN GOOD FAITH IS REQUIRED TO BE
REPAID.

 

(XI)           ANY INVESTIGATION, LITIGATION OR PROCEEDING RELATED TO THIS
AGREEMENT OR THE USE OF PROCEEDS OF ADVANCES OR IN RESPECT OF ANY LOAN INCLUDED
AS PART OF THE COLLATERAL OR THE RELATED PROPERTY INCLUDED AS PART OF THE
COLLATERAL;

 

69

--------------------------------------------------------------------------------


 

(XII)          ANY FAILURE BY THE BORROWER TO GIVE REASONABLY EQUIVALENT VALUE
TO THE ORIGINATOR IN CONSIDERATION FOR THE TRANSFER BY THE ORIGINATOR TO THE
BORROWER OF ANY TRANSFERRED LOAN OR THE RELATED PROPERTY OR ANY ATTEMPT BY ANY
PERSON TO VOID OR OTHERWISE AVOID ANY SUCH TRANSFER UNDER ANY STATUTORY
PROVISION OR COMMON LAW OR EQUITABLE ACTION, INCLUDING, WITHOUT LIMITATION, ANY
PROVISION OF THE BANKRUPTCY CODE, OR

 

(XIII)         THE FAILURE OF THE BORROWER, THE ORIGINATOR OR ANY OF THEIR
RESPECTIVE AGENTS OR REPRESENTATIVES TO REMIT TO THE SERVICER OR THE
ADMINISTRATIVE AGENT, COLLECTIONS ON THE COLLATERAL REMITTED TO THE BORROWER OR
ANY SUCH AGENT OR REPRESENTATIVE IN ACCORDANCE WITH THE TERMS HEREOF OR THE
COMMINGLING BY THE BORROWER OR ANY AFFILIATE OF ANY COLLECTIONS.

 


(B)           ANY AMOUNTS SUBJECT TO THE INDEMNIFICATION PROVISIONS OF THIS
SECTION 9.1 SHALL BE PAID BY THE BORROWER TO THE APPLICABLE INDEMNIFIED PARTY
WITHIN TWO (2) BUSINESS DAYS FOLLOWING THE ADMINISTRATIVE AGENT’S DEMAND
THEREFOR.


 


(C)           IF FOR ANY REASON THE INDEMNIFICATION PROVIDED ABOVE IN THIS
SECTION 9.1 IS UNAVAILABLE TO THE INDEMNIFIED PARTY OR IS INSUFFICIENT TO HOLD
AN INDEMNIFIED PARTY HARMLESS, THEN THE BORROWER, SHALL CONTRIBUTE TO THE AMOUNT
PAID OR PAYABLE BY SUCH INDEMNIFIED PARTY AS A RESULT OF SUCH LOSS, CLAIM,
DAMAGE OR LIABILITY IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT NOT ONLY THE
RELATIVE BENEFITS RECEIVED BY SUCH INDEMNIFIED PARTY ON THE ONE HAND AND THE
BORROWER, ON THE OTHER HAND BUT ALSO THE RELATIVE FAULT OF SUCH INDEMNIFIED
PARTY AS WELL AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS.


 


(D)           THE OBLIGATIONS OF THE BORROWER UNDER THIS SECTION 9.1 SHALL
SURVIVE THE REMOVAL OF THE ADMINISTRATIVE AGENT OR ANY MANAGING AGENT AND THE
TERMINATION OF THIS AGREEMENT.


 


(E)           THE PARTIES HERETO AGREE THAT THE PROVISIONS OF SECTION 9.1 SHALL
NOT BE INTERPRETED TO PROVIDE RECOURSE TO THE BORROWER AGAINST LOSS BY REASON OF
THE BANKRUPTCY OR INSOLVENCY (OR OTHER CREDIT CONDITION) OF, OR DEFAULT BY, AN
OBLIGOR ON, ANY TRANSFERRED LOAN.


 


SECTION 9.2            INDEMNITIES BY THE SERVICER.


 


(A)           WITHOUT LIMITING ANY OTHER RIGHTS THAT ANY SUCH PERSON MAY HAVE
HEREUNDER OR UNDER APPLICABLE LAW, THE SERVICER HEREBY AGREES TO INDEMNIFY EACH
INDEMNIFIED PARTY, FORTHWITH ON DEMAND, FROM AND AGAINST ANY AND ALL INDEMNIFIED
AMOUNTS (CALCULATED WITHOUT DUPLICATION OF INDEMNIFIED AMOUNTS PAID BY THE
BORROWER PURSUANT TO SECTION 9.1 ABOVE) AWARDED AGAINST OR INCURRED BY ANY SUCH
INDEMNIFIED PARTY BY REASON OF ANY ACTS, OMISSIONS OR ALLEGED ACTS OR OMISSIONS
OF THE SERVICER, INCLUDING, BUT NOT LIMITED TO (I) ANY REPRESENTATION OR
WARRANTY MADE BY THE SERVICER UNDER OR IN CONNECTION WITH ANY TRANSACTION
DOCUMENTS TO WHICH IT IS A PARTY, ANY MONTHLY REPORT, SERVICER’S CERTIFICATE OR
ANY OTHER INFORMATION OR REPORT DELIVERED BY OR ON BEHALF OF THE SERVICER
PURSUANT HERETO, WHICH SHALL HAVE BEEN FALSE, INCORRECT OR MISLEADING IN ANY
MATERIAL RESPECT WHEN MADE OR DEEMED MADE, (II) THE FAILURE BY THE SERVICER TO
COMPLY WITH ANY APPLICABLE LAW, (III) THE FAILURE OF THE SERVICER TO COMPLY WITH
ITS DUTIES OR OBLIGATIONS IN ACCORDANCE WITH THE AGREEMENT, OR (IV) ANY
LITIGATION, PROCEEDINGS OR INVESTIGATION AGAINST THE SERVICER, EXCLUDING,
HOWEVER, (A) INDEMNIFIED AMOUNTS TO THE EXTENT RESULTING FROM GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT ON THE PART OF SUCH INDEMNIFIED PARTY, AND (B) UNDER ANY

 

70

--------------------------------------------------------------------------------


 


FEDERAL, STATE OR LOCAL INCOME OR FRANCHISE TAXES OR ANY OTHER TAX IMPOSED ON OR
MEASURED BY INCOME (OR ANY INTEREST OR PENALTIES WITH RESPECT THERETO OR ARISING
FROM A FAILURE TO COMPLY THEREWITH) REQUIRED TO BE PAID BY SUCH INDEMNIFIED
PARTY IN CONNECTION HEREWITH TO ANY TAXING AUTHORITY. THE PROVISIONS OF THIS
INDEMNITY SHALL RUN DIRECTLY TO AND BE ENFORCEABLE BY AN INJURED PARTY SUBJECT
TO THE LIMITATIONS HEREOF. IF THE SERVICER HAS MADE ANY INDEMNITY PAYMENT
PURSUANT TO THIS SECTION 9.2 AND SUCH PAYMENT FULLY INDEMNIFIED THE RECIPIENT
THEREOF AND THE RECIPIENT THEREAFTER COLLECTS ANY PAYMENTS FROM OTHERS IN
RESPECT OF SUCH INDEMNIFIED AMOUNTS, THE RECIPIENT SHALL REPAY TO THE SERVICER
AN AMOUNT EQUAL TO THE AMOUNT IT HAS COLLECTED FROM OTHERS IN RESPECT OF SUCH
INDEMNIFIED AMOUNTS.


 


(B)           IF FOR ANY REASON THE INDEMNIFICATION PROVIDED ABOVE IN THIS
SECTION 9.2 IS UNAVAILABLE TO THE INDEMNIFIED PARTY OR IS INSUFFICIENT TO HOLD
AN INDEMNIFIED PARTY HARMLESS, THEN SERVICER SHALL CONTRIBUTE TO THE AMOUNT PAID
OR PAYABLE TO SUCH INDEMNIFIED PARTY AS A RESULT OF SUCH LOSS, CLAIM, DAMAGE OR
LIABILITY IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT NOT ONLY THE RELATIVE
BENEFITS RECEIVED BY SUCH INDEMNIFIED PARTY ON THE ONE HAND AND SERVICER ON THE
OTHER HAND BUT ALSO THE RELATIVE FAULT OF SUCH INDEMNIFIED PARTY AS WELL AS ANY
OTHER RELEVANT EQUITABLE CONSIDERATIONS.


 


(C)           THE OBLIGATIONS OF THE SERVICER UNDER THIS SECTION 9.2 SHALL
SURVIVE THE RESIGNATION OR REMOVAL OF THE ADMINISTRATIVE AGENT OR ANY MANAGING
AGENTS AND THE TERMINATION OF THIS AGREEMENT.


 


(D)           THE PARTIES HERETO AGREE THAT THE PROVISIONS OF THIS SECTION 9.2
SHALL NOT BE INTERPRETED TO PROVIDE RECOURSE TO THE SERVICER AGAINST LOSS BY
REASON OF THE BANKRUPTCY OR INSOLVENCY (OR OTHER CREDIT CONDITION) OF, OR
DEFAULT BY, RELATED OBLIGOR ON, ANY TRANSFERRED LOAN.


 


(E)           ANY INDEMNIFICATION PURSUANT TO THIS SECTION 9.2 SHALL NOT BE
PAYABLE FROM THE COLLATERAL.


 


ARTICLE X


 


THE ADMINISTRATIVE AGENT AND THE MANAGING AGENTS


 


SECTION 10.1         AUTHORIZATION AND ACTION.


 


(A)           EACH SECURED PARTY HEREBY DESIGNATES AND APPOINTS DB AS
ADMINISTRATIVE AGENT HEREUNDER, AND AUTHORIZES DB TO TAKE SUCH ACTIONS AS AGENT
ON ITS BEHALF AND TO EXERCISE SUCH POWERS AS ARE DELEGATED TO THE ADMINISTRATIVE
AGENT BY THE TERMS OF THIS AGREEMENT TOGETHER WITH SUCH POWERS AS ARE REASONABLY
INCIDENTAL THERETO. THE ADMINISTRATIVE AGENT SHALL NOT HAVE ANY DUTIES OR
RESPONSIBILITIES, EXCEPT THOSE EXPRESSLY SET FORTH HEREIN, OR ANY FIDUCIARY
RELATIONSHIP WITH ANY SECURED PARTY, AND NO IMPLIED COVENANTS, FUNCTIONS,
RESPONSIBILITIES, DUTIES, OBLIGATIONS OR LIABILITIES ON THE PART OF THE
ADMINISTRATIVE AGENT SHALL BE READ INTO THIS AGREEMENT OR OTHERWISE EXIST FOR
THE ADMINISTRATIVE AGENT. IN PERFORMING ITS FUNCTIONS AND DUTIES HEREUNDER, THE
ADMINISTRATIVE AGENT SHALL ACT SOLELY AS AGENT FOR THE SECURED PARTIES AND DOES
NOT ASSUME NOR SHALL BE DEEMED TO HAVE ASSUMED ANY OBLIGATION OR RELATIONSHIP OF
TRUST OR AGENCY WITH OR FOR THE BORROWER OR ANY OF ITS SUCCESSORS OR ASSIGNS.
THE ADMINISTRATIVE AGENT SHALL NOT BE REQUIRED TO TAKE ANY ACTION THAT EXPOSES
THE ADMINISTRATIVE AGENT TO PERSONAL

 

71

--------------------------------------------------------------------------------


 


LIABILITY OR THAT IS CONTRARY TO THIS AGREEMENT OR APPLICABLE LAW. THE
APPOINTMENT AND AUTHORITY OF THE ADMINISTRATIVE AGENT HEREUNDER SHALL TERMINATE
AT THE INDEFEASIBLE PAYMENT IN FULL OF THE OBLIGATIONS.


 


(B)           EACH LENDER HEREBY DESIGNATES AND APPOINTS THE MANAGING AGENT FOR
SUCH LENDER’S LENDER GROUP AS ITS MANAGING AGENT HEREUNDER, AND AUTHORIZES SUCH
MANAGING AGENT TO TAKE SUCH ACTIONS AS AGENT ON ITS BEHALF AND TO EXERCISE SUCH
POWERS AS ARE DELEGATED TO THE MANAGING AGENTS BY THE TERMS OF THIS AGREEMENT
TOGETHER WITH SUCH POWERS AS ARE REASONABLY INCIDENTAL THERETO. NO MANAGING
AGENT SHALL HAVE ANY DUTIES OR RESPONSIBILITIES, EXCEPT THOSE EXPRESSLY SET
FORTH HEREIN, OR ANY FIDUCIARY RELATIONSHIP WITH ANY LENDER, AND NO IMPLIED
COVENANTS, FUNCTIONS, RESPONSIBILITIES, DUTIES, OBLIGATIONS OR LIABILITIES ON
THE PART OF THE APPLICABLE MANAGING AGENT SHALL BE READ INTO THIS AGREEMENT OR
OTHERWISE EXIST FOR THE APPLICABLE MANAGING AGENT. IN PERFORMING ITS FUNCTIONS
AND DUTIES HEREUNDER, EACH MANAGING AGENT SHALL ACT SOLELY AS AGENT FOR THE
LENDERS IN THE RELATED LENDER GROUP AND DOES NOT ASSUME NOR SHALL BE DEEMED TO
HAVE ASSUMED ANY OBLIGATION OR RELATIONSHIP OF TRUST OR AGENCY WITH OR FOR THE
BORROWER OR ANY OF ITS SUCCESSORS OR ASSIGNS. NO MANAGING AGENT SHALL BE
REQUIRED TO TAKE ANY ACTION THAT EXPOSES IT TO PERSONAL LIABILITY OR THAT IS
CONTRARY TO THIS AGREEMENT OR APPLICABLE LAW. THE APPOINTMENT AND AUTHORITY OF
EACH MANAGING AGENT HEREUNDER SHALL TERMINATE AT THE INDEFEASIBLE PAYMENT IN
FULL OF THE OBLIGATIONS.


 


SECTION 10.2         DELEGATION OF DUTIES.


 


(A)           THE ADMINISTRATIVE AGENT MAY EXECUTE ANY OF ITS DUTIES UNDER THIS
AGREEMENT BY OR THROUGH AGENTS OR ATTORNEYS-IN-FACT AND SHALL BE ENTITLED TO
ADVICE OF COUNSEL CONCERNING ALL MATTERS PERTAINING TO SUCH DUTIES. THE
ADMINISTRATIVE AGENT SHALL NOT BE RESPONSIBLE FOR THE NEGLIGENCE OR MISCONDUCT
OF ANY AGENTS OR ATTORNEYS-IN-FACT SELECTED BY IT WITH REASONABLE CARE.


 


(B)           EACH MANAGING AGENT MAY EXECUTE ANY OF ITS DUTIES UNDER THIS
AGREEMENT BY OR THROUGH AGENTS OR ATTORNEYS-IN-FACT AND SHALL BE ENTITLED TO
ADVICE OF COUNSEL CONCERNING ALL MATTERS PERTAINING TO SUCH DUTIES. NO MANAGING
AGENT SHALL BE RESPONSIBLE FOR THE NEGLIGENCE OR MISCONDUCT OF ANY AGENTS OR
ATTORNEYS-IN-FACT SELECTED BY IT WITH REASONABLE CARE.


 


SECTION 10.3         EXCULPATORY PROVISIONS.


 


(A)           NEITHER THE ADMINISTRATIVE AGENT NOR ANY OF ITS DIRECTORS,
OFFICERS, AGENTS OR EMPLOYEES SHALL BE (I) LIABLE FOR ANY ACTION LAWFULLY TAKEN
OR OMITTED TO BE TAKEN BY IT OR THEM UNDER OR IN CONNECTION WITH THIS AGREEMENT
(EXCEPT FOR ITS, THEIR OR SUCH PERSON’S OWN GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OR, IN THE CASE OF THE ADMINISTRATIVE AGENT, THE BREACH OF ITS
OBLIGATIONS EXPRESSLY SET FORTH IN THIS AGREEMENT), OR (II) RESPONSIBLE IN ANY
MANNER TO ANY OF THE SECURED PARTIES FOR ANY RECITALS, STATEMENTS,
REPRESENTATIONS OR WARRANTIES MADE BY THE BORROWER CONTAINED IN THIS AGREEMENT
OR IN ANY CERTIFICATE, REPORT, STATEMENT OR OTHER DOCUMENT REFERRED TO OR
PROVIDED FOR IN, OR RECEIVED UNDER OR IN CONNECTION WITH, THIS AGREEMENT FOR THE
VALUE, VALIDITY, EFFECTIVENESS, GENUINENESS, ENFORCEABILITY OR SUFFICIENCY OF
THIS AGREEMENT OR ANY OTHER DOCUMENT FURNISHED IN CONNECTION HEREWITH, OR FOR
ANY FAILURE OF THE BORROWER TO PERFORM ITS OBLIGATIONS HEREUNDER, OR FOR THE
SATISFACTION OF ANY CONDITION SPECIFIED IN ARTICLE III. THE ADMINISTRATIVE AGENT
SHALL NOT BE UNDER ANY OBLIGATION TO ANY SECURED PARTY TO ASCERTAIN OR TO
INQUIRE AS TO THE OBSERVANCE OR PERFORMANCE OF ANY OF THE AGREEMENTS OR
COVENANTS CONTAINED IN,

 

72

--------------------------------------------------------------------------------


 


OR CONDITIONS OF, THIS AGREEMENT, OR TO INSPECT THE PROPERTIES, BOOKS OR RECORDS
OF THE BORROWER. THE ADMINISTRATIVE AGENT SHALL NOT BE DEEMED TO HAVE KNOWLEDGE
OF ANY EARLY TERMINATION EVENT UNLESS THE ADMINISTRATIVE AGENT HAS RECEIVED
NOTICE OF SUCH EARLY TERMINATION EVENT, IN A DOCUMENT OR OTHER WRITTEN
COMMUNICATION TITLED “NOTICE OF EARLY TERMINATION EVENT” FROM THE BORROWER OR A
SECURED PARTY.


 


(B)           NEITHER ANY MANAGING AGENT NOR ANY OF ITS RESPECTIVE DIRECTORS,
OFFICERS, AGENTS OR EMPLOYEES SHALL BE (I) LIABLE FOR ANY ACTION LAWFULLY TAKEN
OR OMITTED TO BE TAKEN BY IT OR THEM UNDER OR IN CONNECTION WITH THIS AGREEMENT
(EXCEPT FOR ITS, THEIR OR SUCH PERSON’S OWN GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OR, IN THE CASE OF A MANAGING AGENT, THE BREACH OF ITS OBLIGATIONS
EXPRESSLY SET FORTH IN THIS AGREEMENT), OR (II) RESPONSIBLE IN ANY MANNER TO THE
ADMINISTRATIVE AGENT OR ANY OF THE SECURED PARTIES FOR ANY RECITALS, STATEMENTS,
REPRESENTATIONS OR WARRANTIES MADE BY THE BORROWER CONTAINED IN THIS AGREEMENT
OR IN ANY CERTIFICATE, REPORT, STATEMENT OR OTHER DOCUMENT REFERRED TO OR
PROVIDED FOR IN, OR RECEIVED UNDER OR IN CONNECTION WITH, THIS AGREEMENT OR FOR
THE VALUE, VALIDITY, EFFECTIVENESS, GENUINENESS, ENFORCEABILITY OR SUFFICIENCY
OF THIS AGREEMENT OR ANY OTHER DOCUMENT FURNISHED IN CONNECTION HEREWITH, OR FOR
ANY FAILURE OF THE BORROWER TO PERFORM ITS OBLIGATIONS HEREUNDER, OR FOR THE
SATISFACTION OF ANY CONDITION SPECIFIED IN ARTICLE III. NO MANAGING AGENT SHALL
BE UNDER ANY OBLIGATION TO THE ADMINISTRATIVE AGENT OR ANY SECURED PARTY TO
ASCERTAIN OR TO INQUIRE AS TO THE OBSERVANCE OR PERFORMANCE OF ANY OF THE
AGREEMENTS OR COVENANTS CONTAINED IN, OR CONDITIONS OF, THIS AGREEMENT, OR TO
INSPECT THE PROPERTIES, BOOKS OR RECORDS OF THE BORROWER. NO MANAGING AGENT
SHALL BE DEEMED TO HAVE KNOWLEDGE OF ANY EARLY TERMINATION EVENT UNLESS SUCH
MANAGING AGENT HAS RECEIVED NOTICE OF SUCH EARLY TERMINATION EVENT, IN A
DOCUMENT OR OTHER WRITTEN COMMUNICATION TITLED “NOTICE OF EARLY TERMINATION
EVENT” FROM THE BORROWER, THE ADMINISTRATIVE AGENT OR A SECURED PARTY.


 


SECTION 10.4         RELIANCE.


 


(A)           THE ADMINISTRATIVE AGENT SHALL IN ALL CASES BE ENTITLED TO RELY,
AND SHALL BE FULLY PROTECTED IN RELYING, UPON ANY DOCUMENT OR CONVERSATION
BELIEVED BY IT TO BE GENUINE AND CORRECT AND TO HAVE BEEN SIGNED, SENT OR MADE
BY THE PROPER PERSON OR PERSONS AND UPON ADVICE AND STATEMENTS OF LEGAL COUNSEL
(INCLUDING, WITHOUT LIMITATION, COUNSEL TO THE BORROWER), INDEPENDENT
ACCOUNTANTS AND OTHER EXPERTS SELECTED BY THE ADMINISTRATIVE AGENT. THE
ADMINISTRATIVE AGENT SHALL IN ALL CASES BE FULLY JUSTIFIED IN FAILING OR
REFUSING TO TAKE ANY ACTION UNDER THIS AGREEMENT OR ANY OTHER DOCUMENT FURNISHED
IN CONNECTION HEREWITH UNLESS IT SHALL FIRST RECEIVE SUCH ADVICE OR CONCURRENCE
OF THE REQUIRED COMMITTED LENDERS OR ALL OF THE SECURED PARTIES, AS APPLICABLE,
AS IT DEEMS APPROPRIATE OR IT SHALL FIRST BE INDEMNIFIED TO ITS SATISFACTION BY
THE LENDERS, PROVIDED, THAT, UNLESS AND UNTIL THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED SUCH ADVICE, THE ADMINISTRATIVE AGENT MAY TAKE OR REFRAIN FROM
TAKING ANY ACTION, AS THE ADMINISTRATIVE AGENT SHALL DEEM ADVISABLE AND IN THE
BEST INTERESTS OF THE SECURED PARTIES, THE ADMINISTRATIVE AGENT SHALL IN ALL
CASES BE FULLY PROTECTED IN ACTING, OR IN REFRAINING FROM ACTING, IN ACCORDANCE
WITH A REQUEST OF THE REQUIRED COMMITTED LENDERS OR ALL OF THE SECURED PARTIES,
AS APPLICABLE, AND SUCH REQUEST AND ANY ACTION TAKEN OR FAILURE TO ACT PURSUANT
THERETO SHALL BE BINDING UPON ALL THE SECURED PARTIES.


 


(B)           EACH MANAGING AGENT SHALL IN ALL CASES BE ENTITLED TO RELY, AND
SHALL BE FULLY PROTECTED IN RELYING, UPON ANY DOCUMENT OR CONVERSATION BELIEVED
BY IT TO BE GENUINE AND CORRECT

 

73

--------------------------------------------------------------------------------


 


AND TO HAVE BEEN SIGNED, SENT OR MADE BY THE PROPER PERSON OR PERSONS AND UPON
ADVICE AND STATEMENTS OF LEGAL COUNSEL (INCLUDING, WITHOUT LIMITATION, COUNSEL
TO THE BORROWER), INDEPENDENT ACCOUNTANTS AND OTHER EXPERTS SELECTED BY SUCH
MANAGING AGENT. EACH MANAGING AGENT SHALL IN ALL CASES BE FULLY JUSTIFIED IN
FAILING OR REFUSING TO TAKE ANY ACTION UNDER THIS AGREEMENT OR ANY OTHER
DOCUMENT FURNISHED IN CONNECTION HEREWITH UNLESS IT SHALL FIRST RECEIVE SUCH
ADVICE OR CONCURRENCE OF THE COMMITTED LENDERS IN ITS RELATED LENDER GROUP AS IT
DEEMS APPROPRIATE OR IT SHALL FIRST BE INDEMNIFIED TO ITS SATISFACTION BY THE
COMMITTED LENDERS IN ITS RELATED LENDER GROUP, PROVIDED THAT UNLESS AND UNTIL
SUCH MANAGING AGENT SHALL HAVE RECEIVED SUCH ADVICE, THE MANAGING AGENT MAY TAKE
OR REFRAIN FROM TAKING ANY ACTION, AS THE MANAGING AGENT SHALL DEEM ADVISABLE
AND IN THE BEST INTERESTS OF THE LENDERS IN ITS LENDER GROUP. EACH MANAGING
AGENT SHALL IN ALL CASES BE FULLY PROTECTED IN ACTING, OR IN REFRAINING FROM
ACTING, IN ACCORDANCE WITH A REQUEST OF THE COMMITTED LENDERS IN SUCH MANAGING
AGENT’S LENDER GROUP AND SUCH REQUEST AND ANY ACTION TAKEN OR FAILURE TO ACT
PURSUANT THERETO SHALL BE BINDING UPON ALL THE LENDERS IN SUCH MANAGING AGENT’S
LENDER GROUP.


 


SECTION 10.5         NON-RELIANCE ON ADMINISTRATIVE AGENT, MANAGING AGENTS AND
OTHER LENDERS.


 

Each Secured Party expressly acknowledges that neither the Administrative Agent,
any other Secured Party nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or affiliates has made any representations
or warranties to it and that no act by the Administrative Agent or any other
Secured Party hereafter taken, including, without limitation, any review of the
affairs of the Borrower, shall be deemed to constitute any representation or
warranty by the Administrative Agent or any other Secured Party. Each Secured
Party represents and warrants to the Administrative Agent and to each other
Secured Party that it has and will, independently and without reliance upon the
Administrative Agent or any other Secured Party and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, prospects, financial and
other conditions and creditworthiness of the Borrower and made its own decision
to enter into this Agreement

 


SECTION 10.6         REIMBURSEMENT AND INDEMNIFICATION.


 

The Committed Lenders agree to reimburse and indemnify the Administrative Agent,
and the Committed Lenders in each Lender Group agree to reimburse the Managing
Agent for such Lender Group, and their respective officers, directors,
employees, representatives and agents ratably according to their Commitments, as
applicable, to the extent not paid or reimbursed by the Borrower (i) for any
amounts for which the Administrative Agent, acting in its capacity as
Administrative Agent, or any Managing Agent, acting in its capacity as a
Managing Agent, is entitled to reimbursement by the Borrower hereunder and (ii)
for any other expenses incurred by the Administrative Agent, in its capacity as
Administrative Agent, or any Managing Agent, acting in its capacity as a
Managing Agent, and acting on behalf of the related Lenders, in connection with
the administration and enforcement of this Agreement and the other Transaction
Documents.

 

74

--------------------------------------------------------------------------------


 


SECTION 10.7         ADMINISTRATIVE AGENT AND MANAGING AGENTS IN THEIR
INDIVIDUAL CAPACITIES.


 

The Administrative Agent, each Managing Agent and each of their respective
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with the Borrower or any Affiliate of the Borrower as though
the Administrative Agent or such Managing Agent, as the case may be, were not
the Administrative Agent or a Managing Agent, as the case may be, hereunder.
With respect to the acquisition of Advances pursuant to this Agreement, the
Administrative Agent, each Managing Agent and each of their respective
Affiliates shall have the same rights and powers under this Agreement as any
Lender and may exercise the same as though it were not the Administrative Agent
or a Managing Agent, as the case may be, and the terms “Committed Lender”
“Lender” “Committed Lenders” and “Lenders” shall include the Administrative
Agent or a Managing Agent, as the case may be, in its individual capacity.

 


SECTION 10.8         SUCCESSOR ADMINISTRATIVE AGENT OR MANAGING AGENT.


 


(A)           THE ADMINISTRATIVE AGENT MAY, UPON 5 DAYS’ NOTICE TO THE BORROWER
AND THE SECURED PARTIES, AND THE ADMINISTRATIVE AGENT WILL, UPON THE DIRECTION
OF ALL OF THE LENDERS RESIGN AS ADMINISTRATIVE AGENT. IF THE ADMINISTRATIVE
AGENT SHALL RESIGN, THEN THE REQUIRED COMMITTED LENDERS DURING SUCH 5-DAY PERIOD
SHALL APPOINT FROM AMONG THE SECURED PARTIES A SUCCESSOR AGENT. IF FOR ANY
REASON NO SUCCESSOR ADMINISTRATIVE AGENT IS APPOINTED BY THE REQUIRED COMMITTED
LENDERS DURING SUCH 5-DAY PERIOD, THEN EFFECTIVE UPON THE EXPIRATION OF SUCH
5-DAY PERIOD, THE SECURED PARTIES SHALL PERFORM ALL OF THE DUTIES OF THE
ADMINISTRATIVE AGENT HEREUNDER AND THE BORROWER SHALL MAKE ALL PAYMENTS IN
RESPECT OF THE OBLIGATIONS OR UNDER ANY FEE LETTER DELIVERED BY THE BORROWER TO
THE ADMINISTRATIVE AGENT AND THE SECURED PARTIES DIRECTLY TO THE APPLICABLE
MANAGING AGENTS, ON BEHALF OF THE LENDERS IN THE APPLICABLE LENDER GROUP AND FOR
ALL PURPOSES SHALL DEAL DIRECTLY WITH THE SECURED PARTIES. AFTER ANY RETIRING
ADMINISTRATIVE AGENT’S RESIGNATION HEREUNDER AS ADMINISTRATIVE AGENT, THE
PROVISIONS OF ARTICLE IX AND ARTICLE X SHALL INURE TO ITS BENEFIT AS TO ANY
ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT WHILE IT WAS ADMINISTRATIVE AGENT
UNDER THIS AGREEMENT.


 


(B)           ANY MANAGING AGENT MAY, UPON 5 DAYS’ NOTICE TO THE BORROWER, THE
ADMINISTRATIVE AGENT AND THE RELATED LENDERS, AND ANY MANAGING AGENT WILL, UPON
THE DIRECTION OF ALL OF THE RELATED COMMITTED LENDERS RESIGN AS A MANAGING
AGENT. IF A MANAGING AGENT SHALL RESIGN, THEN THE RELATED COMMITTED LENDERS
DURING SUCH 5-DAY PERIOD SHALL APPOINT FROM AMONG THE RELATED COMMITTED LENDERS
A SUCCESSOR MANAGING AGENT. IF FOR ANY REASON NO SUCCESSOR MANAGING AGENT IS
APPOINTED BY SUCH COMMITTED LENDERS DURING SUCH 5-DAY PERIOD, THEN EFFECTIVE
UPON THE EXPIRATION OF SUCH 5-DAY PERIOD, SUCH COMMITTED LENDERS SHALL PERFORM
ALL OF THE DUTIES OF THE RELATED MANAGING AGENT HEREUNDER. AFTER ANY RETIRING
MANAGING AGENT’S RESIGNATION HEREUNDER AS A MANAGING AGENT, THE PROVISIONS OF
ARTICLE IX AND ARTICLE X SHALL INURE TO ITS BENEFIT AS TO ANY ACTIONS TAKEN OR
OMITTED TO BE TAKEN BY IT WHILE IT WAS A MANAGING AGENT UNDER THIS AGREEMENT.

 

75

--------------------------------------------------------------------------------


 


ARTICLE XI


 


ASSIGNMENTS; PARTICIPATIONS


 


SECTION 11.1         ASSIGNMENTS AND PARTICIPATIONS.


 


(A)           BORROWER AND EACH COMMITTED LENDER HEREBY AGREE AND CONSENT TO THE
COMPLETE OR PARTIAL ASSIGNMENT BY EACH CP LENDER OF ALL OR ANY PORTION OF ITS
RIGHTS UNDER, INTEREST IN, TITLE TO AND OBLIGATIONS UNDER THIS AGREEMENT (I) TO
ITS LIQUIDITY BANKS PURSUANT TO A LIQUIDITY AGREEMENT, (II) (A) TO ANY OTHER
ISSUER OF COMMERCIAL PAPER NOTES SPONSORED OR ADMINISTERED BY THE MANAGING AGENT
OF SUCH CP LENDER’S LENDER GROUP OR (B) TO ANY LENDER OR ANY AFFILIATE OF A
LENDER HEREUNDER, OR (III) TO ANY OTHER PERSON; PROVIDED THAT, PRIOR TO THE
OCCURRENCE OF AN EARLY TERMINATION EVENT, SUCH CP LENDER MAY NOT MAKE ANY SUCH
ASSIGNMENT PURSUANT TO THIS CLAUSE (III), EXCEPT IN THE EVENT THAT THE
CIRCUMSTANCES DESCRIBED IN SECTION 11.1(C) OCCUR, WITHOUT THE CONSENT OF THE
BORROWER (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED). UPON
SUCH ASSIGNMENT, SUCH CP LENDER SHALL BE RELEASED FROM ITS OBLIGATIONS SO
ASSIGNED. FURTHER, BORROWER AND EACH COMMITTED LENDER HEREBY AGREE THAT ANY
ASSIGNEE OF ANY CP LENDER OF THIS AGREEMENT OR ALL OR ANY OF THE OUTSTANDING
ADVANCES OF SUCH CP LENDER SHALL HAVE ALL OF THE RIGHTS AND BENEFITS UNDER THIS
AGREEMENT AS IF THE TERM “CP LENDER” EXPLICITLY REFERRED TO SUCH PARTY, AND NO
SUCH ASSIGNMENT SHALL IN ANY WAY IMPAIR THE RIGHTS AND BENEFITS OF SUCH CP
LENDER HEREUNDER. NEITHER BORROWER NOR THE SERVICER SHALL HAVE THE RIGHT TO
ASSIGN ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT.


 


(B)           ANY COMMITTED LENDER MAY AT ANY TIME AND FROM TIME TO TIME ASSIGN
TO ONE OR MORE PERSONS (“PURCHASING COMMITTED LENDERS”) ALL OR ANY PART OF ITS
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT PURSUANT TO AN ASSIGNMENT AGREEMENT,
SUBSTANTIALLY IN THE FORM SET FORTH IN EXHIBIT C HERETO (THE “ASSIGNMENT AND
ACCEPTANCE”) EXECUTED BY SUCH PURCHASING COMMITTED LENDER AND SUCH SELLING
COMMITTED LENDER. THE CONSENT OF THE CP LENDER OR CP LENDERS IN SUCH COMMITTED
LENDER’S LENDER GROUP SHALL BE REQUIRED PRIOR TO THE EFFECTIVENESS OF ANY SUCH
ASSIGNMENT. IN ADDITION, SO LONG AS NO EARLY TERMINATION EVENT OR UNMATURED
TERMINATION EVENT HAS OCCURRED AND IS CONTINUING AT SUCH TIME, THE CONSENT OF
THE BORROWER (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED) SHALL BE
REQUIRED PRIOR TO THE EFFECTIVENESS OF ANY SUCH ASSIGNMENT. EACH ASSIGNEE OF A
COMMITTED LENDER MUST BE AN ELIGIBLE ASSIGNEE AND MUST AGREE TO DELIVER TO THE
ADMINISTRATIVE AGENT, PROMPTLY FOLLOWING ANY REQUEST THEREFOR BY THE MANAGING
AGENT FOR ITS LENDER GROUP OR THE AFFECTED CP LENDER OR CP LENDERS, AN
ENFORCEABILITY OPINION IN FORM AND SUBSTANCE SATISFACTORY TO SUCH MANAGING AGENT
AND SUCH CP LENDER OR CP LENDERS. UPON DELIVERY OF THE EXECUTED ASSIGNMENT AND
ACCEPTANCE TO THE ADMINISTRATIVE AGENT, SUCH SELLING COMMITTED LENDER SHALL BE
RELEASED FROM ITS OBLIGATIONS HEREUNDER TO THE EXTENT OF SUCH ASSIGNMENT.
THEREAFTER THE PURCHASING COMMITTED LENDER SHALL FOR ALL PURPOSES BE A COMMITTED
LENDER PARTY TO THIS AGREEMENT AND SHALL HAVE ALL THE RIGHTS AND OBLIGATIONS OF
A COMMITTED LENDER UNDER THIS AGREEMENT TO THE SAME EXTENT AS IF IT WERE AN
ORIGINAL PARTY HERETO AND NO FURTHER CONSENT OR ACTION BY BORROWER, THE LENDERS
OR THE ADMINISTRATIVE AGENT SHALL BE REQUIRED.


 


(C)           EACH OF THE COMMITTED LENDERS AGREES THAT IN THE EVENT THAT IT
SHALL CEASE TO HAVE THE REQUIRED RATINGS (AN “AFFECTED COMMITTED LENDER”), SUCH
AFFECTED COMMITTED LENDER SHALL BE OBLIGED, AT THE REQUEST OF THE CP LENDERS IN
SUCH COMMITTED LENDER’S LENDER GROUP OR THE APPLICABLE MANAGING AGENT, TO ASSIGN
ALL OF ITS RIGHTS AND OBLIGATIONS HEREUNDER TO (X) ANOTHER

 

76

--------------------------------------------------------------------------------


 


COMMITTED LENDER OR (Y) ANOTHER FUNDING ENTITY NOMINATED BY SUCH MANAGING AGENT
AND ACCEPTABLE TO SUCH AFFECTED CP LENDERS, AND WILLING TO PARTICIPATE IN THIS
AGREEMENT THROUGH THE TERMINATION DATE IN THE PLACE OF SUCH AFFECTED COMMITTED
LENDER; PROVIDED THAT THE AFFECTED COMMITTED LENDER RECEIVES PAYMENT IN FULL,
PURSUANT TO AN ASSIGNMENT AGREEMENT, OF AN AMOUNT EQUAL TO SUCH COMMITTED
LENDER’S PRO RATA SHARE OF THE OUTSTANDING ADVANCES AND INTEREST OWING TO THE
COMMITTED LENDERS AND ALL ACCRUED BUT UNPAID FEES AND OTHER COSTS AND EXPENSES
PAYABLE IN RESPECT OF ITS PRO RATA SHARE OF THE OUTSTANDING ADVANCES OF THE
COMMITTED LENDERS.


 


(D)           BY EXECUTING AND DELIVERING AN ASSIGNMENT AND ACCEPTANCE, THE
PURCHASING COMMITTED LENDER THEREUNDER AND THE SELLING COMMITTED LENDER
THEREUNDER CONFIRM TO AND AGREE WITH EACH OTHER AND THE OTHER PARTIES HERETO AS
FOLLOWS: (I) OTHER THAN AS PROVIDED IN SUCH ASSIGNMENT AND ACCEPTANCE, SUCH
SELLING COMMITTED LENDER MAKES NO REPRESENTATION OR WARRANTY AND ASSUMES NO
RESPONSIBILITY WITH RESPECT TO ANY STATEMENTS, WARRANTIES OR REPRESENTATIONS
MADE IN OR IN CONNECTION WITH THIS AGREEMENT OR THE EXECUTION, LEGALITY,
VALIDITY, ENFORCEABILITY, GENUINENESS, SUFFICIENCY OR VALUE OF THIS AGREEMENT OR
ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED PURSUANT HERETO; (II) SUCH SELLING
COMMITTED LENDER MAKES NO REPRESENTATION OR WARRANTY AND ASSUMES NO
RESPONSIBILITY WITH RESPECT TO THE FINANCIAL CONDITION OF THE RELATED CP LENDER
OR THE PERFORMANCE OR OBSERVANCE BY SUCH CP LENDER OF ANY OF ITS OBLIGATIONS
UNDER THIS AGREEMENT OR ANY OTHER INSTRUMENT OR DOCUMENT FURNISHED PURSUANT
HERETO; (III) SUCH PURCHASING COMMITTED LENDER CONFIRMS THAT IT HAS RECEIVED A
COPY OF THIS AGREEMENT, TOGETHER WITH COPIES OF SUCH FINANCIAL STATEMENTS AND
OTHER DOCUMENTS AND INFORMATION AS IT HAS DEEMED APPROPRIATE TO MAKE ITS OWN
CREDIT ANALYSIS AND DECISION TO ENTER INTO SUCH ASSIGNMENT AND ACCEPTANCE; (IV)
SUCH PURCHASING COMMITTED LENDER WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON
THE ADMINISTRATIVE AGENT OR ANY MANAGING AGENT, THE SELLING COMMITTED LENDER OR
ANY OTHER COMMITTED LENDER AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT
SHALL DEEM APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN CREDIT DECISIONS IN
TAKING OR NOT TAKING ACTION UNDER THIS AGREEMENT; (V) SUCH PURCHASING COMMITTED
LENDER AND SUCH SELLING COMMITTED LENDER CONFIRM THAT SUCH PURCHASING COMMITTED
LENDER IS AN ELIGIBLE ASSIGNEE; (VI) SUCH PURCHASING COMMITTED LENDER APPOINTS
AND AUTHORIZES EACH OF THE ADMINISTRATIVE AGENT AND THE APPLICABLE MANAGING
AGENT TO TAKE SUCH ACTION AS AGENT ON ITS BEHALF AND TO EXERCISE SUCH POWERS
UNDER THIS AGREEMENT AS ARE DELEGATED TO SUCH AGENT BY THE TERMS HEREOF,
TOGETHER WITH SUCH POWERS AS ARE REASONABLY INCIDENTAL THERETO; AND (VII) SUCH
PURCHASING COMMITTED LENDER AGREES THAT IT WILL PERFORM IN ACCORDANCE WITH THEIR
TERMS ALL OF THE OBLIGATIONS WHICH BY THE TERMS OF THIS AGREEMENT ARE REQUIRED
TO BE PERFORMED BY IT AS A COMMITTED LENDER.


 


(E)           THE ADMINISTRATIVE AGENT SHALL MAINTAIN AT ITS ADDRESS REFERRED TO
HEREIN A COPY OF EACH ASSIGNMENT AND ACCEPTANCE DELIVERED TO AND ACCEPTED BY IT
AND A REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE COMMITTED
LENDERS AND THE COMMITMENT OF, AND PRINCIPAL AMOUNT OF, EACH ADVANCE OWNED BY
EACH COMMITTED LENDER FROM TIME TO TIME (THE “REGISTER”). THE ENTRIES IN THE
REGISTER SHALL BE CONCLUSIVE AND BINDING FOR ALL PURPOSES, ABSENT MANIFEST
ERROR, AND THE LENDERS, THE BORROWER AND THE MANAGING AGENTS MAY TREAT EACH
PERSON WHOSE NAME IS RECORDED IN THE REGISTER AS A COMMITTED LENDER HEREUNDER
FOR ALL PURPOSES OF THIS AGREEMENT. THE REGISTER SHALL BE AVAILABLE FOR
INSPECTION BY THE LENDERS, ANY MANAGING AGENT OR THE BORROWER AT ANY REASONABLE
TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.

 

77

--------------------------------------------------------------------------------


 


(F)            SUBJECT TO THE PROVISIONS OF THIS SECTION 11.1, UPON THEIR
RECEIPT OF AN ASSIGNMENT AND ACCEPTANCE EXECUTED BY AN SELLING COMMITTED LENDER
AND AN PURCHASING COMMITTED LENDER, THE ADMINISTRATIVE AGENT SHALL, IF SUCH
ASSIGNMENT AND ACCEPTANCE HAS BEEN COMPLETED AND IS IN SUBSTANTIALLY THE FORM OF
EXHIBIT C HERETO, ACCEPT SUCH ASSIGNMENT AND ACCEPTANCE, AND THE ADMINISTRATIVE
AGENT SHALL THEN (I) RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER
AND (II) GIVE PROMPT NOTICE THEREOF TO EACH MANAGING AGENT.


 


(G)           ANY COMMITTED LENDER MAY, IN THE ORDINARY COURSE OF ITS BUSINESS
AT ANY TIME SELL TO ONE OR MORE PERSONS (EACH A “PARTICIPANT”) PARTICIPATING
INTERESTS IN ITS PRO-RATA SHARE OF THE ADVANCES OF THE COMMITTED LENDERS OR ANY
OTHER INTEREST OF SUCH COMMITTED LENDER HEREUNDER. NOTWITHSTANDING ANY SUCH SALE
BY A COMMITTED LENDER OF A PARTICIPATING INTEREST TO A PARTICIPANT, SUCH
COMMITTED LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN
UNCHANGED, SUCH COMMITTED LENDER SHALL REMAIN SOLELY RESPONSIBLE FOR THE
PERFORMANCE OF ITS OBLIGATIONS HEREUNDER, AND THE BORROWER, THE CP LENDERS, THE
MANAGING AGENTS AND THE ADMINISTRATIVE AGENT SHALL CONTINUE TO DEAL SOLELY AND
DIRECTLY WITH SUCH COMMITTED LENDER IN CONNECTION WITH SUCH COMMITTED LENDER’S
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT. EACH COMMITTED LENDER AGREES THAT
ANY AGREEMENT BETWEEN SUCH COMMITTED LENDER AND ANY SUCH PARTICIPANT IN RESPECT
OF SUCH PARTICIPATING INTEREST SHALL NOT RESTRICT SUCH COMMITTED LENDER’S RIGHT
TO AGREE TO ANY AMENDMENT, SUPPLEMENT, WAIVER OR MODIFICATION TO THIS AGREEMENT,
EXCEPT FOR ANY AMENDMENT, SUPPLEMENT, WAIVER OR MODIFICATION SET FORTH IN
SECTION 12.1 OF THIS AGREEMENT.


 


(H)           EACH COMMITTED LENDER MAY, IN CONNECTION WITH ANY ASSIGNMENT OR
PARTICIPATION OR PROPOSED ASSIGNMENT OR PARTICIPATION PURSUANT TO THIS SECTION
11.1, DISCLOSE TO THE ASSIGNEE OR PARTICIPANT OR PROPOSED ASSIGNEE OR
PARTICIPANT ANY INFORMATION RELATING TO THE BORROWER OR SERVICER FURNISHED TO
SUCH COMMITTED LENDER BY OR ON BEHALF OF THE BORROWER OR THE SERVICER.


 


(I)            NOTHING HEREIN SHALL PROHIBIT ANY COMMITTED LENDER FROM PLEDGING
OR ASSIGNING AS COLLATERAL ANY OF ITS RIGHTS UNDER THIS AGREEMENT TO ANY FEDERAL
RESERVE BANK IN ACCORDANCE WITH APPLICABLE LAW AND ANY SUCH PLEDGE OR COLLATERAL
ASSIGNMENT MAY BE MADE WITHOUT COMPLIANCE WITH SECTION 11.1(A) OR SECTION
11.1(B).


 


(J)            IN THE EVENT ANY COMMITTED LENDER CAUSES INCREASED COSTS,
EXPENSES OR TAXES TO BE INCURRED BY THE ADMINISTRATIVE AGENT, MANAGING AGENTS OR
THE RELATED CP LENDER IN CONNECTION WITH THE ASSIGNMENT OR PARTICIPATION OF SUCH
COMMITTED LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT TO AN ELIGIBLE
ASSIGNEE THEN SUCH COMMITTED LENDER AGREES THAT IT WILL MAKE REASONABLE EFFORTS
TO ASSIGN SUCH INCREASED COSTS, EXPENSES OR TAXES TO SUCH ELIGIBLE ASSIGNEE IN
ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT.


 


SECTION 11.2         ADDITIONAL LENDER GROUPS.


 

Upon the Borrower’s request, with the consent of the Administrative Agent, an
additional Lender Group may be added to this Agreement at any time by the
execution and delivery of a Joinder Agreement by the members of such proposed
additional Lender Group, the Borrower, the Servicer and the Administrative
Agent, which execution and delivery shall not be unreasonably refused by such
parties. Upon the effective date of such Joinder Agreement, (i) each Person
specified therein as a “CP Lender” shall become a party hereto as a CP Lender,

 

78

--------------------------------------------------------------------------------


 

entitled to the rights and subject to the obligations of a CP Lender hereunder,
(ii) each Person specified therein as a “Committed Lender” shall become a party
hereto as a Committed Lender, entitled to the rights and subject to the
obligations of a Committed Lender hereunder, (iii) each Person specified therein
as a “Managing Agent” shall become a party hereto as a Managing Agent, entitled
to the rights and subject to the obligations of a Managing Agent hereunder and
(iv) the Facility Amount shall be increased by an amount equal to the aggregate
Commitments of the Committed Lenders party to such Joinder Agreement. On or
prior to the effective date of such Joinder Agreement, the Borrower, the
Servicer and the new Managing Agent shall enter into a fee letter for purposes
of setting forth the fees payable to the members of such Lender Group in
connection with this Agreement, which fee letter shall be considered a “Fee
Letter” for all purposes of this Agreement. The Administrative Agent shall give
each Lender prompt notice of the addition of any Lender Group.

 


ARTICLE XII


 


MISCELLANEOUS


 


SECTION 12.1         AMENDMENTS AND WAIVERS.


 

Except as provided in this Section 12.1, no amendment, waiver or other
modification of any provision of this Agreement shall be effective without the
written agreement of the Borrower, the Administrative Agent, the Managing Agents
and the Required Committed Lenders; provided, however, that (i) without the
consent of the Committed Lenders in any Lender Group (other than the Lender
Group to which such Committed Lenders are being added), the Administrative Agent
and the applicable Managing Agent may, with the consent of Borrower, amend this
Agreement solely to add additional Persons as Committed Lenders hereunder, (ii)
any amendment of this Agreement that is solely for the purpose of increasing the
Commitment of a specific Committed Lender may be effected with the written
consent of the Borrower, the Administrative Agent and the affected Committed
Lender, (iii) any amendment waiver or other modification, the effect of which is
to create a commitment by any CP Lender to fund Advances hereunder, shall not be
effective without the consent of such CP Lender, and (iv) the consent of each
affected Lender shall be required to: (A) extend the Commitment Termination Date
or the date of any payment or deposit of Collections by the Borrower or the
Servicer, (B) reduce the amount (other than by reason of the repayment thereof)
or extend the time of payment of Advances Outstanding or reduce the rate or
extend the time of payment of Interest (or any component thereof) or increase
the Group Advance Limit of the related Lender Group, (C) reduce any fee payable
to the Administrative Agent or any Managing Agent for the benefit of the
Lenders, (D) amend, modify or waive any provision of the definition of Required
Committed Lenders or Sections 2.11, 11.1(a), 12.1, 12.9, or 12.10, (E) consent
to or permit the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement, (F) amend or waive any Servicer Termination
Event or Early Termination Event, (G) change the definition of “Borrowing Base,”
“Charged-Off Ratio,” “Default Ratio,” “Eligible Loan” or “Settlement Date,” or
(H) amend or modify any defined term (or any defined term used directly or
indirectly in such defined term) used in clauses (A) through (G) above in a
manner that would circumvent the intention of the restrictions set forth in such
clauses. Any waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

 

79

--------------------------------------------------------------------------------


 

No amendment, waiver or other modification (i) affecting the rights or
obligations of any Hedge Counterparty or (ii) having a material affect on the
rights or obligations of the Collateral Custodian or the Backup Servicer
(including any duties of the Servicer that the Backup Servicer would have to
assume as Successor Servicer) shall be effective against such Person without the
written agreement of such Person. The Borrower or the Servicer on its behalf
will deliver a copy of all waivers and amendments to the Collateral Custodian
and the Backup Servicer.

 


SECTION 12.2         NOTICES, ETC.


 

All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing (including telex communication and
communication by facsimile copy) and mailed, telexed, transmitted or hand
delivered, as to each party hereto, at its address set forth under its name on
the signature pages hereof or specified in such party’s Assignment and
Acceptance or Joinder Agreement or at such other address as shall be designated
by such party in a written notice to the other parties hereto. All such notices
and communications shall be effective, upon receipt, or in the case of (a)
notice by mail, five days after being deposited in the United States mail, first
class postage prepaid, (b) notice by telex, when telexed against receipt of
answer back, or (c) notice by facsimile copy, when verbal communication of
receipt is obtained, except that notices and communications pursuant to this
Article XII shall not be effective until received with respect to any notice
sent by mail or telex.

 


SECTION 12.3         NO WAIVER, RIGHTS AND REMEDIES.


 

No failure on the part of the Administrative Agent or any Secured Party or any
assignee of any Secured Party to exercise, and no delay in exercising, any right
or remedy hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right or remedy hereunder preclude any other or further
exercise thereof or the exercise of any other right. The rights and remedies
herein provided are cumulative and not exclusive of any rights and remedies
provided by law.

 


SECTION 12.4         BINDING EFFECT.


 

This Agreement shall be binding upon and inure to the benefit of the Borrower,
the Administrative Agent, the Secured Parties and their respective successors
and permitted assigns and, in addition, the provisions of Section 2.8 shall
inure to the benefit of each Hedge Counterparty, whether or not that Hedge
Counterparty is a Secured Party, and the provisions relating to the Backup
Servicer, including Sections 2.8, 7.18, 9.1 and 9.2 shall inure to the benefit
of the Backup Servicer.

 


SECTION 12.5         TERM OF THIS AGREEMENT.


 

This Agreement, including, without limitation, the Borrower’s obligation to
observe its covenants set forth in Article V, and the Servicer’s obligation to
observe its covenants set forth in Article VII, shall remain in full force and
effect until the Collection Date; provided, however, that the rights and
remedies with respect to any breach of any representation and warranty made or
deemed made by the Borrower pursuant to Articles III and IV and the
indemnification and payment provisions of Article IX and Article X and the
provisions of Section 12.9 and Section 12.10 shall be continuing and shall
survive any termination of this Agreement.

 

80

--------------------------------------------------------------------------------


 


SECTION 12.6         GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF OBJECTION
TO VENUE.


 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK. EACH OF THE SECURED PARTIES, THE BORROWER AND THE
ADMINISTRATIVE AGENT HEREBY AGREES TO THE NON-EXCLUSIVE JURISDICTION OF ANY
FEDERAL COURT LOCATED WITHIN THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO
AND EACH SECURED PARTY HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON
CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER IN ANY
OF THE AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR
EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.

 


SECTION 12.7         WAIVER OF JURY TRIAL.


 

TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE SECURED PARTIES, THE
BORROWER AND THE ADMINISTRATIVE AGENT WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR
OTHERWISE BETWEEN THE PARTIES HERETO ARISING OUT OF, CONNECTED WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP BETWEEN ANY OF THEM IN CONNECTION WITH THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. INSTEAD, ANY SUCH DISPUTE
RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.

 


SECTION 12.8         COSTS, EXPENSES AND TAXES.


 


(A)           IN ADDITION TO THE RIGHTS OF INDEMNIFICATION GRANTED TO THE
ADMINISTRATIVE AGENT, THE MANAGING AGENTS, THE OTHER SECURED PARTIES AND ITS OR
THEIR AFFILIATES AND OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS THEREOF UNDER
ARTICLE IX HEREOF, THE BORROWER AGREES TO PAY ON DEMAND ALL REASONABLE COSTS AND
EXPENSES OF THE ADMINISTRATIVE AGENT, THE MANAGING AGENTS AND THE OTHER SECURED
PARTIES INCURRED IN CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY,
ADMINISTRATION (INCLUDING PERIODIC AUDITING), AMENDMENT OR MODIFICATION OF, OR
ANY WAIVER OR CONSENT ISSUED IN CONNECTION WITH, THIS AGREEMENT AND THE OTHER
DOCUMENTS TO BE DELIVERED HEREUNDER OR IN CONNECTION HEREWITH, INCLUDING,
WITHOUT LIMITATION, THE REASONABLE FEES AND OUT-OF-POCKET EXPENSES OF COUNSEL
FOR THE ADMINISTRATIVE AGENT, THE MANAGING AGENTS AND THE OTHER SECURED PARTIES
WITH RESPECT THERETO AND WITH RESPECT TO ADVISING THE ADMINISTRATIVE AGENT, THE
MANAGING AGENTS AND THE OTHER SECURED PARTIES AS TO THEIR RESPECTIVE RIGHTS AND
REMEDIES UNDER THIS AGREEMENT AND THE OTHER DOCUMENTS TO BE DELIVERED HEREUNDER
OR IN CONNECTION HEREWITH, AND ALL COSTS AND EXPENSES, IF ANY (INCLUDING
REASONABLE COUNSEL FEES AND EXPENSES), INCURRED BY THE ADMINISTRATIVE AGENT, THE
MANAGING AGENTS OR THE OTHER SECURED PARTIES IN CONNECTION WITH THE ENFORCEMENT
OF THIS AGREEMENT AND THE OTHER DOCUMENTS TO BE DELIVERED HEREUNDER OR IN
CONNECTION HEREWITH (INCLUDING ANY HEDGE AGREEMENT).


 


(B)           THE BORROWER SHALL PAY ON DEMAND ANY AND ALL STAMP, SALES, EXCISE
AND OTHER TAXES AND FEES PAYABLE OR DETERMINED TO BE PAYABLE IN CONNECTION WITH
THE EXECUTION, DELIVERY,

 

81

--------------------------------------------------------------------------------


 


FILING AND RECORDING OF THIS AGREEMENT, THE OTHER DOCUMENTS TO BE DELIVERED
HEREUNDER OR ANY AGREEMENT OR OTHER DOCUMENT PROVIDING LIQUIDITY SUPPORT, CREDIT
ENHANCEMENT OR OTHER SIMILAR SUPPORT TO THE LENDER IN CONNECTION WITH THIS
AGREEMENT OR THE FUNDING OR MAINTENANCE OF ADVANCES HEREUNDER.


 


(C)           THE BORROWER SHALL PAY ON DEMAND ALL OTHER COSTS, EXPENSES AND
TAXES (EXCLUDING INCOME TAXES) (“OTHER COSTS”), INCLUDING, WITHOUT LIMITATION,
ALL REASONABLE COSTS AND EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT OR ANY
MANAGING AGENT IN CONNECTION WITH PERIODIC AUDITS OF THE BORROWER’S OR THE
SERVICER’S BOOKS AND RECORDS, WHICH ARE INCURRED AS A RESULT OF THE EXECUTION OF
THIS AGREEMENT.


 


SECTION 12.9         NO PROCEEDINGS.


 

Each party hereto (other than the applicable CP Lender) hereby covenants and
agrees that on behalf of itself and each of its affiliates, that prior to the
date which is one year and one day after the payment in full of all indebtedness
for borrowed money of a CP Lender, such party will not institute against, or
join any other Person in instituting against, such CP Lender any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States. The provisions of this Section 12.9 shall survive the termination
of this Agreement.

 

Each of the parties hereto (other than the Administrative Agent and the Secured
Parties) hereby agrees that it will not institute against, or join any other
Person in instituting against the Borrower any Insolvency Proceeding so long as
there shall not have elapsed one year and one day since the Collection Date.

 


SECTION 12.10       RECOURSE AGAINST CERTAIN PARTIES.


 


(A)           NO RECOURSE UNDER OR WITH RESPECT TO ANY OBLIGATION, COVENANT OR
AGREEMENT (INCLUDING, WITHOUT LIMITATION, THE PAYMENT OF ANY FEES OR ANY OTHER
OBLIGATIONS) OF THE ADMINISTRATIVE AGENT, ANY SECURED PARTY AS CONTAINED IN THIS
AGREEMENT OR ANY OTHER AGREEMENT, INSTRUMENT OR DOCUMENT ENTERED INTO BY IT
PURSUANT HERETO OR IN CONNECTION HEREWITH SHALL BE HAD AGAINST ANY PERSON OR ANY
MANAGER OR ADMINISTRATOR OF SUCH PERSON OR ANY INCORPORATOR, AFFILIATE,
STOCKHOLDER, OFFICER, EMPLOYEE OR DIRECTOR OF SUCH PERSON OR OF THE BORROWER OR
OF ANY SUCH MANAGER OR ADMINISTRATOR, AS SUCH, BY THE ENFORCEMENT OF ANY
ASSESSMENT OR BY ANY LEGAL OR EQUITABLE PROCEEDING, BY VIRTUE OF ANY STATUTE OR
OTHERWISE.


 


(B)           EACH OF PARTIES HERETO HEREBY ACKNOWLEDGES AND AGREES THAT ANY
OTHER TRANSACTIONS WITH A CP LENDER HEREUNDER SHALL BE WITHOUT RECOURSE OF ANY
KIND TO SUCH CP LENDER. A CP LENDER SHALL HAVE NO OBLIGATION TO PAY ANY AMOUNTS
OWING HEREUNDER IN EXCESS OF ANY AMOUNT AVAILABLE TO SUCH CP LENDER AFTER PAYING
OR MAKING PROVISION FOR THE PAYMENT OF ANY COMMERCIAL PAPER NOTES OF SUCH CP
LENDER. IN ADDITION, EACH PARTY HERETO AGREES THAT A CP LENDER SHALL HAVE NO
OBLIGATION TO PAY ANY OTHER PARTY, ANY AMOUNTS CONSTITUTING FEES, A
REIMBURSEMENT FOR EXPENSES OR INDEMNITIES (COLLECTIVELY, “EXPENSE CLAIMS”), AND
SUCH EXPENSE CLAIMS SHALL NOT CONSTITUTE A CLAIM AGAINST SUCH CP LENDER (AS
DEFINED IN SECTION 101 OF TITLE 11 OF THE UNITED STATES BANKRUPTCY CODE), UNLESS
OR UNTIL SUCH CP LENDER HAS RECEIVED AMOUNTS

 

82

--------------------------------------------------------------------------------


 


SUFFICIENT TO PAY SUCH EXPENSE CLAIMS AND SUCH AMOUNTS ARE NOT REQUIRED TO PAY
THE COMMERCIAL PAPER OF SUCH CP LENDER.


 


(C)           THE PROVISIONS OF THIS SECTION 12.10 SHALL SURVIVE THE TERMINATION
OF THIS AGREEMENT.


 


SECTION 12.11       PROTECTION OF SECURITY INTEREST; APPOINTMENT OF
ADMINISTRATIVE AGENT AS ATTORNEY-IN-FACT.


 


(A)           THE BORROWER SHALL, OR SHALL CAUSE THE SERVICER TO, CAUSE THIS
AGREEMENT, ALL AMENDMENTS HERETO AND/OR ALL FINANCING STATEMENTS AND
CONTINUATION STATEMENTS AND ANY OTHER NECESSARY DOCUMENTS COVERING THE RIGHT,
TITLE AND INTEREST OF THE ADMINISTRATIVE AGENT AS AGENT FOR THE SECURED PARTIES
AND OF THE SECURED PARTIES TO THE COLLATERAL TO BE PROMPTLY RECORDED, REGISTERED
AND FILED, AND AT ALL TIME TO BE KEPT RECORDED, REGISTERED AND FILED, ALL IN
SUCH MANNER AND IN SUCH PLACES AS MAY BE REQUIRED BY LAW FULLY TO PRESERVE AND
PROTECT THE RIGHT, TITLE AND INTEREST OF THE ADMINISTRATIVE AGENT AS AGENT FOR
THE SECURED PARTIES HEREUNDER TO ALL PROPERTY COMPRISING THE COLLATERAL. THE
BORROWER SHALL DELIVER OR, SHALL CAUSE THE SERVICER TO DELIVER, TO THE
ADMINISTRATIVE AGENT FILE-STAMPED COPIES OF, OR FILING RECEIPTS FOR, ANY
DOCUMENT RECORDED, REGISTERED OR FILED AS PROVIDED ABOVE, AS SOON AS AVAILABLE
FOLLOWING SUCH RECORDING, REGISTRATION OR FILING. THE BORROWER AND THE SERVICER
SHALL COOPERATE FULLY IN CONNECTION WITH THE OBLIGATIONS SET FORTH ABOVE AND
WILL EXECUTE ANY AND ALL DOCUMENTS REASONABLY REQUIRED TO FULFILL THE INTENT OF
THIS SECTION 12.11.


 


(B)           THE BORROWER AGREES THAT FROM TIME TO TIME, AT ITS EXPENSE, IT
WILL PROMPTLY EXECUTE AND DELIVER ALL INSTRUMENTS AND DOCUMENTS, AND TAKE ALL
ACTIONS, THAT MAY REASONABLY BE NECESSARY OR DESIRABLE, OR THAT THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST, TO PERFECT, PROTECT OR MORE FULLY
EVIDENCE THE SECURITY INTEREST GRANTED TO THE ADMINISTRATIVE AGENT, AS AGENT FOR
THE SECURED PARTIES, IN THE COLLATERAL, OR TO ENABLE THE ADMINISTRATIVE AGENT OR
THE SECURED PARTIES TO EXERCISE AND ENFORCE THEIR RIGHTS AND REMEDIES HEREUNDER.


 


(C)           IF THE BORROWER OR THE SERVICER FAILS TO PERFORM ANY OF ITS
OBLIGATIONS HEREUNDER AFTER FIVE BUSINESS DAYS’ NOTICE FROM THE ADMINISTRATIVE
AGENT, THE ADMINISTRATIVE AGENT OR ANY LENDER MAY (BUT SHALL NOT BE REQUIRED TO)
PERFORM, OR CAUSE PERFORMANCE OF, SUCH OBLIGATION; AND THE ADMINISTRATIVE
AGENT’S OR SUCH LENDER’S REASONABLE COSTS AND EXPENSES INCURRED IN CONNECTION
THEREWITH SHALL BE PAYABLE BY THE BORROWER (IF THE SERVICER THAT FAILS TO SO
PERFORM IS THE BORROWER OR AN AFFILIATE THEREOF) AS PROVIDED IN ARTICLE IX, AS
APPLICABLE. THE BORROWER IRREVOCABLY AUTHORIZES THE ADMINISTRATIVE AGENT AND
APPOINTS THE ADMINISTRATIVE AGENT AS ITS ATTORNEY-IN-FACT TO ACT ON BEHALF OF
THE BORROWER, (I) TO EXECUTE ON BEHALF OF THE BORROWER AS DEBTOR AND TO FILE
FINANCING STATEMENTS NECESSARY OR DESIRABLE IN THE ADMINISTRATIVE AGENT’S SOLE
DISCRETION TO PERFECT AND TO MAINTAIN THE PERFECTION AND PRIORITY OF THE
INTEREST OF THE SECURED PARTIES IN THE COLLATERAL AND (II) TO FILE A CARBON,
PHOTOGRAPHIC OR OTHER REPRODUCTION OF THIS AGREEMENT OR ANY FINANCING STATEMENT
WITH RESPECT TO THE COLLATERAL AS A FINANCING STATEMENT IN SUCH OFFICES AS THE
ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION DEEMS NECESSARY OR DESIRABLE TO
PERFECT AND TO MAINTAIN THE PERFECTION AND PRIORITY OF THE INTERESTS OF THE
LENDERS IN THE COLLATERAL. THIS APPOINTMENT IS COUPLED WITH AN INTEREST AND IS
IRREVOCABLE.

 

83

--------------------------------------------------------------------------------


 


(D)           WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, BORROWER WILL,
NOT EARLIER THAN SIX (6) MONTHS AND NOT LATER THAN THREE (3) MONTHS PRIOR TO THE
FIFTH ANNIVERSARY OF THE DATE OF FILING OF THE FINANCING STATEMENT REFERRED TO
IN SECTION 3.1 OR ANY OTHER FINANCING STATEMENT FILED PURSUANT TO THIS AGREEMENT
OR IN CONNECTION WITH ANY ADVANCE HEREUNDER, UNLESS THE COLLECTION DATE SHALL
HAVE OCCURRED:


 

(I)            EXECUTE AND DELIVER AND FILE OR CAUSE TO BE FILED AN APPROPRIATE
CONTINUATION STATEMENT WITH RESPECT TO SUCH FINANCING STATEMENT; AND

 

(II)           DELIVER OR CAUSE TO BE DELIVERED TO THE ADMINISTRATIVE AGENT AN
OPINION OF THE COUNSEL FOR BORROWER, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT, CONFIRMING AND UPDATING THE OPINION
DELIVERED PURSUANT TO SECTION 3.1 WITH RESPECT TO PERFECTION AND OTHERWISE TO
THE EFFECT THAT THE COLLATERAL HEREUNDER CONTINUES TO BE SUBJECT TO A PERFECTED
SECURITY INTEREST IN FAVOR OF THE ADMINISTRATIVE AGENT, AS AGENT FOR THE SECURED
PARTIES, SUBJECT TO NO OTHER LIENS OF RECORD EXCEPT AS PROVIDED HEREIN OR
OTHERWISE PERMITTED HEREUNDER, WHICH OPINION MAY CONTAIN USUAL AND CUSTOMARY
ASSUMPTIONS, LIMITATIONS AND EXCEPTIONS.

 

Section 12.12       Confidentiality.

 


(A)           EACH OF THE ADMINISTRATIVE AGENT, THE MANAGING AGENTS, THE OTHER
SECURED PARTIES AND THE BORROWER SHALL MAINTAIN AND SHALL CAUSE EACH OF ITS
EMPLOYEES AND OFFICERS TO MAINTAIN THE CONFIDENTIALITY OF THE AGREEMENT AND THE
OTHER CONFIDENTIAL PROPRIETARY INFORMATION WITH RESPECT TO THE OTHER PARTIES
HERETO AND THEIR RESPECTIVE BUSINESSES OBTAINED BY IT OR THEM IN CONNECTION WITH
THE STRUCTURING, NEGOTIATING AND EXECUTION OF THE TRANSACTIONS CONTEMPLATED
HEREIN, EXCEPT THAT EACH SUCH PARTY AND ITS OFFICERS AND EMPLOYEES MAY (I)
DISCLOSE SUCH INFORMATION TO ITS EXTERNAL ACCOUNTANTS AND ATTORNEYS AND AS
REQUIRED BY AN APPLICABLE LAW, AS REQUIRED TO BE PUBLICLY FILED WITH SEC, OR AS
REQUIRED BY AN ORDER OF ANY JUDICIAL OR ADMINISTRATIVE PROCEEDING, (II) DISCLOSE
THE EXISTENCE OF THIS AGREEMENT, BUT NOT THE FINANCIAL TERMS THEREOF AND (III)
DISCLOSE THE AGREEMENT AND SUCH INFORMATION IN ANY SUIT, ACTION, PROCEEDING OR
INVESTIGATION (WHETHER IN LAW OR IN EQUITY OR PURSUANT TO ARBITRATION) INVOLVING
AND OF THE LOAN DOCUMENTS OR ANY HEDGING AGREEMENT FOR THE PURPOSE OF DEFENDING
ITSELF, REDUCING ITSELF, REDUCING ITS LIABILITY, OR PROTECTING OR EXERCISING ANY
OF ITS CLAIMS, RIGHTS, REMEDIES, OR INTERESTS UNDER OR IN CONNECTION WITH ANY OF
THE LOAN DOCUMENTS OR ANY HEDGING AGREEMENT.


 


(B)           ANYTHING HEREIN TO THE CONTRARY NOTWITHSTANDING, THE BORROWER
HEREBY CONSENTS TO THE DISCLOSURE OF ANY NONPUBLIC INFORMATION WITH RESPECT TO
IT FOR USE IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREIN AND IN THE
TRANSACTION DOCUMENTS (I) TO THE ADMINISTRATIVE AGENT OR THE SECURED PARTIES BY
EACH OTHER, (II) BY THE ADMINISTRATIVE AGENT OR THE SECURED PARTIES TO ANY
PROSPECTIVE OR ACTUAL ELIGIBLE ASSIGNEE OR PARTICIPANT OF ANY OF THEM OR (III)
BY THE ADMINISTRATIVE AGENT OR THE SECURED PARTIES TO ANY RATING AGENCY,
COMMERCIAL PAPER DEALER OR PROVIDER OF A SURETY, GUARANTY OR CREDIT OR LIQUIDITY
ENHANCEMENT TO A SECURED PARTY AND TO ANY OFFICERS, DIRECTORS, MEMBERS,
EMPLOYEES, OUTSIDE ACCOUNTANTS AND ATTORNEYS OF ANY OF THE FOREGOING, PROVIDED
EACH SUCH PERSON IS INFORMED OF THE CONFIDENTIAL NATURE OF SUCH INFORMATION AND
AGREE TO BE BOUND HEREBY. IN ADDITION, THE SECURED PARTIES AND THE
ADMINISTRATIVE AGENT MAY DISCLOSE ANY SUCH NONPUBLIC INFORMATION PURSUANT TO ANY
LAW, RULE, REGULATION, DIRECTION, REQUEST OR ORDER OF ANY JUDICIAL,
ADMINISTRATIVE OR REGULATORY AUTHORITY OR PROCEEDINGS.

 

84

--------------------------------------------------------------------------------


 


(C)           THE BORROWER AND THE SERVICER EACH AGREES THAT IT SHALL NOT (AND
SHALL NOT PERMIT ANY OF ITS AFFILIATES TO) ISSUE ANY NEWS RELEASE OR MAKE ANY
PUBLIC ANNOUNCEMENT PERTAINING TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND THE TRANSACTION DOCUMENTS WITHOUT THE PRIOR WRITTEN CONSENT OF THE
ADMINISTRATIVE AGENT (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD) UNLESS
SUCH NEWS RELEASE OR PUBLIC ANNOUNCEMENT IS REQUIRED BY LAW, IN WHICH CASE THE
BORROWER OR THE SERVICER SHALL CONSULT WITH THE ADMINISTRATIVE AGENT AND EACH
MANAGING AGENT PRIOR TO THE ISSUANCE OF SUCH NEWS RELEASE OR PUBLIC
ANNOUNCEMENT. THE BORROWER AND THE SERVICER EACH MAY, HOWEVER, DISCLOSE THE
GENERAL TERMS OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE
TRANSACTION DOCUMENTS TO TRADE CREDITORS, SUPPLIERS AND OTHER SIMILARLY-SITUATED
PERSONS SO LONG AS SUCH DISCLOSURE IS NOT IN THE FORM OF A NEWS RELEASE OR
PUBLIC ANNOUNCEMENT.


 


SECTION 12.13       EXECUTION IN COUNTERPARTS; SEVERABILITY; INTEGRATION.


 

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same agreement. In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby. This Agreement contains the
final and complete integration of all prior expressions by the parties hereto
with respect to the subject matter hereof and shall constitute the entire
agreement among the parties hereto with respect to the subject matter hereof,
superseding all prior oral or written understandings other than any Fee Letter.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

85

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

BORROWER:

GLADSTONE BUSINESS LOAN, LLC

 

 

 

 

 

By

 

 

 

 

Title: President

 

 

 

 

 

Gladstone Business Loan, LLC
1521 Westbranch Drive, Suite 200
McLean, Virginia 22102
Attention: President
Facsimile No.: (703) 287-5801
Confirmation No.: (703) 287-5800

 

 

 

 

SERVICER:

GLADSTONE MANAGEMENT
CORPORATION

 

 

 

 

 

By

 

 

 

 

Title: Chairman

 

 

 

 

 

Gladstone Management Corporation
1521 Westbranch Drive, Suite 200
McLean, Virginia 22102
Attention: Chairman
Facsimile No.: (703) 287-5801
Confirmation No.: (703) 287-5800

 

 

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

Credit Agreement

 

S-1

--------------------------------------------------------------------------------


 

COMMITTED LENDER:

DEUTSCHE BANK AG, NEW YORK BRANCH

 

 

 

 

 

By

 

 

 

 

Title

 

 

 

 

 

Commitment: $50,000,000

 

 

 

 

 

60 Wall Street
18th Floor
New York, New York 10005
Attention: Tina Gu
Phone: (212) 250-0357
Facsimile: (212) 797-5150

 

 

 

 

CP LENDER:

TAHOE FUNDING CORP, LLC

 

 

 

 

 

 

 

 

By

 

 

 

 

Title

 

 

 

 

 

TAHOE FUNDING CORP, LLC.
c/o Global Securitization Services, LLC
445 Broad Hollow Road, Suite 239
Melville, NY 11747
Attention: Andrew Stidd
Phone: (212) 930-7203
Facsimile: (212) 302-8767

 

 

 

 

 

with copies to:

 

 

 

 

 

DEUTSCHE BANK AG, NEW YORK BRANCH
60 Wall Street
18th Floor
New York, New York 10005
Attention: Tina Gu
Phone: (212) 250-0357
Facsimile: (212) 797-5150

 

 

S-2

--------------------------------------------------------------------------------


 

 

MANAGING AGENT for the Tahoe

DEUTSCHE BANK AG, NEW YORK BRANCH

 

Lender Group:

 

 

 

By

 

 

 

 

Title

 

 

 

 

 

 

 

 

60 Wall Street
18th Floor
New York, New York 10005
Attention:  Tina Gu
Phone:   (212) 250-0357
Facsimile:  (212) 797-5150

 

 

 

 

ADMINISTRATIVE AGENT

DEUTSCHE BANK AG, NEW YORK BRANCH

 

 

 

 

 

By

 

 

 

 

Title

 

 

 

 

 

 

 

 

60 Wall Street
18th Floor
New York, New York 10005
Attention:  Tina Gu
Phone:   (212) 250-0357
Facsimile:  (212) 797-5150

 

 

S-3

--------------------------------------------------------------------------------


 

COMMITTED LENDER:

KEYBANK, NATIONAL ASSOCIATION

 

 

 

 

 

By

 

 

 

 

Title

 

 

 

 

 

Commitment: $50,000,000

 

 

 

 

 

127 Public Square
MC OH-01-27-0411
Cleveland, Ohio 44113
Attention: Tony Bulic
Phone:        (216) 689-3842
Facsimile:  (216) 689-5287

 

 

 

 

CP LENDER:

PUBLIC SQUARE FUNDING LLC

 

 

 

 

 

 

 

 

By

 

 

 

 

Title

 

 

S-4

--------------------------------------------------------------------------------


 

 

c/o KeyBank, National Association
127 Public Square
MC OH-01-27-0411
Cleveland, Ohio 44113
Attention: Tony Bulic
Phone: (216) 689-3842
Facsimile: (216) 689-5287

 

 

 

with copies to:

 

 

 

DEUTSCHE BANK AND TRUST COMPANY
AMERICAS

 

Corporate Trust & Agency Services
280 Park Avenue – MS-NYC03-0916
New York, New York 10017
Attention: Nigel Luke
Phone: (212) 454-4331
Facsimile: (212) 454-2350
and

 

 

 

KEY EQUIPMENT FINANCE
Lease Advisory Services
19100 Von Karman Ave., Suite 250
Irvine, California 92612
Attention: Rian Emmett
Phone:        (949) 757-8942
Facsimile:  (949) 757-1312

 

S-5

--------------------------------------------------------------------------------


 

MANAGING AGENT for the Public

KEYBANK, NATIONAL ASSOCIATION

 

Square Lender Group:

 

 

 

 

 

 

By

 

 

 

 

Title

 

 

 

 

 

KEYBANK, NATIONAL ASSOCIATION
127 Public Square
MC OH-01-27-0411
Cleveland, Ohio 44113
Attention: Tony Bulic
Phone:        (216) 689-3842
Facsimile:  (216) 689-5287

 

 

S-6

--------------------------------------------------------------------------------